TABLE OF CONTENTS

Exhibit 10

EXECUTION VERSION

 

 

 

PATTERSON COMPANIES, INC.

PATTERSON DENTAL HOLDINGS, INC.

PATTERSON DENTAL SUPPLY, INC.

PATTERSON VETERINARY SUPPLY, INC.

PATTERSON MANAGEMENT, LP

$150,000,000 3.79% Senior Notes, due March 30, 2028

 

 

NOTE PURCHASE AGREEMENT

 

 

Dated as of March 29, 2018

 

 

 

PPN: 70344# AA2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

TABLE OF CONTENTS

 

Section

        Page  

1.

   AUTHORIZATION OF NOTES.      1      1.1.    The Notes.      1      1.2.   
Additional Interest.      1      1.3.    Subsidiary Guaranty.      2   2.   
SALE AND PURCHASE OF NOTES.      2   3.    CLOSING.      2   4.    CONDITIONS TO
CLOSING.      3      4.1.    Representations and Warranties.      3      4.2.   
Performance; No Default.      3      4.3.    Compliance Certificates.      3  
   4.4.    Opinions of Counsel.      3      4.5.    Purchase Permitted By
Applicable Law, etc.      3      4.6.    Sale of Other Notes.      4      4.7.
   Payment of Special Counsel Fees.      4      4.8.    Private Placement
Number.      4      4.9.    Changes in Corporate Structure.      4      4.10.   
Funding Instructions.      4      4.11.    Proceedings and Documents.      4  
   4.12.    Subsidiary Guaranty.      5   5.    REPRESENTATIONS AND WARRANTIES
OF THE OBLIGORS.      5      5.1.    Organization; Power and Authority.      5  
   5.2.    Authorization, etc.      5      5.3.    Disclosure.      6      5.4.
   Organization and Ownership of Shares of Subsidiaries; Affiliates.      6     
5.5.    Financial Statements.      7      5.6.    Compliance with Laws, Other
Instruments, etc.      7      5.7.    Governmental Authorizations, etc.      8  
   5.8.    Litigation; Observance of Agreements, Statutes and Orders.      8  
   5.9.    Taxes.      8      5.10.    Title to Property; Leases.      8     
5.11.    Licenses, Permits, etc.      9      5.12.    Compliance with ERISA.   
  9      5.13.    Private Offering by the Company.      10      5.14.    Use of
Proceeds; Margin Regulations.      10      5.15.    Existing Debt; Future Liens.
     11      5.16.    Foreign Assets Control Regulations, etc.      11  

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section

        Page      5.17.    Status under Certain Statutes.      12      5.18.   
Environmental Matters.      12      5.19.    Solvency of Obligors.      12   6.
   REPRESENTATIONS OF THE PURCHASERS.      13      6.1.    Purchase for
Investment.      13      6.2.    Source of Funds.      13   7.    INFORMATION AS
TO COMPANY.      15      7.1.    Financial and Business Information      15     
7.2.    Officer’s Certificate.      17      7.3.    Electronic Delivery.      18
     7.4.    Inspection.      18   8.    PREPAYMENT OF THE NOTES.      19     
8.1.    No Scheduled Prepayments.      19      8.2.    Optional Prepayments.   
  19      8.3.    Mandatory Offer to Prepay Upon Change of Control.      21     
8.4.    Allocation of Partial Prepayments.      22      8.5.    Maturity;
Surrender, etc.      22      8.6.    Purchase of Notes.      23      8.7.   
Make-Whole Amount.      23   9.    AFFIRMATIVE COVENANTS.      25      9.1.   
Compliance with Law.      25      9.2.    Insurance.      25      9.3.   
Maintenance of Properties.      25      9.4.    Payment of Taxes and Claims.   
  25      9.5.    Corporate Existence, etc.      26      9.6.    Ranking of
Notes.      26      9.7.    Subsidiary Guaranty.      26      9.8.    Books and
Records.      27   10.    NEGATIVE COVENANTS.      27      10.1.    Debt to
Adjusted EBITDA Ratio.      27      10.2.    Interest Coverage.      27     
10.3.    Priority Debt.      27      10.4.    Liens.      27      10.5.   
Subsidiary Debt.      29      10.6.    Mergers, Consolidations, etc.      30  
   10.7.    Sale of Assets.      31      10.8.    Transactions with Affiliates.
     31      10.9.    Economic Sanctions, Etc.      32   11.    EVENTS OF
DEFAULT.      32   12.    REMEDIES ON DEFAULT, ETC.      34  

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section

        Page      12.1.    Acceleration.      34      12.2.    Other Remedies.
     35      12.3.    Rescission.      35      12.4.    No Waivers or Election
of Remedies, Expenses, etc.      36   13.    REGISTRATION; EXCHANGE;
SUBSTITUTION OF NOTES.      36      13.1.    Registration of Notes.      36     
13.2.    Transfer and Exchange of Notes.      36      13.3.    Replacement of
Notes.      37   14.    PAYMENTS ON NOTES.      37      14.1.    Place of
Payment.      37      14.2.    Home Office Payment.      37      14.3.    FATCA
Information.      38   15.    EXPENSES, ETC.      38      15.1.    Transaction
Expenses.      38      15.2.    Certain Taxes.      39      15.3.    Survival.
     39   16.    SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT.
     39   17.    AMENDMENT AND WAIVER.      39      17.1.    Requirements.     
39      17.2.    Solicitation of Holders of Notes.      40      17.3.    Binding
Effect, etc.      40      17.4.    Notes held by Obligors, etc.      41   18.   
NOTICES.      41   19.    REPRODUCTION OF DOCUMENTS.      41   20.   
CONFIDENTIAL INFORMATION.      42   21.    SUBSTITUTION OF PURCHASER.      43  
22.    RELEASE OF OBLIGOR OR SUBSIDIARY GUARANTOR.      43   23.   
MISCELLANEOUS.      44      23.1.    Successors and Assigns.      44      23.2.
   Payments Due on Non-Business Days.      44      23.3.    Accounting Terms.   
  44      23.4.    Severability.      45      23.5.    Construction.      45  
   23.6.    Counterparts.      45      23.7.    Governing Law; Submission to
Jurisdiction.      46  

 

iv



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE A

   —    Information Relating to Purchasers

SCHEDULE B

   —    Defined Terms

SCHEDULE 4.9

   —    Changes in Corporate Structure

SCHEDULE 5.3

   —    Disclosure Materials

SCHEDULE 5.4

   —    Subsidiaries; Affiliates

SCHEDULE 5.5

   —    Financial Statements

SCHEDULE 5.8

   —    Litigation

SCHEDULE 5.11

   —    Licenses, Permits, etc.

SCHEDULE 5.14

   —    Use of Proceeds

SCHEDULE 5.15

   —    Existing Debt

SCHEDULE 10.4

   —    Existing Liens

SCHEDULE 10.5

   —    Subsidiary Debt

EXHIBIT 1.1

   —    Form of Note

EXHIBIT 1.3

   —    Form of Subsidiary Guaranty

EXHIBIT 4.4(a)

   —    Form of Opinions of Counsel for the Obligors and Subsidiary Guarantor

EXHIBIT 4.4(b)

   —    Form of Opinion of Special Counsel for the Purchasers

 

v



--------------------------------------------------------------------------------

TABLE OF CONTENTS

PATTERSON COMPANIES, INC.

PATTERSON DENTAL HOLDINGS, INC.

PATTERSON DENTAL SUPPLY, INC.

PATTERSON VETERINARY SUPPLY, INC.

PATTERSON MANAGEMENT, LP

1031 Mendota Heights Road

St. Paul, MN 55120

(651) 686-1600

Fax: (651) 686-9331

$150,000,000 3.79% Senior Notes, due March 30, 2028

Dated as of March 29, 2018

TO EACH OF THE PURCHASERS LISTED IN THE ATTACHED SCHEDULE A:

Ladies and Gentlemen:

PATTERSON COMPANIES, INC., a Minnesota corporation (the “Company”), PATTERSON
DENTAL HOLDINGS, INC., a Minnesota corporation (“Dental Holdings”), PATTERSON
DENTAL SUPPLY, INC., a Minnesota corporation (“PDSI”), PATTERSON VETERINARY
SUPPLY, INC., a Minnesota corporation (“Patterson Veterinary”), and PATTERSON
MANAGEMENT, LP, a Minnesota limited partnership (“Patterson Management”),
jointly and severally agree with you as follows:

1. AUTHORIZATION OF NOTES.

1.1. The Notes.

The Obligors have authorized the issue and sale of $150,000,000 aggregate
principal amount of their 3.79% Senior Notes, due March 30, 2028 (the “Notes,”
such term to include any such notes issued in substitution therefor pursuant to
Section 13 of this Agreement). The Notes shall be substantially in the form set
out in Exhibit 1.1, with such changes therefrom, if any, as may be approved by
you and the Company. Certain capitalized terms used in this Agreement are
defined in Schedule B; references to a “Schedule” or an “Exhibit” are, unless
otherwise specified, to a Schedule or an Exhibit attached to this Agreement.

1.2. Additional Interest.

If the Debt to Adjusted EBITDA Ratio at any time exceeds 3.50 to 1.00, as
evidenced by an Officer’s Certificate delivered pursuant to Section 7.2(a), the
interest rate payable on the Notes shall be increased by 0.50% per annum (the
“Incremental Interest”). Such Incremental Interest shall begin to accrue on the
first day of the fiscal quarter following the fiscal



--------------------------------------------------------------------------------

TABLE OF CONTENTS

quarter in respect of which such Officer’s Certificate was delivered, and shall
continue to accrue until the Company has provided an Officer’s Certificate
pursuant to Section 7.2(a) demonstrating that, as of the last day of the fiscal
quarter in respect of which such Certificate is delivered, the Debt to Adjusted
EBITDA Ratio is not more than 3.50 to 1.00. In the event such Officer’s
Certificate is delivered, the Incremental Interest shall cease to accrue on the
last day of the fiscal quarter in respect of which such Officer’s Certificate is
delivered. The Incremental Interest will become due and payable to the holders
of the Notes on the earlier of (a) the next interest payment date with respect
to the Notes, or (b) the date the Notes shall have become due and payable as a
result of their maturity or acceleration.

1.3. Subsidiary Guaranty.

The payment by the Obligors of all amounts due on or in respect of the Notes and
the performance by the Obligors of their obligations under this Agreement will
be guaranteed by the Subsidiary Guarantors pursuant to the Subsidiary Guaranty
in substantially the form of the attached Exhibit 1.3, as it may be amended or
supplemented from time to time (the “Subsidiary Guaranty”).

2. SALE AND PURCHASE OF NOTES.

Subject to the terms and conditions of this Agreement, the Obligors will issue
and sell to you and each of the other purchasers named in Schedule A (the “Other
Purchasers”), and you and the Other Purchasers will purchase from the Obligors,
at the Closing provided for in Section 3, Notes in the principal amount
specified opposite your names in Schedule A at the purchase price of 100% of the
principal amount thereof. Your obligation hereunder and the obligations of the
Other Purchasers are several and not joint obligations and you shall have no
liability to any Person for the performance or non-performance by any Other
Purchaser hereunder.

3. CLOSING.

The sale and purchase of the Notes to be purchased by you and the Other
Purchasers shall occur at the offices of Foley & Lardner LLP, 321 North Clark
Street, Suite 2800, Chicago, Illinois 60654-5313, at 9:00 a.m., Chicago time, at
a closing (the “Closing”) on March 29, 2018. At the Closing the Obligors will
deliver to you the Notes to be purchased by you in the form of a single Note (or
such greater number of Notes in denominations of at least $100,000 as you may
request) dated the date of the Closing and registered in your name (or in the
name of your nominee), against delivery by you to the Obligors or their order of
immediately available funds in the amount of the purchase price therefor by wire
transfer of immediately available funds for the account of the Company (for the
benefit of the Obligors) to account number 1 731 0172 5153 at US Bank National
Association, Minneapolis Office, 800 Nicollet Mall, Minneapolis, MN 55402, ABA
No. 091000022. If at the Closing any Obligor fails to tender such Notes to you
as provided above in this Section 3, or any of the conditions specified in
Section 4 shall not have been fulfilled to your satisfaction, you shall, at your
election, be relieved of all further obligations under this Agreement, without
thereby waiving any rights you may have by reason of such failure or such
nonfulfillment.

 

2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

4. CONDITIONS TO CLOSING.

Your obligation to purchase and pay for the Notes to be sold to you at the
Closing is subject to the fulfillment to your satisfaction, prior to or at the
Closing, of the following conditions:

4.1. Representations and Warranties.

The representations and warranties of the Obligors in this Agreement shall be
correct when made and at the time of the Closing.

4.2. Performance; No Default.

The Obligors shall have performed and complied with all agreements and
conditions contained in this Agreement required to be performed or complied with
by them prior to or at the Closing and after giving effect to the issue and sale
of the Notes (and the application of the proceeds thereof as contemplated by
Section 5.14) no Default or Event of Default shall have occurred and be
continuing. Neither any Obligor nor any other Subsidiary shall have entered into
any transaction since the date of the Memorandum that would have been prohibited
by Section 10 had such Section applied since such date.

4.3. Compliance Certificates.

(a) Officer’s Certificate. Each Obligor shall have delivered to you an Officer’s
Certificate, dated the date of the Closing, certifying that the conditions
specified in Sections 4.1, 4.2 and 4.9 have been fulfilled.

(b) Secretary’s Certificate. Each Obligor and each Subsidiary Guarantor shall
have delivered to you a certificate certifying as to the resolutions attached
thereto and other corporate proceedings relating to the authorization, execution
and delivery of the Notes, the Agreement and the Subsidiary Guaranty, as
applicable.

4.4. Opinions of Counsel.

You shall have received opinions in form and substance satisfactory to you,
dated the date of the Closing (a) (i) from Briggs and Morgan, P.A., counsel to
the Obligors, (ii) from Les Korsh, Esq., counsel to the Obligors and (iii) from
Hogan Lovells US LLP, counsel to the Subsidiary Guarantor, covering the matters
set forth in Exhibit 4.4(a) and covering such other matters incident to the
transactions contemplated hereby as you or your counsel may reasonably request
(and the Obligors instruct their counsel to deliver such opinion to you) and
(b) from Foley & Lardner LLP, your special counsel in connection with such
transactions, substantially in the form set forth in Exhibit 4.4(b) and covering
such other matters incident to such transactions as you may reasonably request.

4.5. Purchase Permitted By Applicable Law, etc.

On the date of the Closing your purchase of Notes shall (i) be permitted by the
laws and regulations of each jurisdiction to which you are subject, without
recourse to provisions

 

3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(such as Section 1405(a)(8) of the New York Insurance Law) permitting limited
investments by insurance companies without restriction as to the character of
the particular investment, (ii) not violate any applicable law or regulation
(including, without limitation, Regulation U, T or X of the Board of Governors
of the Federal Reserve System) and (iii) not subject you to any tax, penalty or
liability under or pursuant to any applicable law or regulation, which law or
regulation was not in effect on the date hereof. If requested by you, you shall
have received an Officer’s Certificate certifying as to such matters of fact as
you may reasonably specify to enable you to determine whether such purchase is
so permitted.

4.6. Sale of Other Notes.

Contemporaneously with the Closing the Obligors shall sell to the Other
Purchasers and the Other Purchasers shall purchase the Notes to be purchased by
them at the Closing as specified in Schedule A.

4.7. Payment of Special Counsel Fees.

Without limiting the provisions of Section 15.1, the Obligors shall have paid on
or before the Closing the fees, charges and disbursements of your special
counsel referred to in Section 4.4, to the extent reflected in a statement of
such counsel rendered to the Obligors at least one Business Day prior to the
Closing.

4.8. Private Placement Number.

A Private Placement Number issued by Standard & Poor’s CUSIP Service Bureau (in
cooperation with the Securities Valuation Office of the National Association of
Insurance Commissioners) shall have been obtained for the Notes.

4.9. Changes in Corporate Structure.

Except as specified in Schedule 4.9, no Obligor shall have changed its
jurisdiction of organization or been a party to any merger or consolidation and
shall not have succeeded to all or any substantial part of the liabilities of
any other entity, at any time following the date of the most recent financial
statements referred to in Schedule 5.5.

4.10. Funding Instructions.

At least three Business Days prior to the date of the Closing, you shall have
received written instructions signed by a Responsible Officer on letterhead of
the Company confirming the information specified in Section 3 including (i) the
name and address of the transferee bank, (ii) such transferee bank’s ABA number
and (iii) the account name and number into which the purchase price for the
Notes is to be deposited.

4.11. Proceedings and Documents.

All corporate or partnership and other proceedings in connection with the
transactions contemplated by this Agreement and all documents and instruments
incident to such transactions shall be satisfactory to you and your special
counsel, and you and your special counsel shall have received all such
counterpart originals or certified or other copies of such documents as you or
they may reasonably request.

 

4



--------------------------------------------------------------------------------

TABLE OF CONTENTS

4.12. Subsidiary Guaranty.

Each Subsidiary Guarantor shall have executed and delivered the Subsidiary
Guaranty in favor of you and the Other Purchasers and you shall have received a
copy of the executed Subsidiary Guaranty.

5. REPRESENTATIONS AND WARRANTIES OF THE OBLIGORS.

Each Obligor represents and warrants to you that:

5.1. Organization; Power and Authority.

Each Obligor is a corporation or limited partnership duly organized, validly
existing and in good standing under the laws of its jurisdiction of
organization, and is duly qualified as a foreign corporation or foreign limited
partnership and is in good standing in each jurisdiction in which such
qualification is required by law, other than those jurisdictions as to which the
failure to be so qualified or in good standing could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. Each
Obligor has the corporate or partnership power and authority to own or hold
under lease the properties it purports to own or hold under lease, to transact
the business it transacts and proposes to transact, to execute and deliver this
Agreement and the Notes and to perform the provisions hereof and thereof.

5.2. Authorization, etc.

This Agreement and the Notes have been duly authorized by all necessary
corporate or partnership action on the part of each Obligor, and this Agreement
constitutes, and upon execution and delivery thereof each Note will constitute,
a legal, valid and binding obligation of each Obligor enforceable against each
Obligor in accordance with its terms, except as such enforceability may be
limited by (i) applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting the enforcement of creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

The Subsidiary Guaranty has been duly authorized by all necessary corporate,
partnership, or limited liability company action (as the case may be) on the
part of each Subsidiary Guarantor and upon execution and delivery thereof will
constitute the legal, valid and binding obligation of each Subsidiary Guarantor,
enforceable against each Subsidiary Guarantor in accordance with its terms,
except as such enforceability may be limited by (a) applicable bankruptcy,
insolvency, reorganization, fraudulent conveyance, fraudulent transfer,
moratorium, or other similar laws affecting the enforcement of creditors’ rights
generally and (ii) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

 

5



--------------------------------------------------------------------------------

TABLE OF CONTENTS

5.3. Disclosure.

The Obligors, through their agent, J.P. Morgan Securities LLC, have delivered to
you and each Other Purchaser a copy of a confidential Private Placement
Memorandum, dated January 2018, including the Company’s Annual Reports on Form
10-K for the fiscal years ended April 29, 2017 and April 30, 2016 and the
Company’s Quarterly Report on Form 10-Q for the fiscal quarter ended October 28,
2017 (the “Memorandum”), relating to the transactions contemplated hereby. The
Memorandum fairly describes, in all material respects, the general nature of the
business and principal properties of the Company and its Subsidiaries. Except as
disclosed in Schedule 5.3, this Agreement, the Memorandum, the documents,
certificates or other writings delivered to you by or on behalf of the Obligors
in connection with the transactions contemplated hereby and the financial
statements listed in Schedule 5.5, taken as a whole, do not contain any untrue
statement of a material fact or omit to state any material fact necessary to
make the statements therein not misleading in light of the circumstances under
which they were made. Except as disclosed in the Memorandum or as expressly
described in Schedule 5.3, or in one of the documents, certificates or other
writings identified therein, or in the financial statements listed in
Schedule 5.5, since April 29, 2017, there has been no change in the financial
condition, operations, business or properties of the Company or any Subsidiary
except changes that individually or in the aggregate could not reasonably be
expected to have a Material Adverse Effect. There is no fact known to any
Obligor that could reasonably be expected to have a Material Adverse Effect that
has not been set forth herein or in the Memorandum or in the other documents,
certificates and other writings delivered to you by or on behalf of the Obligors
specifically for use in connection with the transactions contemplated hereby.

5.4. Organization and Ownership of Shares of Subsidiaries; Affiliates.

(a) Schedule 5.4 contains (except as noted therein) complete and correct lists
of: (i) the Company’s Subsidiaries, showing, as to each Subsidiary, the correct
name thereof, the jurisdiction of its organization, and the percentage of shares
of each class of its capital stock or similar equity interests outstanding owned
by the Company and each other Subsidiary, (ii) the Company’s Affiliates, other
than Subsidiaries, and (iii) the Company’s directors and senior officers.

(b) All of the outstanding shares of capital stock or similar equity interests
of each Subsidiary shown in Schedule 5.4 as being owned by the Company and its
Subsidiaries have been validly issued, are fully paid and nonassessable and are
owned by the Company or another Subsidiary free and clear of any Lien (except as
otherwise disclosed in Schedule 5.4).

(c) Each Subsidiary identified in Schedule 5.4 is a corporation or other legal
entity duly organized, validly existing and in good standing under the laws of
its jurisdiction of organization, and is duly qualified as a foreign corporation
or other legal entity and is in good standing in each jurisdiction in which such
qualification is required by law, other than those jurisdictions as to which the
failure to be so qualified or in good standing could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. Each such
Subsidiary has the corporate or other power and authority to own or hold under
lease the properties it purports to own or hold under lease and to transact the
business it transacts and proposes to transact.

 

6



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(d) No Subsidiary is a party to, or otherwise subject to, any legal restriction
or any agreement (other than this Agreement, the agreements listed on Schedule
5.4 and customary limitations imposed by corporate or limited partnership law
statutes) restricting the ability of such Subsidiary to pay dividends out of
profits or make any other similar distributions of profits to the Company or any
of its Subsidiaries that owns outstanding shares of capital stock or similar
equity interests of such Subsidiary.

5.5. Financial Statements.

The Company has delivered to you and each Other Purchaser copies of the
financial statements of the Company and its Subsidiaries listed on Schedule 5.5.
All of said financial statements (including in each case the related schedules
and notes) fairly present in all material respects the consolidated financial
position of the Company and its Subsidiaries as of the respective dates
specified in such Schedule and the consolidated results of their operations and
cash flows for the respective periods so specified and have been prepared in
accordance with GAAP consistently applied throughout the periods involved except
as set forth in the notes thereto (subject, in the case of any interim financial
statements, to normal year-end adjustments).

5.6. Compliance with Laws, Other Instruments, etc.

The execution, delivery and performance by each Obligor of this Agreement and
the Notes will not (i) contravene, result in any breach of, or constitute a
default under, or result in the creation of any Lien in respect of any property
of any Obligor or any other Subsidiary under, any indenture, mortgage, deed of
trust, loan, purchase or credit agreement, lease, corporate charter or by-laws,
or any other agreement or instrument to which any Obligor or any other
Subsidiary is bound or by which any Obligor or any other Subsidiary or any of
their respective properties may be bound or affected, (ii) conflict with or
result in a breach of any of the terms, conditions or provisions of any order,
judgment, decree, or ruling of any court, arbitrator or Governmental Authority
applicable to any Obligor or any other Subsidiary or (iii) violate any provision
of any statute or other rule or regulation of any Governmental Authority
applicable to any Obligor or any other Subsidiary.

The execution, delivery and performance by each Subsidiary Guarantor of the
Subsidiary Guaranty will not (i) contravene, result in any breach of, or
constitute a default under, or result in the creation of any Lien in respect of
any property of such Subsidiary Guarantor under, any agreement, or corporate
charter or by-laws, to which such Subsidiary Guarantor is bound or by which such
Subsidiary Guarantor or any of its properties may be bound or affected,
(ii) conflict with or result in a breach of any of the terms, conditions or
provisions of any order, judgment, decree, or ruling of any court, arbitrator or
Governmental Authority applicable to such Subsidiary Guarantor or (iii) violate
any provision of any statute or other rule or regulation of any Governmental
Authority applicable to such Subsidiary Guarantor.

 

7



--------------------------------------------------------------------------------

TABLE OF CONTENTS

5.7. Governmental Authorizations, etc.

No consent, approval or authorization of, or registration, filing or declaration
with, any Governmental Authority is required in connection with the execution,
delivery or performance by any Obligor of this Agreement or the Notes, or the
execution, delivery or performance by each Subsidiary Guarantor of the
Subsidiary Guaranty.

5.8. Litigation; Observance of Agreements, Statutes and Orders.

(a) Except as disclosed in Schedule 5.8, there are no actions, suits or
proceedings pending or, to the knowledge of any Obligor, threatened against or
affecting any Obligor or any other Subsidiary or any property of any Obligor or
any other Subsidiary in any court or before any arbitrator of any kind or before
or by any Governmental Authority that, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

(b) Neither any Obligor nor any other Subsidiary is in default under any term of
any agreement or instrument to which it is a party or by which it is bound, or
any order, judgment, decree or ruling of any court, arbitrator or Governmental
Authority or is in violation of any applicable law, ordinance, rule or
regulation (including Environmental Laws, the USA PATRIOT Act or any of the
other laws and regulations that are referred to in Section 5.16) of any
Governmental Authority, which default or violation, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

5.9. Taxes.

The Company and its Subsidiaries have filed all tax returns that are required to
have been filed in any jurisdiction, and have paid all taxes shown to be due and
payable on such returns and all other taxes and assessments levied upon them or
their properties, assets, income or franchises, to the extent such taxes and
assessments have become due and payable and before they have become delinquent,
except for any taxes and assessments (i) the amount of which is not individually
or in the aggregate Material or (ii) the amount, applicability or validity of
which is currently being contested in good faith by appropriate proceedings and
with respect to which the Company or a Subsidiary, as the case may be, has
established adequate reserves in accordance with GAAP. The Company knows of no
basis for any other tax or assessment that could reasonably be expected to have
a Material Adverse Effect. The charges, accruals and reserves on the books of
the Company and its Subsidiaries in respect of Federal, state or other taxes for
all fiscal periods are adequate. The Federal income tax liabilities of the
Company and its Subsidiaries have been determined by the Internal Revenue
Service and paid for all fiscal years up to and including the fiscal year ended
April 27, 2013.

5.10. Title to Property; Leases.

The Company and its Subsidiaries have good and sufficient title to their
respective properties that individually or in the aggregate are Material,
including all such properties reflected in the most recent audited balance sheet
referred to in Section 5.5 or purported to have been acquired by the Company or
any Subsidiary after said date (except as sold or otherwise disposed of in the
ordinary course of business), in each case free and clear of Liens prohibited by
this Agreement. All leases that individually or in the aggregate are Material
are valid and subsisting and are in full force and effect in all material
respects.

 

8



--------------------------------------------------------------------------------

TABLE OF CONTENTS

5.11. Licenses, Permits, etc.

Except as disclosed in Schedule 5.11,

(a) the Company and its Subsidiaries own or possess all licenses, permits,
franchises, authorizations, patents, copyrights, service marks, trademarks and
trade names, or rights thereto, that individually or in the aggregate are
Material, without known conflict with the rights of others;

(b) to the best knowledge of each Obligor, there is no Material violation by any
product of any Obligor or any other Subsidiary with respect to any patent,
copyright, service mark, trademark, trade name, or other right owned by any
other Person; and

(c) to the best knowledge of each Obligor, there is no Material violation by any
Person of any right of any Obligor or any other Subsidiary with respect to any
patent, copyright, service mark, trademark, trade name or other right owned or
used by the any Obligor or any other Subsidiary.

5.12. Compliance with ERISA.

(a) The Company and each ERISA Affiliate have operated and administered each
Plan in compliance with all applicable laws except for such instances of
noncompliance as have not resulted in and could not reasonably be expected to
result in a Material Adverse Effect. Neither the Company nor any ERISA Affiliate
has incurred any liability pursuant to Title I or IV of ERISA or the penalty or
excise tax provisions of the Code relating to employee benefit plans (as defined
in section 3 of ERISA), and no event, transaction or condition has occurred or
exists that could reasonably be expected to result in the incurrence of any such
liability by the Company or any ERISA Affiliate, or in the imposition of any
Lien on any of the rights, properties or assets of the Company or any ERISA
Affiliate, in either case pursuant to Title I or IV of ERISA or to section
430(k) of the Code or to any such penalty or excise tax provisions under the
Code or Federal law or section 4068 of ERISA or by the granting of a security
interest in connection with the amendment of a Plan, other than such liabilities
or Liens as would not be individually or in the aggregate Material.

(b) The present value of the aggregate benefit liabilities under each of the
Plans (other than Multiemployer Plans), determined as of the end of such Plan’s
most recently ended plan year on the basis of the actuarial assumptions
specified for funding purposes in such Plan’s most recent actuarial valuation
report, did not exceed the aggregate current value of the assets of such Plan
allocable to such benefit liabilities. The term “benefit liabilities” has the
meaning specified in section 4001 of ERISA and the terms “current value” and
“present value” have the meaning specified in section 3 of ERISA.

 

9



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(c) The Company and its ERISA Affiliates have not incurred withdrawal
liabilities (and are not subject to contingent withdrawal liabilities) under
section 4201 or 4204 of ERISA in respect of Multiemployer Plans that
individually or in the aggregate are Material.

(d) The expected postretirement benefit obligation (determined as of the last
day of the Company’s most recently ended fiscal year in accordance with
Financial Accounting Standards Board Accounting Standards Codification Topic
715-60, without regard to liabilities attributable to continuation coverage
mandated by section 4980B of the Code) of the Company and its Subsidiaries is
not Material.

(e) The execution and delivery of this Agreement and the issuance and sale of
the Notes hereunder will not involve any transaction that is subject to the
prohibitions of section 406 of ERISA or in connection with which a tax could be
imposed pursuant to section 4975(c)(1)(A)-(D) of the Code. The representation by
the Company in the first sentence of this Section 5.12(e) is made in reliance
upon and subject to the accuracy of your representation in Section 6.2 as to the
sources of the funds used to pay the purchase price of the Notes to be purchased
by you.

5.13. Private Offering by the Company.

Neither any Obligor nor anyone acting on its behalf has offered the Notes or any
similar securities for sale to, or solicited any offer to buy any of the same
from, or otherwise approached or negotiated in respect thereof with, any person
other than you and the Other Purchasers and not more than 36 other Institutional
Investors, each of which has been offered the Notes at a private sale for
investment. Neither any Obligor nor anyone acting on its behalf has taken, or
will take, any action that would subject the issuance or sale of the Notes to
the registration requirements of Section 5 of the Securities Act.

5.14. Use of Proceeds; Margin Regulations.

The Obligors will apply the proceeds of the sale of the Notes to refinance Debt
of the Company as set forth in Schedule 5.14 and for general corporate purposes,
including repurchases of the Company’s Capital Stock and business or asset
acquisitions. No part of the proceeds from the sale of the Notes will be used,
directly or indirectly, for the purpose of buying or carrying any margin stock
within the meaning of Regulation U of the Board of Governors of the Federal
Reserve System (12 CFR 221) so as to involve any Obligor or any holder of Notes
in a violation of such Regulation (or so as to require any holder of Notes to
make any filing under such Regulation), or for the purpose of buying or carrying
or trading in any securities under such circumstances as to involve any Obligor
in a violation of Regulation X of said Board (12 CFR 224) or to involve any
broker or dealer in a violation of Regulation T of said Board (12 CFR 220).
Margin stock does not constitute more than 10% of the value of the consolidated
assets of the Company and its Subsidiaries and the Obligors do not have any
present intention that margin stock will constitute more than 10% of the value
of such assets. As used in this Section, the terms “margin stock” and “purpose
of buying or carrying” shall have the meanings assigned to them in said
Regulation U.

 

10



--------------------------------------------------------------------------------

TABLE OF CONTENTS

5.15. Existing Debt; Future Liens.

(a) Except as described therein, Schedule 5.15 sets forth a complete and correct
list of all outstanding Debt of the Company and its Subsidiaries as of March 1,
2018 since which date there has been no Material change in the amounts, interest
rates, sinking funds, installment payments or maturities of the Debt of the
Company or its Subsidiaries. Neither any Obligor nor any other Subsidiary is in
default and no waiver of default is currently in effect, in the payment of any
principal or interest on any Debt of any Obligor or any other Subsidiary and no
event or condition exists with respect to any Debt of any Obligor or any other
Subsidiary that would permit (or that with notice or the lapse of time, or both,
would permit) one or more Persons to cause such Debt to become due and payable
before its stated maturity or before its regularly scheduled dates of payment.

(b) Except as disclosed in Schedule 5.15, neither any Obligor nor any other
Subsidiary has agreed or consented to cause or permit in the future (upon the
happening of a contingency or otherwise) any of its property, whether now owned
or hereafter acquired, to be subject to a Lien not permitted by Section 10.4.

5.16. Foreign Assets Control Regulations, etc.

(a) Neither any Obligor nor any Controlled Entity (i) is a Blocked Person,
(ii) has been notified that its name appears or may in the future appear on a
State Sanctions List or (iii) is a target of sanctions that have been imposed by
the United Nations or the European Union.

(b) Neither any Obligor nor any Controlled Entity (i) has violated, been found
in violation of, or been charged or convicted under, any applicable U.S.
Economic Sanctions Laws, Anti-Money Laundering Laws or Anti-Corruption Laws or
(ii) to any Obligor’s knowledge, is under investigation by any Governmental
Authority for possible violation of any U.S. Economic Sanctions Laws, Anti-Money
Laundering Laws or Anti-Corruption Laws.

(c) No part of the proceeds from the sale of the Notes hereunder:

(i) constitutes or will constitute funds obtained on behalf of any Blocked
Person or will otherwise be used by any Obligor or any Controlled Entity,
directly or indirectly, (A) in connection with any investment in, or any
transactions or dealings with, any Blocked Person, (B) for any purpose that
would cause any Purchaser to be in violation of any U.S. Economic Sanctions Laws
or (C) otherwise in violation of any U.S. Economic Sanctions Laws;

(ii) will be used, directly or indirectly, in violation of, or cause any
Purchaser to be in violation of, any applicable Anti-Money Laundering Laws; or

(iii) will be used, directly or indirectly, for the purpose of making any
improper payments, including bribes, to any Governmental Official or commercial
counterparty in order to obtain, retain or direct business or obtain any
improper advantage, in each case which would be in violation of, or cause any
Purchaser to be in violation of, any applicable Anti-Corruption Laws.

 

11



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(d) Each Obligor has established procedures and controls which it reasonably
believes are adequate (and otherwise comply with applicable law) to ensure that
the Obligors and each Controlled Entity are and will continue to be in
compliance with all applicable U.S. Economic Sanctions Laws, Anti-Money
Laundering Laws and Anti-Corruption Laws.

5.17. Status under Certain Statutes.

Neither any Obligor nor any other Subsidiary is subject to regulation under the
Investment Company Act of 1940, as amended, the Public Utility Holding Company
Act of 2005, as amended, the ICC Termination Act, as amended, or the Federal
Power Act, as amended.

5.18. Environmental Matters.

Neither any Obligor nor any other Subsidiary has knowledge of any claim or has
received any notice of any claim, and no proceeding has been instituted raising
any claim against any Obligor or any other Subsidiary or any of their respective
real properties now or formerly owned, leased or operated by any of them or
other assets, alleging any damage to the environment or violation of any
Environmental Laws, except, in each case, such as could not reasonably be
expected to result in a Material Adverse Effect. Except as otherwise disclosed
to you in writing,

(a) neither any Obligor nor any other Subsidiary has knowledge of any facts
which would give rise to any claim, public or private, of violation of
Environmental Laws or damage to the environment emanating from, occurring on or
in any way related to real properties now or formerly owned, leased or operated
by any of them or to other assets or their use, except, in each case, such as
could not reasonably be expected to result in a Material Adverse Effect;

(b) neither any Obligor nor any other Subsidiary has stored any Hazardous
Materials on real properties now or formerly owned, leased or operated by any of
them and has not disposed of any Hazardous Materials in a manner contrary to any
Environmental Laws in each case in any manner that could reasonably be expected
to result in a Material Adverse Effect; and

(c) all buildings on all real properties now owned, leased or operated by any
Obligor or any other Subsidiary are in compliance with applicable Environmental
Laws, except where failure to comply could not reasonably be expected to result
in a Material Adverse Effect.

5.19. Solvency of Obligors.

After giving effect to the transactions contemplated herein, (i) the present
value of the assets of each Obligor, at a fair valuation, is in excess of the
amount that will be required to pay its probable liability on its existing debts
as said debts become absolute and matured, (ii) each Obligor has received
reasonably equivalent value for issuing and selling the Notes, (iii) the
property remaining in the hands of each Obligor is not an unreasonably small
capital, and (iv) each Obligor is able to pay its debts as they mature.

 

12



--------------------------------------------------------------------------------

TABLE OF CONTENTS

6. REPRESENTATIONS OF THE PURCHASERS.

6.1. Purchase for Investment.

You represent that you are purchasing the Notes for your own account or for one
or more separate accounts maintained by you or for the account of one or more
pension or trust funds and not with a view to the distribution thereof, provided
that the disposition of your or their property shall at all times be within your
or their control. You understand that the Notes have not been registered under
the Securities Act and may be resold only if registered pursuant to the
provisions of the Securities Act or if an exemption from registration is
available, except under circumstances where neither such registration nor such
an exemption is required by law, and that the Obligors are not required to
register the Notes. You represent that you are an “accredited investor” (as
defined in Rule 501(a)(1), (2), (3) or (7) of Regulation D under the Securities
Act) acting for your own account (and not for the account of others) or as a
fiduciary or agent for others (which others are also “accredited
investors”). You further represent that you have had the opportunity to ask
questions of the Company and received answers concerning the terms and
conditions of the sale of the Notes.

6.2. Source of Funds.

You represent that at least one of the following statements is an accurate
representation as to each source of funds (a “Source”) to be used by you to pay
the purchase price of the Notes to be purchased by you hereunder:

(a) the Source is an “insurance company general account” (as the term is defined
in the United States Department of Labor’s Prohibited Transaction Exemption
(“PTE”) 95-60) in respect of which the reserves and liabilities (as defined by
the annual statement for life insurance companies approved by the National
Association of Insurance Commissioners (the “NAIC Annual Statement”) for the
general account contract(s) held by or on behalf of any employee benefit plan
together with the amount of the reserves and liabilities for the general account
contract(s) held by or on behalf of any other employee benefit plans maintained
by the same employer (or affiliate thereof as defined in PTE 95-60) or by the
same employee organization in the general account do not exceed 10% of the total
reserves and liabilities of the general account (exclusive of separate account
liabilities) plus surplus as set forth in the NAIC Annual Statement filed with
such Purchaser’s state of domicile; or

(b) the Source is a separate account that is maintained solely in connection
with such Purchaser’s fixed contractual obligations under which the amounts
payable, or credited, to any employee benefit plan (or its related trust) that
has any interest in such separate account (or to any participant or beneficiary
of such plan (including any annuitant)) are not affected in any manner by the
investment performance of the separate account; or

 

13



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(c) the Source is either (i) an insurance company pooled separate account,
within the meaning of PTE 90-1, or (ii) a bank collective investment fund,
within the meaning of PTE 91-38 and, except as you have disclosed to the Company
in writing pursuant to this clause (c), no employee benefit plan or group of
plans maintained by the same employer or employee organization beneficially owns
more than 10% of all assets allocated to such pooled separate account or
collective investment fund; or

(d) the Source constitutes assets of an “investment fund” (within the meaning of
Part VI of PTE 84-14 (the “QPAM Exemption”)) managed by a “qualified
professional asset manager” or “QPAM” (within the meaning of Part VI of the QPAM
Exemption), no employee benefit plan’s assets that are managed by the QPAM in
such investment fund, when combined with the assets of all other employee
benefit plans established or maintained by the same employer or by an affiliate
(within the meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or
by the same employee organization and managed by such QPAM, represent more than
20% of the total client assets managed by such QPAM, the conditions of Part I(c)
and (g) of the QPAM Exemption are satisfied, neither the QPAM nor a person
controlling or controlled by the QPAM maintains an ownership interest in the
Company that would cause the QPAM and the Company to be “related” within the
meaning of Part VI(h) of the QPAM Exemption and (i) the identity of such QPAM
and (ii) the names of any employee benefit plans whose assets in the investment
fund, when combined with the assets of all other employee benefit plans
established or maintained by the same employer or by an affiliate (within the
meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or by the same
employee organization, represent 10% or more of the assets of such investment
fund, have been disclosed to the Company in writing pursuant to this clause (d);
or

(e) the Source constitutes assets of a “plan(s)” (within the meaning of Part
IV(h) of PTE 96-23 (the “INHAM Exemption”) managed by an “in-house asset
manager” or “INHAM” (within the meaning of Part IV(a) of the INHAM Exemption),
the conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither the INHAM nor a person controlling or controlled by the INHAM (applying
the definition of “control” in Part IV(d)(3) of the INHAM Exemption) owns a 5%
or more interest in the Company and (i) the identity of such INHAM and (ii) the
name(s) of the employee benefit plan(s) whose assets constitute the Source have
been disclosed to the Company in writing pursuant to this clause (e); or

(f) the Source is a governmental plan; or

(g) the Source is one or more employee benefit plans, or a separate account or
trust fund comprised of one or more employee benefit plans, each of which has
been identified to the Company in writing pursuant to this clause (g); or

(h) the Source does not include assets of any employee benefit plan, other than
a plan exempt from the coverage of ERISA.

 

14



--------------------------------------------------------------------------------

TABLE OF CONTENTS

As used in this Section 6.2, the terms “employee benefit plan”, “governmental
plan” and “separate account” shall have the respective meanings assigned to such
terms in section 3 of ERISA.

7. INFORMATION AS TO COMPANY.

7.1. Financial and Business Information

The Company will deliver to each holder of Notes that is an Institutional
Investor:

(a) Quarterly Statements — within 60 days after the end of each quarterly fiscal
period in each fiscal year of the Company (other than the last quarterly fiscal
period of each such fiscal year), duplicate copies of,

(i) a consolidated balance sheet of the Company and its Subsidiaries as at the
end of such quarter,

(ii) consolidated statements of income of the Company and its Subsidiaries for
such quarter and (in the case of the second and third quarters) for the portion
of the fiscal year ending with such quarter, and

(iii) consolidated statements of cash flows of the Company and its Subsidiaries
for such quarter or (in the case of the second and third quarters) for the
portion of the fiscal year ending with such quarter,

setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally, and
certified by a Senior Financial Officer as fairly presenting, in all material
respects, the financial position of the companies being reported on and their
results of operations and cash flows, subject to changes resulting from year-end
adjustments, provided that delivery within the time period specified above of
copies of the Company’s Quarterly Report on Form 10-Q prepared in compliance
with the requirements therefor and filed with the Securities and Exchange
Commission shall be deemed to satisfy the requirements of this Section 7.1(a);

(b) Annual Statements — within 120 days after the end of each fiscal year of the
Company, duplicate copies of,

(i) a consolidated balance sheet of the Company and its Subsidiaries, as at the
end of such year, and

(ii) consolidated statements of income, changes in shareholders’ equity and cash
flows of the Company and its Subsidiaries, for such year,

setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
reported on by an opinion of independent certified public accountants of
recognized national standing, which opinion shall state that such financial
statements present fairly, in all material respects,

 

15



--------------------------------------------------------------------------------

TABLE OF CONTENTS

the financial position of the Company and its consolidated Subsidiaries being
reported upon and their results of operations and cash flows and have been
prepared in conformity with GAAP, and that the examination of such accountants
in connection with such financial statements has been made in accordance with
generally accepted auditing standards, and that such audit provides a reasonable
basis for such opinion in the circumstances, provided that the delivery within
the time period specified above of the Company’s Annual Report on Form 10-K for
such fiscal year (together with the Company’s annual report to shareholders, if
any, prepared pursuant to Rule 14a-3 under the Exchange Act) prepared in
accordance with the requirements therefor and filed with the Securities and
Exchange Commission shall be deemed to satisfy the requirements of this
Section 7.1(b);

(c) SEC and Other Reports — promptly upon their becoming available, one copy of
(i) each financial statement, report, notice or proxy statement sent by any
Obligor or any other Subsidiary to public securities holders generally, and
(ii) each regular or periodic report, registration statement other than
registration statements on Form S-8 (without exhibits except as expressly
requested by such holder), or other material filed by any Obligor or any other
Subsidiary with the Securities and Exchange Commission;

(d) Notice of Default or Event of Default — promptly, and in any event within
five Business Days after a Responsible Officer becoming aware of the existence
of any Default or Event of Default, a written notice specifying the nature and
period of existence thereof and what action the Obligors are taking or propose
to take with respect thereto;

(e) ERISA Matters — promptly, and in any event within five Business Days after a
Responsible Officer becoming aware of any of the following, a written notice
setting forth the nature thereof and the action, if any, that the Company or an
ERISA Affiliate proposes to take with respect thereto:

(i) with respect to any Plan, any reportable event, as defined in
section 4043(c) of ERISA and the regulations thereunder, for which notice
thereof has not been waived pursuant to such regulations as in effect on the
date hereof; or

(ii) the taking by the PBGC of steps to institute, or the threatening by the
PBGC of the institution of, proceedings under section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by the Company or any ERISA Affiliate of a notice from a Multiemployer
Plan that such action has been taken by the PBGC with respect to such
Multiemployer Plan; or

(iii) any event, transaction or condition that could result in the incurrence of
any liability by the Company or any ERISA Affiliate pursuant to Title I or IV of
ERISA or the penalty or excise tax provisions of the Code relating to employee
benefit plans, or in the imposition of any Lien on any of the rights, properties
or assets of the Company or any ERISA Affiliate pursuant to Title I or IV of
ERISA or such penalty or excise tax provisions, if such liability or Lien, taken
together with any other such liabilities or Liens then existing, could
reasonably be expected to have a Material Adverse Effect;

 

16



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(f) Notices from Governmental Authority — promptly, and in any event within 30
days of receipt thereof, copies of any notice to any Obligor or any other
Domestic Subsidiary from any Federal or state Governmental Authority relating to
any order, ruling, statute or other law or regulation that could reasonably be
expected to have a Material Adverse Effect; and

(g) Requested Information — with reasonable promptness, such other data and
information relating to the business, operations, affairs, financial condition,
assets or properties of any Obligor or any other Subsidiary (including actual
copies of the Company’s Forms 10-Q and Forms 10-K) or relating to the ability of
any Obligor to perform its obligations hereunder and under the Notes or the
ability of a Subsidiary Guarantor to perform its obligations under the
Subsidiary Guaranty as from time to time may be reasonably requested by any such
holder of Notes.

7.2. Officer’s Certificate.

Each set of financial statements delivered to a holder of Notes pursuant to
Section 7.1(a) or (b) shall be accompanied by a certificate of a Senior
Financial Officer setting forth:

(a) Covenant Compliance — the information (including detailed calculations and a
reconciliation to the financial statements from which derived if the accounting
methods applicable to such financial statements differ from the methods of
determining compliance with Section 10.1 through Section 10.5 and Section 10.7)
required in order to establish whether the Company was in compliance with the
requirements of Section 10.1 through Section 10.9, inclusive, during the
quarterly or annual period covered by the statements then being furnished
(including with respect to each such Section, where applicable, the calculations
of the maximum or minimum amount, ratio or percentage, as the case may be,
permissible under the terms of such Sections, and the calculation of the amount,
ratio or percentage then in existence); and

(b) Event of Default — a statement that such officer has reviewed the relevant
terms hereof and has made, or caused to be made, under his or her supervision, a
review of the transactions and conditions of the Company and its Subsidiaries
from the beginning of the quarterly or annual period covered by the statements
then being furnished to the date of the certificate and that such review shall
not have disclosed the existence during such period of any condition or event
that constitutes a Default or an Event of Default or, if any such condition or
event existed or exists (including any such event or condition resulting from
the failure of any Obligor or any other Subsidiary to comply with any
Environmental Law), specifying the nature and period of existence thereof and
what action the Company shall have taken or proposes to take with respect
thereto.

 

17



--------------------------------------------------------------------------------

TABLE OF CONTENTS

7.3. Electronic Delivery.

Financial statements and officers’ certificates required to be delivered by the
Company pursuant to Sections 7.1(a), (b) or (c) and Section 7.2 shall be deemed
to have been delivered if (i) delivered by e-mail, or (ii) the Company shall
have timely filed such Form 10-Q or Form 10-K, satisfying the requirements of
Section 7.1(a) or (b) as the case may be, with the Securities and Exchange
Commission on “EDGAR” and shall have made such Form and the related certificate
satisfying the requirements of Section 7.2 available on its home page on the
worldwide web (at the date of this Agreement located at
http://www.pattersoncompanies.com), or (iii) such financial statements
satisfying the requirements of Section 7.1(a) or (b) and related certificate
satisfying the requirements of Section 7.2 are timely posted by or on behalf of
the Company on IntraLinks or on any other similar website to which each holder
of Notes has free access, or (iv) the Company shall have filed any of the items
referred to in Section 7.1 with the Securities and Exchange Commission on
“EDGAR” and shall have made the related certificate required by Section 7.2
available on its home page on the worldwide web or posted by or on behalf of the
Company on IntraLinks or on any other similar website to which each holder of
Notes has free access; provided however, that in the case of any of clause (i),
(ii), (iii) or (iv) the Company shall concurrently with such filing or posting
give notice to each holder of Notes of such posting or filing and provided
further, that upon request of any holder, the Company will thereafter deliver
written copies of such forms, financial statements and certificates to such
holder.

7.4. Inspection.

The Company will permit the representatives of each holder of Notes that is an
Institutional Investor:

(a) No Default — if no Default or Event of Default then exists, at the expense
of such holder and upon reasonable prior notice to the Company, to visit the
principal executive office of the Company, to discuss the affairs, finances and
accounts of the Company and its Subsidiaries with the Company’s officers, and
(with the consent of the Company, which consent will not be unreasonably
withheld) to visit the other offices and properties of the Company and each
Subsidiary, all at reasonable times as reasonably requested in writing; and

(b) Default — if a Default or Event of Default then exists, at the expense of
the Company, to visit and inspect any of the offices or properties of the
Company or any Subsidiary, to examine all their respective books of account,
records, reports and other papers, to make copies and extracts therefrom, and to
discuss their respective affairs, finances, and accounts with their respective
officers and independent public accountants (and by this provision the Company
authorizes said accountants to discuss the affairs, finances and accounts of the
Company and its Subsidiaries), all at such times and as often as may be
reasonably requested.

 

18



--------------------------------------------------------------------------------

TABLE OF CONTENTS

8. PREPAYMENT OF THE NOTES.

8.1. No Scheduled Prepayments.

No regularly scheduled prepayments are due on the Notes prior to their stated
maturity.

8.2. Optional Prepayments.

(a) Optional Prepayments with Make-Whole Amount. The Obligors may, by giving
written notice not less than 30 days and not more than 60 days before the
prepayment date designated in such notice (the “Optional Prepayment Notice”) to
each holder of the Notes, prepay at any time all, or from time to time any part
of, the Notes, in an amount not less than $1,000,000 in the aggregate in the
case of a partial prepayment, at 100% of the principal amount so prepaid, plus
the Make-Whole Amount determined for the prepayment date with respect to such
principal amount. In addition to specifying the prepayment date, the Optional
Prepayment Notice shall specify the aggregate principal amount of the Notes to
be prepaid on such date, the principal amount of each Note held by such holder
to be prepaid (determined in accordance with Section 8.4), and the interest to
be paid on the prepayment date with respect to such principal amount being
prepaid. Along with the Optional Prepayment Notice, the Obligors shall deliver a
certificate of a Senior Financial Officer as to the estimated Make-Whole Amount
due in connection with such prepayment (calculated as if the date of such notice
were the date of the prepayment), setting forth the details of such computation.
Two Business Days prior to such prepayment, the Company shall deliver to each
holder of the Notes a certificate of a Senior Financial Officer specifying the
calculation of such Make-Whole Amount as of the specified prepayment date.

(b) Optional Prepayments without Make-Whole Amount. Notwithstanding
Section 8.2(a) above, the Obligors may, at their option, upon notice as provided
in this Section 8.2(b), prepay the Notes at any time during the three month
period immediately preceding the maturity date of the Notes at 100% of the
principal amount of all Notes then outstanding, provided that no Default or
Event of Default shall have occurred or be continuing at such time. The Obligors
will give each holder of Notes written notice of an optional prepayment under
this Section 8.2(b) not less than ten days and not more than 60 days prior to
the date fixed for such prepayment (unless the Obligors and the Required Holders
agree to another time period pursuant to Section 17.1). Such notice shall
specify such date (which shall be a Business Day), the aggregate principal
amount of the Notes to be prepaid on such date, the principal amount of each
Note held by such holder to be prepaid, and the interest to be paid on the
prepayment date with respect to such principal amount being prepaid.

(c) Offer to Prepay at Par Upon Certain Sales of Assets.

(i) Notice and Offer. In the event of any Debt Prepayment Application under
Section 10.7 of this Agreement, the Obligors will, within 10 days of the
occurrence of the Transfer (a “Debt Prepayment Transfer”) in respect of which an

 

19



--------------------------------------------------------------------------------

TABLE OF CONTENTS

offer to prepay the Notes (the “Prepayment Offer”) is being made to comply with
the requirements for a Debt Prepayment Application (as set forth in the
definition thereof), give notice of such Debt Prepayment Transfer to each holder
of Notes (a “Debt Prepayment Notice”). A Debt Prepayment Notice shall contain,
and shall constitute, an irrevocable offer to prepay, at the election of each
holder, a portion of the Notes held by such holder equal to such holder’s
Ratable Portion of the Net Proceeds Amount in respect of such Debt Prepayment
Transfer on a date specified in such notice (the “Transfer Prepayment Date”)
that is not less than 30 days and not more than 60 days after the date of such
notice.

(ii) Acceptance and Payment. To accept such Prepayment Offer, a holder of Notes
shall cause a notice of such acceptance to be delivered to the Company not later
than 10 days prior to the Transfer Prepayment Date. Failure to accept such offer
in writing not later than 10 days prior to the Transfer Prepayment Date shall be
deemed to be rejection of the Prepayment Offer. If so accepted by any holder of
a Note, such Prepayment Offer equal to not less than such holder’s Ratable
Portion of the Net Proceeds Amount in respect of such Debt Prepayment Transfer,
together with any additional amount offered to and accepted by such holder
pursuant to the following sentence shall be due and payable on the Transfer
Prepayment Date. If any holder of Notes fails to accept such Prepayment Offer,
such holder’s Ratable Portion of the Net Proceeds Amount shall be offered pro
rata to each holder of Notes that has accepted such Prepayment Offer. A
Prepayment Offer pursuant to this Section 8.2(c) shall be made at 100% of the
principal amount being so prepaid, together with interest on such principal
amount then being prepaid accrued to the Transfer Prepayment Date.

(iii) Officer’s Certificate. Each offer to prepay the Notes pursuant to this
Section 8.2(c) shall be accompanied by a certificate, executed by a Senior
Financial Officer and dated the date of such offer, specifying:

(A) the Transfer Prepayment Date and the Net Proceeds Amount in respect of the
applicable Debt Prepayment Transfer;

(B) that such offer is being made pursuant to Section 8.2(c) and Section 10.7 of
this Agreement;

(C) the principal amount of each Note offered to be prepaid;

(D) the interest that would be due on each such Note offered to be prepaid,
accrued to the date fixed for payment; and

(E) in reasonable detail, the nature of the Transfer giving rise to such Debt
Prepayment Transfer.

(d) Notice Concerning Status of Holders of Notes. Within 30 days after each
prepayment date under Section 8.2(a) or 8.2(b) or Transfer Prepayment Date under
Section 8.2(c) and the making of all prepayments contemplated thereunder, the
Company will deliver to each holder of Notes a certificate signed by a Senior
Financial Officer containing a list of the then-current holders of Notes and
their addresses and the outstanding principal amount of Notes held by each
holder at such time.

 

20



--------------------------------------------------------------------------------

TABLE OF CONTENTS

8.3. Mandatory Offer to Prepay Upon Change of Control.

(a) Notice of Change of Control or Control Event — The Company will, within five
Business Days after any Responsible Officer has knowledge of the occurrence of
any Change of Control or Control Event, give notice of such Change of Control or
Control Event to each holder of Notes unless notice in respect of such Change of
Control (or the Change of Control contemplated by such Control Event) shall have
been given pursuant to paragraph (b) of this Section 8.3. If a Change of Control
has occurred, such notice shall contain and constitute an offer to prepay Notes
as described in paragraph (c) of this Section 8.3 and shall be accompanied by
the certificate described in paragraph (g) of this Section 8.3 (a “Change of
Control Prepayment Certificate”).

(b) Condition to Company Action — The Company will not take any action that
consummates or finalizes a Change of Control unless (i) at least 15 Business
Days prior to such action it shall have given to each holder of Notes written
notice containing and constituting an offer to prepay Notes accompanied by a
Change of Control Prepayment Certificate, and (ii) subject to the provisions of
paragraphs (d) and (f) below, contemporaneously with such action, it prepays all
Notes required to be prepaid in accordance with this Section 8.3.

(c) Offer to Prepay Notes — The offer to prepay Notes contemplated by paragraphs
(a) and (b) of this Section 8.3 shall be an offer to prepay, in accordance with
and subject to this Section 8.3, all, but not less than all, of the Notes held
by each holder (in this case only, “holder” in respect of any Note registered in
the name of a nominee for a disclosed beneficial owner shall mean such
beneficial owner) on a date specified in such offer (the “Proposed Prepayment
Date”), which shall be not less than 30 days and not more than 60 days after the
date of such offer.

(d) Acceptance; Rejection — A holder of Notes may accept the offer to prepay
made pursuant to this Section 8.3 by causing a notice of such acceptance to be
delivered to the Company on or before the date specified in the Change of
Control Prepayment Certificate. A failure by a holder of Notes to respond to an
offer to prepay made pursuant to this Section 8.3, or to accept an offer as to
all of the Notes held by the holder, within such time period shall be deemed to
constitute rejection of such offer by such holder.

(e) Prepayment — Prepayment of the Notes to be prepaid pursuant to this
Section 8.3 shall be at 100% of the outstanding principal amount of such Notes,
together with interest on such Notes accrued to the date of prepayment and shall
not require the payment of any Make-Whole Amount or prepayment premium. The
prepayment shall be made on the Proposed Prepayment Date except as provided in
paragraph (f) of this Section 8.3.

 

21



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(f) Deferral Pending Change of Control — The obligation of the Company to prepay
Notes pursuant to the offers required by paragraphs (a) and (b) and accepted in
accordance with paragraph (d) of this Section 8.3 is subject to the occurrence
of the Change of Control in respect of which such offers and acceptances shall
have been made. If such Change of Control does not occur on or prior to the
Proposed Prepayment Date in respect thereof, the prepayment shall be deferred if
and until the date on which such Change of Control occurs. The Company shall
keep each holder of Notes reasonably and timely informed of (i) any such
deferral of the date of prepayment, (ii) the date on which such Change of
Control and the prepayment are expected to occur, and (iii) any determination by
the Company that efforts to effect such Change of Control have ceased or been
abandoned (in which case the offers and acceptances made pursuant to this
Section 8.3 in respect of such Change of Control shall be deemed rescinded).
Notwithstanding the foregoing, in the event that the prepayment has not been
made within 90 days after such Proposed Prepayment Date by virtue of the
deferral provided for in this Section 8.3(f), the Company shall make a new offer
to prepay in accordance with paragraph (c) of this Section 8.3.

(g) Officer’s Certificate — Each offer to prepay the Notes pursuant to this
Section 8.3 shall be accompanied by a Change of Control Prepayment Certificate,
executed by a Senior Financial Officer of the Company and dated the date of such
offer, specifying: (i) the Proposed Prepayment Date, (ii) that such offer is
made pursuant to this Section 8.3, (iii) the principal amount of each Note
offered to be prepaid, (iv) the interest that would be due on each Note offered
to be prepaid, accrued to the Proposed Prepayment Date, (v) that the conditions
of this Section 8.3 have been fulfilled, (vi) in reasonable detail, the nature
and date or proposed date of the Change of Control and (vii) the date by which
any holder of a Note that wishes to accept such offer must deliver notice
thereof to the Company, which date shall not be earlier than three Business Days
prior to the Proposed Prepayment Date or, in the case of a prepayment pursuant
to Section 8.3(b), the date of the action referred to in Section 8.3(b)(i).

8.4. Allocation of Partial Prepayments.

In the case of each partial prepayment of Notes pursuant to Section 8.2(a), the
principal amount of the Notes to be prepaid shall be allocated among all of the
Notes at the time outstanding in proportion, as nearly as practicable, to the
respective unpaid principal amounts thereof not theretofore called for
prepayment.

8.5. Maturity; Surrender, etc.

In the case of each prepayment of Notes pursuant to this Section 8, the
principal amount of each Note to be prepaid shall mature and become due and
payable on the date fixed for such prepayment, together with interest on such
principal amount accrued to such date and the applicable Make-Whole Amount, if
any. From and after such date, unless the Obligors shall fail to pay such
principal amount when so due and payable, together with the interest and
Make-Whole Amount, if any, as aforesaid, interest on such principal amount shall
cease to accrue. Any Note paid or prepaid in full shall be surrendered to the
Company and canceled and shall not be reissued, and no Note shall be issued in
lieu of any prepaid principal amount of any Note.

 

22



--------------------------------------------------------------------------------

TABLE OF CONTENTS

8.6. Purchase of Notes.

The Obligors will not and will not permit any Controlled Entity to purchase,
redeem, prepay or otherwise acquire, directly or indirectly, any of the
outstanding Notes except (a) upon the payment or prepayment of the Notes in
accordance with the terms of this Agreement and the Notes or (b) pursuant to an
offer to purchase made by the Obligors or a Controlled Entity pro rata to the
holders of any Notes at the time outstanding upon the same terms and conditions.
Any such offer shall provide each holder with sufficient information reasonably
determined by the Obligors to enable the holder to make an informed decision
with respect to such offer, and shall remain open for at least 10 Business Days.
If the holders of more than 25% of the principal amount of the then-outstanding
Notes accept such offer, the Company shall promptly notify the remaining holders
of such fact and the expiration date for the acceptance by holders of such Notes
of such offer shall be extended by the number of days necessary to give each
such remaining holder at least 10 Business Days from its receipt of such notice
to accept such offer. The Company will promptly cancel all Notes acquired by any
Obligor or any Controlled Entity pursuant to any payment, prepayment or purchase
of Notes pursuant to any provision of this Agreement and no Notes may be issued
in substitution or exchange for any such Notes.

8.7. Make-Whole Amount.

The term “Make-Whole Amount” means, with respect to any Note, an amount equal to
the excess, if any, of the Discounted Value of the Remaining Scheduled Payments
with respect to the Called Principal of such Note over the amount of such Called
Principal, provided that the Make-Whole Amount may in no event be less than
zero. For the purposes of determining the Make-Whole Amount, the following terms
have the following meanings:

“Called Principal” means, with respect to any Note, the principal of such Note
that is to be prepaid pursuant to Section 8.2(a) or has become or is declared to
be immediately due and payable pursuant to Section 12.1, as the context
requires.

“Discounted Value” means, with respect to the Called Principal of any Note, the
amount obtained by discounting all Remaining Scheduled Payments with respect to
such Called Principal from their respective scheduled due dates to the
Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (applied on the same
periodic basis as that on which interest on the Notes is payable) equal to the
Reinvestment Yield with respect to such Called Principal.

“Reinvestment Yield” means, with respect to the Called Principal of any Note,
0.50% over the yield to maturity implied by the yield(s) reported as of
10:00 a.m. (New York City time) on the second Business Day preceding the
Settlement Date with respect to such Called Principal, on the display designated
as “Page PX1” (or such other display as may replace Page PX1) on Bloomberg
Financial Markets for the most recently issued actively traded on-the-run U.S.
Treasury securities (“Reported”) having a maturity equal to the Remaining
Average Life of such Called Principal as of such Settlement Date. If

 

23



--------------------------------------------------------------------------------

TABLE OF CONTENTS

there are no such U.S. Treasury securities Reported having a maturity equal to
such Remaining Average Life, then such implied yield to maturity will be
determined by (a) converting U.S. Treasury bill quotations to bond equivalent
yields in accordance with accepted financial practice and (b) interpolating
linearly between the yields Reported for the applicable most recently issued
actively traded on-the-run U.S. Treasury securities with the maturities
(1) closest to and greater than such Remaining Average Life and (2) closest to
and less than such Remaining Average Life. The Reinvestment Yield shall be
rounded to the number of decimal places as appears in the interest rate of the
applicable Note.

If such yields are not Reported or the yields Reported as of such time are not
ascertainable (including by way of interpolation), then “Reinvestment Yield”
means, with respect to the Called Principal of any Note, 0.50% over the yield to
maturity implied by the U.S. Treasury constant maturity yields reported, for the
latest day for which such yields have been so reported as of the second Business
Day preceding the Settlement Date with respect to such Called Principal, in
Federal Reserve Statistical Release H.15 (or any comparable successor
publication) for the U.S. Treasury constant maturity having a term equal to the
Remaining Average Life of such Called Principal as of such Settlement Date. If
there is no such U.S. Treasury constant maturity having a term equal to such
Remaining Average Life, such implied yield to maturity will be determined by
interpolating linearly between (1) the U.S. Treasury constant maturity so
reported with the term closest to and greater than such Remaining Average Life
and (2) the U.S. Treasury constant maturity so reported with the term closest to
and less than such Remaining Average Life. The Reinvestment Yield shall be
rounded to the number of decimal places as appears in the interest rate of the
applicable Note.

“Remaining Average Life” means, with respect to any Called Principal, the number
of years obtained by dividing (i) such Called Principal into (ii) the sum of the
products obtained by multiplying (a) the principal component of each Remaining
Scheduled Payment with respect to such Called Principal by (b) the number of
years, computed on the basis of a 360-day year composed of twelve 30-day months,
that will elapse between the Settlement Date with respect to such Called
Principal and the scheduled due date of such Remaining Scheduled Payment.

“Remaining Scheduled Payments” means, with respect to the Called Principal of
any Note, all payments of such Called Principal and interest thereon that would
be due after the Settlement Date with respect to such Called Principal if no
payment of such Called Principal were made prior to its scheduled due date,
provided that if such Settlement Date is not a date on which interest payments
are due to be made under the terms of the Notes, then the amount of the next
succeeding scheduled interest payment will be reduced by the amount of interest
accrued to such Settlement Date and required to be paid on such Settlement Date
pursuant to Section 8.2(a) or 12.1.

“Settlement Date” means, with respect to the Called Principal of any Note, the
date on which such Called Principal is to be prepaid pursuant to Section 8.2(a)
or has become or is declared to be immediately due and payable pursuant to
Section 12.1, as the context requires.

 

24



--------------------------------------------------------------------------------

TABLE OF CONTENTS

9. AFFIRMATIVE COVENANTS.

The Obligors, jointly and severally, covenant that so long as any of the Notes
are outstanding:

9.1. Compliance with Law.

The Obligors will, and will cause each other Subsidiary to, comply with all
laws, ordinances or governmental rules or regulations to which each of them is
subject, including, without limitation, Environmental Laws, the USA PATRIOT Act
and the other laws and regulations that are referred to in Section 5.16, and
will obtain and maintain in effect all licenses, certificates, permits,
franchises and other governmental authorizations necessary to the ownership of
their respective properties or to the conduct of their respective businesses, in
each case to the extent necessary to ensure that non-compliance with such laws,
ordinances or governmental rules or regulations or failures to obtain or
maintain in effect such licenses, certificates, permits, franchises and other
governmental authorizations could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

9.2. Insurance.

The Obligors will, and will cause each other Subsidiary to, maintain, with
financially sound and reputable insurers, insurance with respect to their
respective properties and businesses against such casualties and contingencies,
of such types, on such terms and in such amounts (including deductibles,
co-insurance and self-insurance, if adequate reserves are maintained with
respect thereto) as is customary in the case of entities of established
reputations engaged in the same or a similar business and similarly situated.

9.3. Maintenance of Properties.

The Obligors will, and will cause each other Subsidiary to, maintain and keep,
or cause to be maintained and kept, their respective properties in good repair,
working order and condition (other than ordinary wear and tear), so that the
business carried on in connection therewith may be properly conducted at all
times, provided that this Section shall not prevent any Obligor or any other
Subsidiary from discontinuing the operation and the maintenance of any of its
properties if such discontinuance is desirable in the conduct of its business
and the Company has concluded that such discontinuance could not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.

9.4. Payment of Taxes and Claims.

The Obligors will, and will cause each other Subsidiary to, file all income tax
or similar tax returns required to be filed in any jurisdiction and to pay and
discharge all taxes shown to be due and payable on such returns and all other
taxes, assessments, governmental charges, or levies imposed on them or any of
their properties, assets, income or franchises, to the extent such taxes and
assessments have become due and payable and before they have become delinquent
and all claims for which sums have become due and payable that have or might
become a Lien on properties or assets of any Obligor or any other Subsidiary,
provided that neither any Obligor nor any other Subsidiary need pay any such tax
or assessment or claims if

 

25



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(i) the amount, applicability or validity thereof is contested by such Obligor
or such Subsidiary on a timely basis in good faith and in appropriate
proceedings, and an Obligor or another Material Domestic Subsidiary has
established adequate reserves therefor in accordance with GAAP on its books or
(ii) the nonpayment of all such taxes and assessments in the aggregate could not
reasonably be expected to have a Material Adverse Effect.

9.5. Corporate Existence, etc.

Subject to Sections 10.6 and 10.7, each Obligor will at all times preserve and
keep in full force and effect its corporate existence. Subject to Sections 10.6
and 10.7, the Company will at all times preserve and keep in full force and
effect the corporate existence of each of its Subsidiaries (unless merged into
the Company or a Subsidiary) and all rights and franchises of the Company and
its Subsidiaries unless, in the good faith judgment of the Company, the
termination of or failure to preserve and keep in full force and effect such
corporate existence, right or franchise could not, individually or in the
aggregate, have a Material Adverse Effect.

9.6. Ranking of Notes.

The Notes and the Obligors’ obligations under this Agreement will rank at least
pari passu with all of the Obligors’ outstanding unsecured Senior Debt.

9.7. Subsidiary Guaranty.

(a) Subsidiary Guarantors. The Obligors will not permit any other Domestic
Subsidiary to become a borrower under, or to directly or indirectly guarantee
any obligations of any Obligor under, any Loan Agreement unless the Obligors
cause such Domestic Subsidiary to concurrently execute and deliver a Joinder to
Subsidiary Guaranty to each holder of Notes and:

(i) copies of such directors’ or other authorizing resolutions, charter, bylaws
and other constitutive documents of such Domestic Subsidiary as the Required
Holders may reasonably request; and

(ii) an opinion of counsel covering the authorization, execution, delivery,
compliance with law, no conflict with other documents, no consents and
enforceability of the Subsidiary Guaranty against such Domestic Subsidiary.

(b) Additional Subsidiary Guarantors. If at any time the Consolidated Adjusted
Net Income for the four consecutive fiscal quarters most recently ended of all
of the Company’s Domestic Subsidiaries that are not Obligors or Subsidiary
Guarantors exceeds 20% of the Company’s Consolidated Adjusted Net Income for
such period, the Company will, within 30 days after its senior management
becomes aware of such event (or should have become aware), cause additional
Domestic Subsidiaries to execute and deliver a Joinder to the Subsidiary
Guaranty so that, after giving effect thereto, the threshold level above is not
exceeded and shall deliver to each holder of Notes the documents listed in
Section 9.7(a)(i) and (ii).

 

26



--------------------------------------------------------------------------------

TABLE OF CONTENTS

9.8. Books and Records .

The Company will, and will cause each of its Subsidiaries to, maintain proper
books of record and account in conformity with GAAP and all applicable
requirements of any Governmental Authority having legal or regulatory
jurisdiction over the Company or such Subsidiary, as the case may be.

10. NEGATIVE COVENANTS.

The Obligors, jointly and severally, covenant that so long as any of the Notes
are outstanding:

10.1. Debt to Adjusted EBITDA Ratio.

The Company will not permit the Debt to Adjusted EBITDA Ratio, as of the end of
any fiscal quarter, to be greater than 3.50 to 1.00; provided that, upon notice
by the Obligors to the holders of Notes, as of the last day of the fiscal
quarter in which a Qualified Acquisition is consummated and the last day of each
of the four consecutive fiscal quarters ending immediately after such initial
fiscal quarter in which such Qualified Acquisition was consummated, such ratio
may be greater than 3.50 to 1.00, but in no event greater than 4.00 to 1.00 (any
such period, a “Temporary Increase Period”); provided further, that no Temporary
Increase Period shall be available during the two (2) consecutive fiscal
quarters occurring immediately after any Temporary Increase Period shall have
concluded. If the Debt to Adjusted EBITDA Ratio exceeds 3.50 to 1.00 as
permitted pursuant to the first proviso in the foregoing sentence, the Company
shall pay the additional interest provided for in Section 1.2.

10.2. Interest Coverage.

The Company will not permit the ratio of Consolidated Adjusted EBITDA to
Consolidated Interest Expense (in each case for the Company’s then most recently
completed four fiscal quarters) to be less than 2.50 to 1.00 at any time.

10.3. Priority Debt.

The Company will not permit Priority Debt to exceed 15% of Consolidated Total
Assets (as of the end of the Company’s then most recently completed fiscal
quarter) at any time.

10.4. Liens.

The Company will not, and will not permit any Subsidiary to, permit to exist,
create, assume or incur, directly or indirectly, any Lien on its properties or
assets, whether now owned or hereafter acquired, except:

(a) Liens for taxes, assessments or governmental charges not then due and
delinquent or the nonpayment of which is permitted by Section 9.4;

(b) any attachment or judgment Lien, unless the judgment it secures has not,
within 60 days after the entry thereof, been discharged or execution thereof
stayed pending appeal, or has not been discharged within 60 days after the
expiration of any such stay;

 

27



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(c) Liens incidental to the conduct of business or the ownership of properties
and assets (including landlords’, lessors’, carriers’, warehousemen’s,
mechanics’, materialmen’s and other similar Liens) and Liens to secure the
performance of bids, tenders, leases or trade contracts, or to secure statutory
obligations (including obligations under workers compensation, unemployment
insurance and other social security legislation), surety or appeal bonds or
other Liens of like general nature incurred in the ordinary course of business
and not in connection with the borrowing of money;

(d) encumbrances in the nature of leases, subleases, zoning restrictions,
easements, rights of way, minor survey exceptions and other rights and
restrictions of record on the use of real property and defects in title arising
or incurred in the ordinary course of business, which, individually and in the
aggregate, do not materially impair the use of the property or assets subject
thereto by the Company or such Subsidiary in their business or which relate only
to assets that in the aggregate are not Material;

(e) Liens securing Debt existing on property or assets of the Company or any
Subsidiary as of the date of this Agreement that are described in Schedule 10.4;

(f) Liens (i) existing on property at the time of its acquisition by the Company
or a Subsidiary and not created in contemplation thereof, whether or not the
Debt secured by such Lien is assumed by the Company or a Subsidiary; or (ii) on
property (including (Capital Leases) created contemporaneously with its
acquisition or within 180 days of the acquisition or completion of construction
or improvements thereof to secure or provide for all or a portion of the
acquisition price or cost of construction or improvements of such property after
the date of Closing; or (iii) existing on property of a Person at the time such
Person is merged or consolidated with, or becomes a Subsidiary of, or
substantially all of its assets are acquired by, the Company or a Subsidiary and
not created in contemplation thereof; provided that such Liens do not extend to
additional property of the Company or any Subsidiary (other than property that
is an improvement to or is acquired for specific use in connection with the
subject property) and that the aggregate principal amount of Debt secured by
each such Lien does not exceed the lesser of cost of acquisition or construction
or the fair market value (determined in good faith by one or more officers of
the Company to whom authority to enter into the transaction has been delegated
by the board of directors of the Company) of the property subject thereto;

(g) Liens resulting from extensions, renewals or replacements of Liens permitted
by paragraphs (e) and (f), provided that (i) there is no increase in the
principal amount or decrease in maturity of the Debt secured thereby at the time
of such extension, renewal or replacement, (ii) any new Lien attaches only to
the same property theretofore subject to such earlier Lien and (iii) immediately
after such extension, renewal or replacement no Default or Event of Default
would exist;

 

28



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(h) Liens securing Debt of a Subsidiary owed to the Company or to a Wholly Owned
Subsidiary;

(i) Liens arising in connection with a Contract Purchase Facility or a Permitted
Receivables Securitization Transaction on the assets transferred in connection
therewith, including proceeds and cash;

(j) Liens on the properties or assets of any Foreign Subsidiary, whether now or
hereafter acquired, securing Debt that is non-recourse to the Company or any
Domestic Subsidiary; provided that the aggregate principal amount of Debt
secured by all such Liens does not exceed $5,000,000 at any time;

(k) Liens securing Debt not otherwise permitted by paragraphs (a) through
(j) above, provided that Priority Debt does not exceed 15% of Consolidated Total
Assets (as of the end of the Company’s then most recently completed fiscal
quarter) at any time; provided, further, that notwithstanding the foregoing, the
Company will not, and will not permit any of its Subsidiaries to, secure any
Debt outstanding under or pursuant to the Credit Agreement pursuant to this
Section 10.4(k) unless and until the Notes (and any guaranty delivered in
connection therewith) shall be concurrently secured equally and ratably with
such Debt pursuant to documentation reasonably acceptable to the Required
Holders in substance and in form.

10.5. Subsidiary Debt.

The Company will not at any time permit any Subsidiary (other than an Obligor),
directly or indirectly, to create, incur, assume, guarantee, have outstanding,
or otherwise become or remain directly or indirectly liable for, any Debt other
than:

(a) Debt outstanding on the date hereof that is described on Schedule 10.5, and
any replacement, renewal, refinancing or extension of any such Debt that
(i) does not exceed the aggregate principal amount (plus accrued interest and
any applicable premium and associated fees and expenses) of the Debt being
replaced, renewed, refinanced or extended, (ii) does not have a Weighted Average
Life to Maturity at the time of such replacement, renewal, refinancing or
extension that is less than the Weighted Average Life to Maturity of the Debt
being replaced, renewed, refinanced or extended and (iii) does not rank at the
time of such replacement, renewal, refinancing or extension senior to the Debt
being replaced, renewed, refinanced or extended;

(b) Debt owed to the Company or a Wholly Owned Subsidiary;

(c) Debt of any Subsidiary Guarantor;

(d) Debt of a Subsidiary outstanding at the time of its acquisition by the
Company, provided that (i) such Debt was not incurred in contemplation of
becoming a Subsidiary, and (ii) at the time of such acquisition and after giving
effect thereto, no Default or Event of Default exists or would exist, and any
replacement, renewal, refinancing or extension of any such Debt that (i) does
not exceed the aggregate principal amount (plus accrued interest and any
applicable premium and associated fees and

 

29



--------------------------------------------------------------------------------

TABLE OF CONTENTS

expenses) of the Debt being replaced, renewed, refinanced or extended, (ii) does
not have a Weighted Average Life to Maturity at the time of such replacement,
renewal, refinancing or extension that is less than the Weighted Average Life to
Maturity of the Debt being replaced, renewed, refinanced or extended and
(iii) does not rank at the time of such replacement, renewal, refinancing or
extension senior to the Debt being replaced, renewed, refinanced or extended;

(e) Debt incurred by any Foreign Subsidiary, whether now or hereafter acquired,
that is non-recourse to the Company or any Domestic Subsidiary; provided that
the aggregate principal amount of such Debt does not exceed $5,000,000 at any
time;

(f) Debt not otherwise permitted by the preceding clauses (a) through (e),
provided that immediately before and after giving effect thereto and to the
application of the proceeds thereof,

(i) no Default or Event of Default exists, and

(ii) Priority Debt does not exceed 15% of Consolidated Total Assets (as of the
end of the Company’s then most recently completed fiscal quarter) at any time.

10.6. Mergers, Consolidations, etc.

(a) The Company will not consolidate with or merge with any other Person or
convey, transfer, sell or lease all or substantially all of its assets in a
single transaction or series of transactions to any Person unless:

(i) the successor formed by such consolidation or the survivor of such merger or
the Person that acquires by conveyance, transfer, sale or lease all or
substantially all of the assets of the Company as an entirety, as the case may
be, is a solvent corporation organized and existing under the laws of the United
States or any state thereof (including the District of Columbia), and, if the
Company is not such corporation, such corporation (A) shall have executed and
delivered to each holder of any Notes its assumption of the due and punctual
performance and observance of each covenant and condition of this Agreement and
the Notes and (B) shall have caused to be delivered to each holder of any Notes
an opinion of nationally recognized independent counsel or other independent
counsel reasonably satisfactory to the Required Holders, to the effect that all
agreements or instruments effecting such assumption are enforceable in
accordance with their terms and comply with the terms hereof; and

(ii) immediately before and after giving effect to such transaction, no Default
or Event of Default shall have occurred and be continuing.

No such conveyance, transfer, sale or lease of all or substantially all of the
assets of the Company shall have the effect of releasing the Company or any
successor corporation that shall theretofore have become such in the manner
prescribed in this Section 10.6 from its liability under this Agreement or the
Notes.

 

30



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b) The Company will not permit any Subsidiary that is an Obligor to consolidate
with or merge with any other Subsidiary that is not an Obligor (a “Non-Obligor
Subsidiary”) if such Non-Obligor Subsidiary is the successor or survivor, or
convey, transfer, sell or lease all or substantially all of its assets in a
single transaction or series of transactions to any Non-Obligor Subsidiary,
unless:

(i) such Non-Obligor Subsidiary (A) is a solvent corporation organized and
existing under the laws of the United States or any state thereof (including the
District of Columbia), (B) shall have executed and delivered to each holder of
any Notes its assumption of the due and punctual performance and observance of
each covenant and condition of this Agreement and the Notes and (C) shall have
caused to be delivered to each holder of any Notes an opinion of nationally
recognized independent counsel or other independent counsel reasonably
satisfactory to the Required Holders, to the effect that all agreements or
instruments effecting such assumption are enforceable in accordance with their
terms and comply with the terms hereof; and

(ii) immediately before and after giving effect to such transaction, no Default
or Event of Default shall have occurred and be continuing.

10.7. Sale of Assets.

Except as permitted by Section 10.6, the Company will not, and will not permit
any Subsidiary to, make any Asset Disposition unless:

(a) in the good faith opinion of the Company, the Asset Disposition is in
exchange for consideration having a fair market value at least equal to that of
the property exchanged and is in the best interest of the Company or such
Subsidiary;

(b) immediately after giving effect to the Asset Disposition, no Default or
Event of Default would exist; and

(c) immediately after giving effect to the Asset Disposition, the Disposition
Value of all property that was the subject of any Asset Disposition occurring in
the then current fiscal year of the Company would not exceed 15% of Consolidated
Total Assets as of the end of the then most recently completed fiscal year of
the Company.

If the Net Proceeds Amount for any Transfer is applied to a Debt Prepayment
Application or a Property Reinvestment Application within 90 days before or 365
days after such Transfer, then such Transfer, only for the purpose of
determining compliance with paragraph (c) of this Section 10.7 as of any date,
shall be deemed not to be an Asset Disposition.

10.8. Transactions with Affiliates.

The Company will not and will not permit any Subsidiary to enter into directly
or indirectly any Material transaction or Material group of related transactions
(including without limitation the purchase, lease, sale or exchange of
properties of any kind or the rendering of any service) with any Affiliate
(other than the Company or another Subsidiary), except in the ordinary course of
the Company’s or such Subsidiary’s business and upon fair and reasonable terms
no less favorable to the Company or such Subsidiary than would be obtainable in
a comparable arm’s-length transaction with a Person not an Affiliate.

 

31



--------------------------------------------------------------------------------

TABLE OF CONTENTS

10.9. Economic Sanctions, Etc.

The Obligors will not, and will not permit any Controlled Entity to (a) become
(including by virtue of being owned or controlled by a Blocked Person), own or
control a Blocked Person or (b) directly or indirectly have any investment in or
engage in any dealing or transaction (including any investment, dealing or
transaction involving the proceeds of the Notes) with any Person if such
investment, dealing or transaction (i) would cause any holder or any affiliate
of such holder to be in violation of, or subject to sanctions under, any law or
regulation applicable to such holder, or (ii) is prohibited by or subject to
sanctions under any U.S. Economic Sanctions Laws.

11. EVENTS OF DEFAULT.

An “Event of Default” shall exist if any of the following conditions or events
shall occur and be continuing:

(a) the Obligors default in the payment of any principal, Make-Whole Amount, if
any, on any Note when the same becomes due and payable, whether at maturity or
at a date fixed for prepayment or by declaration or otherwise; or

(b) the Obligors default in the payment of any interest on any Note for more
than five Business Days after the same becomes due and payable; or

(c) the Obligors default in the performance of or compliance with any term
contained in Section 7.1(d), Sections 10.1 through 10.5, or Section 10.7; or

(d) the Obligors default in the performance of or compliance with any term
contained herein (other than those referred to in paragraphs (a), (b) and (c) of
this Section 11) and such default is not remedied within 30 days after the
earlier of (i) a Responsible Officer obtaining actual knowledge of such default
or (ii) the Company receiving written notice of such default from any holder of
a Note; or

(e) any representation or warranty made in writing by or on behalf of the
Obligors or any Subsidiary Guarantor or by any officer of any Obligor or any
Subsidiary Guarantor in this Agreement, in the Subsidiary Guaranty, or in any
writing furnished in connection with the transactions contemplated hereby or
thereby proves to have been false or incorrect in any material respect on the
date as of which made; or

(f) (i) any Obligor or any other Subsidiary is in default (as principal or as
guarantor or other surety) in the payment of any principal of or premium or
make-whole amount or libor-breakage (or similar breakage) amount or interest on
any Debt that is outstanding in an aggregate principal amount of at least the
greater of $50,000,000 or 2% of Consolidated Total Assets beyond any period of
grace provided with respect thereto, or (ii) any Obligor or any other Subsidiary
is in default in the performance of or

 

32



--------------------------------------------------------------------------------

TABLE OF CONTENTS

compliance with any term of any evidence of any Debt that is outstanding in an
aggregate principal amount of at least the greater of $50,000,000 or 2% of
Consolidated Total Assets or of any mortgage, indenture or other agreement
relating thereto or any other condition exists, and as a consequence of such
default or condition such Debt has become, or has been declared (or, in the case
of defaults other than Disclosure Defaults, one or more Persons are entitled to
declare such Debt to be), due and payable before its stated maturity or before
its regularly scheduled dates of payment, or (iii) as a consequence of the
occurrence or continuation of any event or condition (other than the passage of
time or the right of the holder of Debt to convert such Debt into equity
interests), (A) any Obligor or any other Subsidiary has become obligated to
purchase or repay Debt before its regular maturity or before its regularly
scheduled dates of payment in an aggregate outstanding principal amount of at
least the greater of $50,000,000 or 2% of Consolidated Total Assets or (B) other
than Disclosure Defaults, one or more Persons have the right to require any
Obligor or any other Subsidiary so to purchase or repay such Debt; or

(g) any Obligor or any other Subsidiary (i) is generally not paying, or admits
in writing its inability to pay, its debts as they become due, (ii) files, or
consents by answer or otherwise to the filing against it of, a petition for
relief or reorganization or arrangement or any other petition in bankruptcy, for
liquidation or to take advantage of any bankruptcy, insolvency, reorganization,
moratorium or other similar law of any jurisdiction, (iii) makes an assignment
for the benefit of its creditors, (iv) consents to the appointment of a
custodian, receiver, trustee or other officer with similar powers with respect
to it or with respect to any substantial part of its property, (v) is
adjudicated as insolvent or to be liquidated, or (vi) takes corporate action for
the purpose of any of the foregoing, it being expressly understood and agreed
that consulting with counsel and other professional advisers with respect to its
rights and responsibilities under Federal or state bankruptcy or insolvency laws
shall not, in and of itself, constitute the corporate action referred to above;
or

(h) a court or governmental authority of competent jurisdiction enters an order
appointing, without consent by any Obligor or any other Subsidiary, a custodian,
receiver, trustee or other officer with similar powers with respect to it or
with respect to any substantial part of its property, or constituting an order
for relief or approving a petition for relief or reorganization or any other
petition in bankruptcy or for liquidation or to take advantage of any bankruptcy
or insolvency law of any jurisdiction, or ordering the dissolution, winding-up
or liquidation of any Obligor or any other Subsidiary, or any such petition
shall be filed against any Obligor or any other Subsidiary and such petition
shall not be dismissed within 60 days; or

(i) a final judgment or judgments for the payment of money aggregating more than
the greater of $50,000,000 or 2% of Consolidated Total Assets are rendered
against one or more of the Obligors and any other Subsidiaries, which judgments
are not, within 60 days after entry thereof, bonded, discharged or stayed
pending appeal, or are not discharged within 60 days after the expiration of
such stay; or

 

33



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(j) if (i) any Plan shall fail to satisfy the minimum funding standards of ERISA
or the Code for any plan year or part thereof or a waiver of such standards or
extension of any amortization period is sought or granted under section 412 of
the Code, (ii) a notice of intent to terminate any Plan shall have been or is
reasonably expected to be filed with the PBGC or the PBGC shall have instituted
proceedings under ERISA section 4042 to terminate or appoint a trustee to
administer any Plan or the PBGC shall have notified the Company or any ERISA
Affiliate that a Plan may become a subject of any such proceedings, (iii) the
aggregate “amount of unfunded benefit liabilities” (within the meaning of
section 4001(a)(18) of ERISA) under all Plans determined in accordance with
Title IV of ERISA, shall be greater than the greater of $50,000,000 or 2% of
Consolidated Total Assets, (iv) the Company or any ERISA Affiliate shall have
incurred or is reasonably expected to incur any liability pursuant to Title I or
IV of ERISA or the penalty or excise tax provisions of the Code relating to
employee benefit plans, (v) the Company or any ERISA Affiliate withdraws from
any Multiemployer Plan, or (vi) the Company or any Subsidiary establishes or
amends any employee welfare benefit plan that provides post-employment welfare
benefits in a manner that would increase the liability of the Company or any
Subsidiary thereunder; and any such event or events described in clauses
(i) through (vi) above, either individually or together with any other such
event or events, could reasonably be expected to have a Material Adverse Effect;
or

(k) any Subsidiary Guarantor defaults in the performance of or compliance
with any term contained in the Subsidiary Guaranty or the Subsidiary Guaranty
ceases to be in full force and effect as a result of acts taken by the Company
or any Subsidiary Guarantor, except as provided in Section 22, or is declared to
be null and void in whole or in material part by a court or other governmental
or regulatory authority having jurisdiction or the validity or enforceability
thereof shall be contested by any of the Company or any Subsidiary Guarantor or
any of them renounces any of the same or denies that it has any or further
liability thereunder.

As used in Section 11(j), the terms “employee benefit plan” and “employee
welfare benefit plan” shall have the respective meanings assigned to such terms
in section 3 of ERISA.

12. REMEDIES ON DEFAULT, ETC.

12.1. Acceleration.

(a) If an Event of Default with respect to any Obligor described in
paragraph (g) or (h) of Section 11 (other than an Event of Default described in
clause (i) of paragraph (g) or described in clause (vi) of paragraph (g) by
virtue of the fact that such clause encompasses clause (i) of paragraph (g)) has
occurred, all the Notes then outstanding shall automatically become immediately
due and payable.

(b) If any other Event of Default has occurred and is continuing, holders of at
least 51% in principal amount of the Notes at the time outstanding may at any
time at its or their option, by notice or notices to the Obligors, declare all
the Notes then outstanding to be immediately due and payable.

 

34



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(c) If any Event of Default described in paragraph (a) or (b) of Section 11 has
occurred and is continuing, any holder or holders of Notes at the time
outstanding affected by such Event of Default may at any time, at its or their
option, by notice or notices to the Company, declare all the Notes held by it or
them to be immediately due and payable.

Upon any Notes becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Notes will forthwith mature and the entire
unpaid principal amount of such Notes, plus (w) all accrued and unpaid interest
thereon and (x) any applicable Make-Whole Amount determined in respect of such
principal amount (to the full extent permitted by applicable law), shall all be
immediately due and payable, in each and every case without presentment, demand,
protest or further notice, all of which are hereby waived. The Obligors
acknowledge, and the parties hereto agree, that each holder of a Note has the
right to maintain its investment in the Notes free from repayment by the
Obligors (except as herein specifically provided for) and that the provision for
payment of a Make-Whole Amount by the Obligors in the event that the Notes are
prepaid or are accelerated as a result of an Event of Default, is intended to
provide compensation for the deprivation of such right under such circumstances.

12.2. Other Remedies.

If any Default or Event of Default has occurred and is continuing, and
irrespective of whether any Notes have become or have been declared immediately
due and payable under Section 12.1, the holder of any Note at the time
outstanding may proceed to protect and enforce the rights of such holder by an
action at law, suit in equity or other appropriate proceeding, whether for the
specific performance of any agreement contained herein or in the Subsidiary
Guaranty or in any Note, or for an injunction against a violation of any of the
terms hereof or thereof, or in aid of the exercise of any power granted hereby
or thereby or by law or otherwise.

12.3. Rescission.

At any time after any Notes have been declared due and payable pursuant to
clause (b) or (c) of Section 12.1, the holders of at least 51% in principal
amount of the then-outstanding Notes, by written notice to the Obligors, may
rescind and annul any such declaration and its consequences if (a) the Obligors
have paid all overdue interest on the Notes, all principal of and any Make-Whole
Amount on any Notes that are due and payable and are unpaid other than by reason
of such declaration, and all interest on such overdue principal and any
Make-Whole Amount and (to the extent permitted by applicable law) any overdue
interest in respect of the Notes, at the Default Rate, (b) all Events of Default
and Defaults, other than non-payment of amounts that have become due solely by
reason of such declaration, have been cured or have been waived pursuant to
Section 17, and (c) no judgment or decree has been entered for the payment of
any monies due pursuant hereto or to the Notes. No rescission and annulment
under this Section 12.3 will extend to or affect any subsequent Event of Default
or Default or impair any right consequent thereon.

 

35



--------------------------------------------------------------------------------

TABLE OF CONTENTS

12.4. No Waivers or Election of Remedies, Expenses, etc.

No course of dealing and no delay on the part of any holder of any Note in
exercising any right, power or remedy shall operate as a waiver thereof or
otherwise prejudice such holder’s rights, powers or remedies. No right, power or
remedy conferred by this Agreement or by any Note or the Subsidiary Guaranty
upon any holder thereof shall be exclusive of any other right, power or remedy
referred to herein or therein or now or hereafter available at law, in equity,
by statute or otherwise. Without limiting the obligations of the Obligors under
Section 15, the Obligors will pay to the holder of each Note on demand such
further amount as shall be sufficient to cover all costs and expenses of such
holder incurred in any enforcement or collection under this Section 12,
including, without limitation, reasonable attorneys’ fees, expenses and
disbursements.

13. REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES.

13.1. Registration of Notes.

The Company shall keep at its principal executive office a register for the
registration and registration of transfers of Notes. The name and address of
each holder of one or more Notes, each transfer thereof, and the name and
address of each transferee of one or more Notes shall be registered in such
register. Prior to due presentment for registration of transfer, the Person in
whose name any Note shall be registered shall be deemed and treated as the owner
and holder thereof for all purposes hereof, and the Company shall not be
affected by any notice or knowledge to the contrary. The Company shall give to
any holder of a Note that is an Institutional Investor, promptly upon request
therefor, a complete and correct copy of the names and addresses of all
registered holders of Notes.

13.2. Transfer and Exchange of Notes.

Upon surrender of any Note at the principal executive office of the Company for
registration of transfer or exchange (and in the case of a surrender for
registration of transfer, duly endorsed or accompanied by a written instrument
of transfer duly executed by the registered holder of such Note or his attorney
duly authorized in writing and accompanied by the address for notices of each
transferee of such Note or part thereof), the Obligors shall execute and deliver
within five Business Days, at the Obligors’ expense (except as provided below),
one or more new Notes (as requested by the holder thereof) in exchange therefor,
in an aggregate principal amount equal to the unpaid principal amount of the
surrendered Note. Each such new Note shall be payable to such Person as such
holder may request and shall be substantially in the form of Exhibit 1.1. Each
such new Note shall be dated and bear interest from the date to which interest
shall have been paid on the surrendered Note or dated the date of the
surrendered Note if no interest shall have been paid thereon. The Company may
require payment of a sum sufficient to cover any stamp tax or governmental
charge imposed in respect of any such transfer of Notes. Notes shall not be
transferred in denominations of less than $100,000, provided that if necessary
to enable the registration of transfer by a holder of its entire holding of
Notes, one Note may be in a denomination of less than $100,000. Any transferee,
by its acceptance of a Note registered in its name (or the name of its nominee),
shall be deemed to have made the representation set forth in Section 6.2.

 

36



--------------------------------------------------------------------------------

TABLE OF CONTENTS

13.3. Replacement of Notes.

Upon receipt by the Company of evidence reasonably satisfactory to it of the
ownership of and the loss, theft, destruction or mutilation of any Note (which
evidence shall be, in the case of an Institutional Investor, notice from such
Institutional Investor of such ownership and such loss, theft, destruction or
mutilation), and

(a) in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the holder of such Note is, or is a nominee
for, an original Purchaser or another Institutional Investor holder of a Note
with a minimum net worth of at least $50,000,000, such Person’s own unsecured
agreement of indemnity shall be deemed to be satisfactory), or

(b) in the case of mutilation, upon surrender and cancellation thereof,

the Obligors at their own expense shall execute and deliver within five Business
Days, in lieu thereof, a new Note, dated and bearing interest from the date to
which interest shall have been paid on such lost, stolen, destroyed or mutilated
Note or dated the date of such lost, stolen, destroyed or mutilated Note if no
interest shall have been paid thereon.

14. PAYMENTS ON NOTES.

14.1. Place of Payment.

Subject to Section 14.2, payments of principal, Make-Whole Amount, if any, and
interest becoming due and payable on the Notes shall be made in New York City at
the principal office of JPMorgan Chase Bank, N.A. in such jurisdiction. The
Obligors may at any time, by notice to each holder of a Note, change the place
of payment of the Notes so long as such place of payment shall be either the
principal office of the Company in such jurisdiction or the principal office of
a bank or trust company in such jurisdiction.

14.2. Home Office Payment.

So long as you or your nominee shall be the holder of any Note, and
notwithstanding anything contained in Section 14.1 or in such Note to the
contrary, the Obligors will pay all sums becoming due on such Note for
principal, Make-Whole Amount, if any, and interest by the method and at the
address specified for such purpose below your name in Schedule A, or by such
other method or at such other address as you shall have from time to time
specified to the Company in writing for such purpose, without the presentation
or surrender of such Note or the making of any notation thereon, except that
upon written request of the Company made concurrently with or reasonably
promptly after payment or prepayment in full of any Note, you shall surrender
such Note for cancellation, reasonably promptly after any such request, to the
Company at its principal executive office or at the place of payment most
recently designated by the Company pursuant to Section 14.1. Prior to any sale
or other disposition of any Note held by you or your nominee you will, at your
election, either endorse thereon the amount of principal paid thereon and the
last date to which interest has been paid thereon or surrender such Note to the
Company in exchange for a new Note or Notes pursuant to Section 13.2. The
Obligors will afford the benefits of this Section 14.2 to any Institutional
Investor that is the direct or indirect transferee of any Note purchased by you
under this Agreement and that has made the same agreement relating to such Note
as you have made in this Section 14.2.

 

37



--------------------------------------------------------------------------------

TABLE OF CONTENTS

14.3. FATCA Information.

By acceptance of any Note, the holder of such Note agrees that such holder will
with reasonable promptness duly complete and deliver to the Obligors, or to such
other Person as may be reasonably requested by the Obligors, from time to time
(a) in the case of any such holder that is a United States Person, such holder’s
United States tax identification number or other forms reasonably requested by
the Obligors necessary to establish such holder’s status as a United States
Person under FATCA and as may otherwise be necessary for the Obligors to comply
with their obligations under FATCA and (b) in the case of any such holder that
is not a United States Person, such documentation prescribed by applicable law
(including as prescribed by section 1471(b)(3)(C)(i) of the Code) and such
additional documentation as may be necessary for the Obligors to comply with
their obligations under FATCA and to determine that such holder has complied
with such holder’s obligations under FATCA or to determine the amount (if any)
to deduct and withhold from any such payment made to such holder. Nothing in
this Section 14.3 shall require any holder to provide information that is
confidential or proprietary to such holder unless the Obligors are required to
obtain such information under FATCA and, in such event, the Obligors shall treat
any such information it receives as confidential.

15. EXPENSES, ETC.

15.1. Transaction Expenses.

Whether or not the transactions contemplated hereby are consummated, the
Obligors will pay all costs and expenses (including reasonable attorneys’ fees
of a special counsel and, if reasonably required, local or other counsel)
incurred by you and each Other Purchaser or holder of a Note in connection with
such transactions and in connection with any amendments, waivers or consents
under or in respect of this Agreement, the Subsidiary Guaranty, or the Notes
(whether or not such amendment, waiver or consent becomes effective), including:
(a) the costs and expenses incurred in enforcing or defending (or determining
whether or how to enforce or defend) any rights under this Agreement, the
Subsidiary Guaranty, or the Notes, or in responding to any subpoena or other
legal process or informal investigative demand issued in connection with this
Agreement, the Subsidiary Guaranty, or the Notes, or by reason of being a holder
of any Note, (b) the costs and expenses, including financial advisors’ fees,
incurred in connection with the insolvency or bankruptcy of any Obligor or any
other Subsidiary or in connection with any work-out or restructuring of the
transactions contemplated hereby, by the Subsidiary Guaranty, and by the Notes,
and (c) the costs and expenses not in excess of $3,000 incurred in connection
with the initial filing of this Agreement and all related documents and
financial information, and all subsequent annual and interim filings of
documents and financial information related to this Agreement, with the
Securities Valuation Office of the National Association of Insurance
Commissioners or any successor organization succeeding to the authority thereof.
The Obligors will pay, and will save you and each other holder of a Note
harmless from, all claims in respect of any fees, costs or expenses if any, of
brokers and finders (other than those retained by you).

 

38



--------------------------------------------------------------------------------

TABLE OF CONTENTS

15.2. Certain Taxes.

The Obligors agree to pay all stamp, documentary or similar taxes or fees which
may be payable in respect of the execution and delivery or the enforcement of
this Agreement or any Subsidiary Guaranty or the execution and delivery (but not
the transfer) or the enforcement of any of the Notes in the United States or any
other jurisdiction where any Obligor or any Subsidiary Guarantor has assets or
of any amendment of, or waiver or consent under or with respect to, this
Agreement or any Subsidiary Guaranty or of any of the Notes, and to pay any
value added tax due and payable in respect of reimbursement of costs and
expenses by the Obligors or Subsidiary Guarantors pursuant to this Section 15,
and will save each holder of a Note to the extent permitted by applicable law
harmless against any loss or liability resulting from nonpayment or delay in
payment of any such tax or fee required to be paid by the Obligors or Subsidiary
Guarantors hereunder.

15.3. Survival.

The obligations of the Obligors under this Section 15 will survive the payment
or transfer of any Note, the enforcement, amendment or waiver of any provision
of this Agreement, the Subsidiary Guaranty, or the Notes, and the termination of
this Agreement.

16. SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT.

All representations and warranties contained herein shall survive the execution
and delivery of this Agreement and the Notes, the purchase or transfer by you of
any Note or portion thereof or interest therein and the payment of any Note, and
may be relied upon by any subsequent holder of a Note, regardless of any
investigation made at any time by or on behalf of you or any other holder of a
Note. All statements contained in any certificate or other instrument delivered
by or on behalf of any Obligor pursuant to this Agreement shall be deemed
representations and warranties of such Obligor under this Agreement. Subject to
the preceding sentence, this Agreement and the Notes embody the entire agreement
and understanding between you and the Obligors and supersede all prior
agreements and understandings relating to the subject matter hereof.

17. AMENDMENT AND WAIVER.

17.1. Requirements.

This Agreement, the Notes and the Subsidiary Guaranty may be amended, and the
observance of any term hereof or of the Notes may be waived (either
retroactively or prospectively), with (and only with) the written consent of the
Obligors (and the Subsidiary Guarantors, in the case of the Subsidiary Guaranty)
and the Required Holders, except that (a) no amendment or waiver of any of the
provisions of Section 1, 2, 3, 4, 5, 6 or 21 hereof, or any defined term (as it
is used therein), will be effective as to you unless consented to by you in
writing, and (b) no such amendment or waiver may, without the written consent of
the holder of each Note at the time outstanding affected thereby, (i) subject to
the provisions of Section 12 relating to acceleration or rescission, change the
amount or time of any prepayment or payment of principal of, or reduce the rate
or change the time of payment or method of computation of interest or of the
Make-Whole Amount on, the Notes, (ii) change the percentage of the principal
amount of the Notes the holders of which are required to consent to any such
amendment or waiver, or (iii) amend any of Sections 8, 11(a), 11(b), 12, 17 or
20.

 

39



--------------------------------------------------------------------------------

TABLE OF CONTENTS

17.2. Solicitation of Holders of Notes.

(a) Solicitation. The Company will provide each holder of the Notes
(irrespective of the amount of Notes then owned by it) with sufficient
information, sufficiently far in advance of the date a decision is required, to
enable such holder to make an informed and considered decision with respect to
any proposed amendment, waiver or consent in respect of any of the provisions
hereof or of the Subsidiary Guaranty or the Notes. The Company will deliver
executed or true and correct copies of each amendment, waiver or consent
effected pursuant to the provisions of this Section 17 or the Subsidiary
Guaranty to each holder of outstanding Notes promptly following the date on
which it is executed and delivered by, or receives the consent or approval of,
the requisite holders of Notes.

(b) Payment. The Obligors will not directly or indirectly pay or cause to be
paid any remuneration, whether by way of supplemental or additional interest,
fee or otherwise, or grant any security or provide other credit support, to any
holder of Notes as consideration for or as an inducement to the entering into by
any holder of Notes or any waiver or amendment of any of the terms and
provisions hereof or of the Subsidiary Guaranty or the Notes unless such
remuneration is concurrently paid, or security is concurrently granted, or other
credit support is concurrently provided, on the same terms, ratably to each
holder of Notes then outstanding even if such holder did not consent to such
waiver or amendment.

(c) Consent in Contemplation of Transfer. Any consent made pursuant to this
Section 17 by a holder of Notes that has transferred or has agreed to transfer
its Notes to any Obligor, any Subsidiary or any Affiliate of any Obligor (or to
any other Person in connection with, or in anticipation of, an acquisition of,
tender offer for, or merger with an Obligor) and has provided or has agreed to
provide such written consent as a condition to such transfer shall be void and
of no force or effect except solely as to such holder, and any amendments
effected or waivers granted or to be effected or granted that would not have
been or would not be so effected or granted but for such consent (and the
consents of other holders of Notes that were acquired under the same or similar
conditions) shall be void and of no force or effect except solely as to such
holder.

17.3. Binding Effect, etc.

Any amendment or waiver consented to as provided in this Section 17 or the
Subsidiary Guaranty applies equally to all holders of Notes and is binding upon
them and upon each future holder of any Note and upon the Obligors without
regard to whether such Note has been marked to indicate such amendment or
waiver. No such amendment or waiver will extend to or affect any obligation,
covenant, agreement, Default or Event of Default not expressly amended or waived
or impair any right consequent thereon. No course of dealing between the
Obligors and the holder of any Note nor any delay in exercising any rights
hereunder, under the

 

40



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Subsidiary Guaranty, or under any Note shall operate as a waiver of any rights
of any holder of such Note. As used herein, the term “this Agreement” or “the
Agreement” and references thereto shall mean this Agreement as it may from time
to time be amended or supplemented.

17.4. Notes held by Obligors, etc.

Solely for the purpose of determining whether the holders of the requisite
percentage of the then-outstanding aggregate principal amount of Notes approved
or consented to any amendment, waiver or consent to be given under this
Agreement, the Subsidiary Guaranty, or the Notes, or have directed the taking of
any action provided herein, in the Subsidiary Guaranty or in the Notes to be
taken upon the direction of the holders of a specified percentage of the
then-outstanding aggregate principal amount of Notes, Notes directly or
indirectly owned by any Obligor or any of its Subsidiaries shall be deemed not
to be outstanding.

18. NOTICES.

All notices and communications provided for hereunder shall be in writing and
sent (a) by e-mail, (b) by facsimile, (c) by registered or certified mail with
return receipt requested (postage prepaid), or (d) by a recognized overnight
delivery service (with charges prepaid). Any such notice must be sent:

(i) if to you or your nominee, to you or it at the address specified for such
communications in Schedule A, or at such other address as you or it shall have
specified to the Company in writing,

(ii) if to any other holder of any Note, to such holder at such address as such
other holder shall have specified to the Company in writing, or

(iii) if to the Company, to the Obligors, or to a Subsidiary Guarantor, to the
Company at its address set forth at the beginning hereof to the attention of the
Chief Financial Officer, or at such other address as the Company shall have
specified to the holder of each Note in writing.

Notices under this Section 18 will be deemed given only when actually received.

19. REPRODUCTION OF DOCUMENTS.

This Agreement and all documents relating thereto, including, without
limitation, (a) consents, waivers and modifications that may hereafter be
executed, (b) documents received by you at the Closing (except the Notes
themselves), and (c) financial statements, certificates and other information
previously or hereafter furnished to you, may be reproduced by you by any
photographic, photostatic, electronic, digital, or other similar process or
other similar process and you may destroy any original document so reproduced.
The Obligors agree and stipulate that, to the extent permitted by applicable
law, any such reproduction shall be admissible in evidence as the original
itself in any judicial or administrative proceeding (whether or not the original
is in existence and whether or not such reproduction was made by you in the
regular course of business) and any enlargement, facsimile or further
reproduction of such reproduction shall likewise be admissible in evidence. This
Section 19 shall not prohibit the Obligors or any other holder of Notes from
contesting any such reproduction to the same extent that it could contest the
original, or from introducing evidence to demonstrate the inaccuracy of any such
reproduction.

 

41



--------------------------------------------------------------------------------

TABLE OF CONTENTS

20. CONFIDENTIAL INFORMATION.

For the purposes of this Section 20, “Confidential Information” means
information delivered to you by or on behalf of any Obligor or any other
Subsidiary in connection with the transactions contemplated by or otherwise
pursuant to this Agreement that is proprietary in nature and that was clearly
marked or labeled or otherwise adequately identified when received by you as
being confidential information of such Obligor or such Subsidiary, provided that
such term does not include information that (a) was publicly known or otherwise
known to you prior to the time of such disclosure, (b) subsequently becomes
publicly known through no act or omission by you or any person acting on your
behalf, (c) otherwise becomes known to you other than through disclosure by any
Obligor or any other Subsidiary or (d) constitutes financial statements
delivered to you under Section 7.1 that are otherwise publicly available. You
will maintain the confidentiality of such Confidential Information in accordance
with procedures adopted by you in good faith to protect confidential information
of third parties delivered to you, provided that you may deliver or disclose
Confidential Information to (i) your directors, trustees, officers, employees,
agents, attorneys and affiliates (to the extent such disclosure reasonably
relates to the administration of the investment represented by your Notes),
(ii) your financial advisors and other professional advisors who agree to hold
confidential the Confidential Information substantially in accordance with the
terms of this Section 20, (iii) any other holder of any Note, (iv) any
Institutional Investor to which you sell or offer to sell such Note or any part
thereof or any participation therein (if such Person has agreed in writing prior
to its receipt of such Confidential Information to be bound by the provisions of
this Section 20), (v) any Person from which you offer to purchase any security
of any Obligor (if such Person has agreed in writing prior to its receipt of
such Confidential Information to be bound by the provisions of this Section 20),
(vi) any federal or state regulatory authority having jurisdiction over you,
(vii) the National Association of Insurance Commissioners or any similar
organization, or any nationally recognized rating agency that requires access to
information about your investment portfolio or (viii) any other Person to which
such delivery or disclosure may be necessary or appropriate (w) to effect
compliance with any law, rule, regulation or order applicable to you, (x) in
response to any subpoena or other legal process, (y) in connection with any
litigation to which you are a party or (z) if an Event of Default has occurred
and is continuing, to the extent you may reasonably determine such delivery and
disclosure to be necessary or appropriate in the enforcement or for the
protection of the rights and remedies under your Notes and this Agreement. Each
holder of a Note, by its acceptance of a Note, will be deemed to have agreed to
be bound by and to be entitled to the benefits of this Section 20 as though it
were a party to this Agreement. On reasonable request by the Obligors in
connection with the delivery to any holder of a Note of information required to
be delivered to such holder under this Agreement or requested by such holder
(other than a holder that is a party to this Agreement or its nominee), such
holder will enter into an agreement with the Obligors embodying the provisions
of this Section 20.

Notwithstanding anything to the contrary set forth herein or in any other
written or oral understanding or agreement to which the parties hereto are
parties or by which they are bound, the parties acknowledge and agree that
(i) any obligations of confidentiality contained

 

42



--------------------------------------------------------------------------------

TABLE OF CONTENTS

herein and therein do not apply and have not applied from the commencement of
discussions between the parties to the tax treatment and tax structure of the
Notes (and any related transactions or arrangements), and (ii) each party (and
each of its employees, representatives, or other agents) may disclose to any and
all persons, without limitation of any kind, the tax treatment and tax structure
of the Notes and all materials of any kind (including opinions or other tax
analyses) that are provided to such party relating to such tax treatment and tax
structure, all within the meaning of Treasury Regulations Section 1.6011-4.

21. SUBSTITUTION OF PURCHASER.

You shall have the right to substitute any one of your Affiliates as the
purchaser of the Notes that you have agreed to purchase hereunder, by written
notice to the Obligors, which notice shall be signed by both you and such
Affiliate, shall contain such Affiliate’s agreement to be bound by this
Agreement and shall contain a confirmation by such Affiliate of the accuracy
with respect to it of the representations set forth in Section 6. Upon receipt
of such notice, wherever the word “you” is used in this Agreement (other than in
this Section 21), such word shall be deemed to refer to such Affiliate in lieu
of you. In the event that such Affiliate is so substituted as a purchaser
hereunder and such Affiliate thereafter transfers to you all of the Notes then
held by such Affiliate, upon receipt by the Company of notice of such transfer,
wherever the word “you” is used in this Agreement (other than in this
Section 21), such word shall no longer be deemed to refer to such Affiliate, but
shall refer to you, and you shall have all the rights of an original holder of
the Notes under this Agreement.

22. RELEASE OF OBLIGOR OR SUBSIDIARY GUARANTOR.

(a) Release Due to Asset Disposition. Each holder of a Note fully releases and
discharges, immediately and without any further act, any Obligor, other than the
Company, from its obligations under this Agreement and the Notes, or any
Subsidiary Guarantor from the Subsidiary Guaranty, if such Obligor or Subsidiary
Guarantor ceases to be a Subsidiary as a result of an Asset Disposition
permitted by Section 10.7, provided that, at the time of such release and
discharge, the Company delivers to each holder of Notes a certificate of a
Responsible Officer certifying that such Obligor or Subsidiary Guarantor is
being so released pursuant to this Section 22(a) and setting forth the facts and
calculations necessary to establish compliance with Section 10.7.

(b) Release Due to Release Under Loan Agreements. Each holder of a Note fully
releases and discharges, immediately and without any further act, any Obligor,
other than the Company, from its obligations under this Agreement and the Notes,
or any Subsidiary Guarantor from the Subsidiary Guaranty at such time as the
banks party to all Loan Agreements to which such Obligor or Subsidiary Guarantor
is a party release and discharge such Subsidiary Guarantor from any Guaranties
thereunder or as a borrower thereunder; provided that,

(i) no Default or Event of Default exists or will exist immediately following
such release and discharge of such Obligor or Subsidiary Guarantor;

 

43



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(ii) if any fee or other consideration is paid or given to any holder of Debt
under any Loan Agreement in connection with such release and discharge of an
Obligor or Subsidiary Guarantor, other than the repayment of all or a portion of
such Debt under any applicable Loan Agreement, each holder of a Note receives
equivalent consideration on a pro rata basis; and

(iii) at the time of such release and discharge, the Company delivers to each
holder of Notes a certificate of a Responsible Officer certifying (x) that such
Obligor or Subsidiary Guarantor has been or is being released and discharged as
guarantor or borrower under and in respect of all applicable Loan Agreements and
(y) as to the matters set forth in clauses (i) and (ii).

23. MISCELLANEOUS.

23.1. Successors and Assigns.

All covenants and other agreements contained in this Agreement by or on behalf
of any of the parties hereto bind and inure to the benefit of their respective
successors and assigns (including any subsequent holder of a Note) whether so
expressed or not, except that, subject to Section 10.6, no Obligor may assign or
otherwise transfer any of its rights or obligations hereunder or under the Notes
without the prior written consent of each holder. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto and their respective successors and assigns permitted hereby)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.

23.2. Payments Due on Non-Business Days.

Anything in this Agreement or the Notes to the contrary notwithstanding (but
without limiting the requirement in Section 8.2(a) that the Optional Prepayment
Notice specify a Business Day as the date fixed for such prepayment), any
payment of principal of or Make-Whole Amount or interest on any Note that is due
on a date other than a Business Day shall be made on the next succeeding
Business Day without including the additional days elapsed in the computation of
the interest payable on such next succeeding Business Day; provided that if the
maturity date of any Note is a date other than a Business Day, the payment
otherwise due on such maturity date shall be made on the next succeeding
Business Day and shall include the additional days elapsed in the computation of
interest payable on such next succeeding Business Day.

23.3. Accounting Terms.

(a) All accounting terms used herein that are not expressly defined in this
Agreement have the meanings respectively given to them in accordance with GAAP.
Except as otherwise specifically provided herein, (i) all computations made
pursuant to this Agreement shall be made in accordance with GAAP, and (ii) all
financial statements shall be prepared in accordance with GAAP.

(b) For purposes of determining compliance with the financial covenants
contained in this Agreement, any election by the Company to measure any
financial

 

44



--------------------------------------------------------------------------------

TABLE OF CONTENTS

liability using fair value (as permitted by Financial Accounting Standards Board
Accounting Standards Codification Topic No. 825-10-25 — Fair Value Option or any
similar accounting standard) shall be disregarded and such determination shall
be made as if such election had not been made.

(c) Notwithstanding the foregoing, if the Company notifies the holders of Notes
that, in the Company’s reasonable opinion, or if the Required Holders notify the
Company that, in the Required Holders’ reasonable opinion, as a result of a
change in GAAP after the date of this Agreement, any covenant contained in
Sections 10.1 through 10.5 and Section 10.7, or any of the defined terms used
therein no longer apply as intended such that such covenants are materially more
or less restrictive to the Company than as at the date of this Agreement, the
Company shall negotiate in good faith with the holders of Notes to make any
necessary adjustments to such covenant or defined term to provide the holders of
the Notes with substantially the same protection as such covenant provided prior
to the relevant change in GAAP. Until the Company and the Required Holders so
agree to reset, amend or establish alternative covenants or defined terms,
(i) the covenants contained in Sections 10.1 through 10.5 and Section 10.7,
together with the relevant defined terms, shall continue to apply and compliance
therewith shall be determined on the basis of GAAP in effect at the date of this
Agreement and (ii) each set of financial statements delivered to holders of
Notes pursuant to Section 7.1(a) or (b) during such time shall include detailed
reconciliations reasonably satisfactory to the Required Holders as to the effect
of such change in GAAP.

23.4. Severability.

Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall (to the full extent permitted by law) not invalidate or
render unenforceable such provision in any other jurisdiction.

23.5. Construction.

Each covenant contained herein shall be construed (absent express provision to
the contrary) as being independent of each other covenant contained herein, so
that compliance with any one covenant shall not (absent such an express contrary
provision) be deemed to excuse compliance with any other covenant. Where any
provision herein refers to action to be taken by any Person, or which such
Person is prohibited from taking, such provision shall be applicable whether
such action is taken directly or indirectly by such Person.

23.6. Counterparts.

This Agreement may be executed in any number of counterparts, each of which
shall be an original but all of which together shall constitute one instrument.
Each counterpart may consist of a number of copies hereof, each signed by less
than all, but together signed by all, of the parties hereto.

 

45



--------------------------------------------------------------------------------

TABLE OF CONTENTS

23.7. Governing Law; Submission to Jurisdiction.

This Agreement shall be construed and enforced in accordance with, and the
rights of the parties shall be governed by, the law of the State of New York
excluding choice-of-law principles of the law of such State that would require
the application of the laws of a jurisdiction other than such State.

Each Obligor irrevocably submits to the jurisdiction of the courts of the State
of New York and of the courts of the United States of America having
jurisdiction in the State of New York for the purpose of any legal action or
proceeding in any such court with respect to, or arising out of, this Agreement
or the Notes. Each Obligor consents to process being served in any suit, action
or proceeding by mailing a copy thereof by registered or certified mail, postage
prepaid, return receipt requested, to the address of such Obligor specified in
or designated pursuant to this Agreement. Each Obligor agrees that such service
upon receipt (i) shall be deemed in every respect effective service of process
upon it in any such suit, action or proceeding and (ii) shall, to the fullest
extent permitted by law, be taken and held to be valid personal service upon and
personal delivery to such Obligor.

Remainder of page intentionally left blank.

 

46



--------------------------------------------------------------------------------

TABLE OF CONTENTS

If you are in agreement with the foregoing, please sign the form of agreement on
the accompanying counterpart of this Agreement and return it to the Company,
whereupon the foregoing shall become a binding agreement between you and the
Obligors.

 

Very truly yours, PATTERSON COMPANIES, INC. By:   /s/ Dennis W. Goedken Name:  
Dennis W. Goedken Title:   Interim Chief Financial Officer, Treasurer,
Controller and Assistant Secretary

 

PATTERSON DENTAL HOLDINGS, INC.

PATTERSON DENTAL SUPPLY, INC.

PATTERSON VETERINARY SUPPLY, INC.

By:   /s/ Dennis W. Goedken Name:   Dennis W. Goedken Title:   Vice President
and Treasurer of Patterson Dental Holdings, Inc., Patterson Dental Supply, Inc.,
and Patterson Veterinary Supply, Inc.

 

PATTERSON MANAGEMENT, LP

By: PATTERSON VETERINARY SUPPLY, INC.,        its General Partner

By:   /s/ Dennis W. Goedken Name:   Dennis W. Goedken Title:   Vice President
and Treasurer

 

S-1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

The foregoing is agreed to as of the date thereof.

 

NEW YORK LIFE INSURANCE COMPANY By:   /s/ Clara Fagan Name:   Clara Fagan Title:
  Corporate Vice President

NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION

By: NYL Investors LLC, its Investment Manager

By:   /s/ Clara Fagan Name:   Clara Fagan Title:   Director

NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION INSTITUTIONALLY

OWNED LIFE INSURANCE SEPARATE ACCOUNT (BOLI 30C)

By: NYL Investors LLC, its Investment Manager

By:   /s/ Clara Fagan Name:   Clara Fagan Title:   Director

NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION INSTITUTIONALLY

OWNED LIFE INSURANCE SEPARATE ACCOUNT (BOLI 30D)

By: NYL Investors LLC, its Investment Manager

By:   /s/ Clara Fagan Name:   Clara Fagan Title:   Director

 

S-2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION INSTITUTIONALLY

OWNED LIFE INSURANCE SEPARATE ACCOUNT (BOLI 30E)

By: NYL Investors LLC, its Investment Manager

By:   /s/ Clara Fagan Name:   Clara Fagan Title:   Director

THE BANK OF NEW YORK MELLON, A BANKING CORPORATION ORGANIZED UNDER THE LAWS OF
NEW YORK, NOT IN ITS INDIVIDUAL CAPACITY BUT SOLELY AS TRUSTEE UNDER THAT
CERTAIN TRUST AGREEMENT DATED AS OF JULY 1ST, 2015 BETWEEN NEW YORK LIFE
INSURANCE COMPANY, AS GRANTOR, JOHN HANCOCK LIFE INSURANCE COMPANY (U.S.A.), AS
BENEFICIARY, JOHN HANCOCK LIFE INSURANCE COMPANY OF NEW YORK, AS BENEFICIARY,
AND THE BANK OF NEW YORK MELLON, AS TRUSTEE

By: New York Life Insurance Company, its attorney-in-fact

By:   /s/ Clara Fagan Name:   Clara Fagan Title:   Corporate Vice President

 

S-3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

THE LINCOLN NATIONAL LIFE INSURANCE COMPANY

By: Barings LLC, as Investment Adviser

By:   /s/ Andrew T. Kleeman Name:   Andrew T. Kleeman Title:   Managing Director

MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY

By: Barings LLC, as Investment Adviser

By:   /s/ Andrew T. Kleeman Name:   Andrew T. Kleeman Title:   Managing Director

MASSMUTUAL ASIA LIMITED

By: Barings LLC, as Investment Adviser

By:   /s/ Andrew T. Kleeman Name:   Andrew T. Kleeman Title:   Managing Director

 

S-4



--------------------------------------------------------------------------------

TABLE OF CONTENTS

TEACHERS INSURANCE AND ANNUITY ASSOCIATION OF AMERICA

By: Nuveen Alternatives Advisors LLC, its Investment Manager

By:   /s/ Chris Miller Name:   Chris Miller Title:   Director

 

S-5



--------------------------------------------------------------------------------

TABLE OF CONTENTS

AMERICAN UNITED LIFE INSURANCE COMPANY

By:   /s/ David M. Weisenburger Name:   David M. Weisenburger Title:   VP, Fixed
Income Securities

THE STATE LIFE INSURANCE COMPANY

By: American United Life Insurance Company

Its: Agent

By:   /s/ David M. Weisenburger Name:   David M. Weisenburger Title:   VP, Fixed
Income Securities

 

S-6



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE A

INFORMATION RELATING TO PURCHASERS

 

Name of Purchaser

  

Principal Amount of Notes

to be Purchased

New York Life Insurance Company

   $33,100,000

Schedule A information is attached on the following page. Also, with respect to
any notices delivered electronically under clause 2 in the attached, please also
send a copy to: post_howland@nylinvestors.com and clara_fagan@nylinvestors.com.

 

Schedule A



--------------------------------------------------------------------------------

TABLE OF CONTENTS

NEW YORK LIFE INSURANCE COMPANY

(Tax I.D. No. 13-5582869)

 

(1) All payments by wire or intrabank transfer of immediately available funds
to:

Provided to Company under separate cover

All notices of payments, written confirmations of such wire transfers and any
audit confirmation:

New York Life Insurance Company

c/o NYL Investors LLC

51 Madison Avenue

2nd Floor, Room 208

New York, New York 10010-1603

 

  Attention: Investment Services

       Private Group

       2nd Floor

       Fax #: 908-840-3385

with a copy sent electronically to:

FIIGLibrary@nylim.com

TraditionalPVtOps@nylim.com

Any changes in the foregoing payment instructions shall be confirmed by e-mail
to NYLIMWireConfirmation@nylim.com prior to becoming effective.

 

(2) All other communications:

New York Life Insurance Company

c/o NYL Investors LLC

51 Madison Avenue

2nd Floor, Room 208

New York, New York 10010

 

  Attention: Private Capital Investors

       2nd Floor

       Fax #: 908-840-3385

with a copy sent electronically to:

FIIGLibrary@nylim.com

TraditionalPVtOps@nylim.com

and with a copy of any notices regarding defaults or Events of Default under the
operative documents to:

 

  Attention: Office of General Counsel

       Investment Section, Room 1016

       Fax #: (212) 576-8340

 

(3) Note(s) to be registered in the name of: New York Life Insurance Company

NYL Locked 2.26.2015

 

2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE A

INFORMATION RELATING TO PURCHASERS

 

Name of Purchaser

  

Principal Amount of Notes

to be Purchased

New York Life Insurance and Annuity Corporation

   $23,300,000

Schedule A information is attached on the following page. Also, with respect to
any notices delivered electronically under clause 2 in the attached, please also
send a copy to: post_howland@nylinvestors.com and clara_fagan@nylinvestors.com.

 

3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION

(Tax I.D. No. 13-3044743)

 

(1) All payments by wire or intrabank transfer of immediately available funds
to:

Provided to Company under separate cover

All notices of payments, written confirmations of such wire transfers and any
audit confirmation:

New York Life Insurance and Annuity Corporation

c/o NYL Investors LLC

51 Madison Avenue

2nd Floor, Room 208

New York, New York 10010-1603

 

  Attention: Investment Services

       Private Group

       2nd Floor

       Fax #: 908-840-3385

with a copy sent electronically to:

FIIGLibrary@nylim.com

TraditionalPVtOps@nylim.com

Any changes in the foregoing payment instructions shall be confirmed by e-mail
to NYLIMWireConfirmation@nylim.com prior to becoming effective.

 

(2) All other communications:

New York Life Insurance and Annuity Corporation

c/o NYL Investors LLC

51 Madison Avenue

2nd Floor, Room 208

New York, New York 10010-1603

 

  Attention: Private Capital Investors

       2nd Floor

       Fax #: 908-840-3385

with a copy sent electronically to:

FIIGLibrary@nylim.com

TraditionalPVtOps@nylim.com

and with a copy of any notices regarding defaults or Events of Default under the
operative documents to:

 

  Attention: Office of General Counsel

       Investment Section, Room 1016

       Fax #: (212) 576-8340

 

(3) Note(s) to be registered in the name of: New York Life Insurance and Annuity
Corporation

NYL Locked 2.26.2015

 

4



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE A

INFORMATION RELATING TO PURCHASERS

 

Name of Purchaser

  

Principal Amount of Notes

to be Purchased

New York Life Insurance and Annuity Corporation Institutionally Owned Life
Insurance Separate Account (BOLI 30C)

   $1,200,000

Schedule A information is attached on the following page. Also, with respect to
any notices delivered electronically under clause 2 in the attached, please also
send a copy to: post_howland@nylinvestors.com and clara_fagan@nylinvestors.com.

 

5



--------------------------------------------------------------------------------

TABLE OF CONTENTS

NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION

INSTITUTIONALLY OWNED LIFE INSURANCE SEPARATE ACCOUNT (BOLI 30C)

(Tax I.D. No. 13-3044743)

 

(1) All payments by wire or intrabank transfer of immediately available funds
to:

Provided to Company under separate cover

All notices of payments, written confirmations of such wire transfers and any
audit confirmation:

New York Life Insurance and Annuity Corporation

Institutionally Owned Life Insurance Separate Account

c/o NYL Investors LLC

51 Madison Avenue

2nd Floor, Room 208

New York, New York 10010-1603

 

  Attention: Investment Services

       Private Group

       2nd Floor

       Fax #: 908-840-3385

with a copy sent electronically to:

FIIGLibrary@nylim.com

TraditionalPVtOps@nylim.com

Any changes in the foregoing payment instructions shall be confirmed by e-mail
to NYLIMWireConfirmation@nylim.com prior to becoming effective.

 

(2) All other communications:

New York Life Insurance and Annuity Corporation

Institutionally Owned Life Insurance Separate Account

c/o NYL Investors LLC

51 Madison Avenue

2nd Floor, Room 208

New York, New York 10010-1603

 

  Attention: Private Capital Investors

       2nd Floor

       Fax #: 908-840-3385

with a copy sent electronically to:

FIIGLibrary@nylim.com

TraditionalPVtOps@nylim.com

and with a copy of any notices regarding defaults or Events of Default under the
operative documents to:

 

  Attention: Office of General Counsel

       Investment Section, Room 1016

       Fax #: (212) 576-8340

 

(3) Note(s) to be registered in the name of: New York Life Insurance and Annuity
Corporation Institutionally Owned Life Insurance Separate Account (BOLI 30C)

NYL Locked 2.26.2015

 

6



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE A

INFORMATION RELATING TO PURCHASERS

 

Name of Purchaser

  

Principal Amount of Notes

to be Purchased

New York Life Insurance and Annuity Corporation Institutionally Owned Life
Insurance Separate Account (BOLI 30D)

   $600,000

Schedule A information is attached on the following page. Also, with respect to
any notices delivered electronically under clause 2 in the attached, please also
send a copy to: post_howland@nylinvestors.com and clara_fagan@nylinvestors.com.

 

7



--------------------------------------------------------------------------------

TABLE OF CONTENTS

NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION

INSTITUTIONALLY OWNED LIFE INSURANCE SEPARATE ACCOUNT (BOLI 30D)

(Tax I.D. No. 13-3044743)

 

(1) All payments by wire or intrabank transfer of immediately available funds
to:

Provided to Company under separate cover

All notices of payments, written confirmations of such wire transfers and any
audit confirmation:

New York Life Insurance and Annuity Corporation

Institutionally Owned Life Insurance Separate Account

c/o NYL Investors LLC

51 Madison Avenue

2nd Floor, Room 208

New York, New York 10010-1603

 

  Attention: Investment Services

       Private Group

       2nd Floor

       Fax #: 908-840-3385

with a copy sent electronically to:

FIIGLibrary@nylim.com

TraditionalPVtOps@nylim.com

Any changes in the foregoing payment instructions shall be confirmed by e-mail
to NYLIMWireConfirmation@nylim.com prior to becoming effective.

 

(2) All other communications:

New York Life Insurance and Annuity Corporation

Institutionally Owned Life Insurance Separate Account

c/o NYL Investors LLC

51 Madison Avenue

2nd Floor, Room 208

New York, New York 10010-1603

 

  Attention: Private Capital Investors

       2nd Floor

       Fax #: 908-840-3385

with a copy sent electronically to:

FIIGLibrary@nylim.com

TraditionalPVtOps@nylim.com

and with a copy of any notices regarding defaults or Events of Default under the
operative documents to:

 

  Attention: Office of General Counsel

       Investment Section, Room 1016

       Fax #: (212) 576-8340

 

(3) Note(s) to be registered in the name of: New York Life Insurance and Annuity
Corporation Institutionally Owned Life Insurance Separate Account (BOLI 30D)

NYL Locked 2.26.2015

 

8



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE A

INFORMATION RELATING TO PURCHASERS

 

Name of Purchaser

  

Principal Amount of Notes

to be Purchased

New York Life Insurance and Annuity Corporation Institutionally Owned Life
Insurance Separate Account (BOLI 30E)

   $600,000

Schedule A information is attached on the following page. Also, with respect to
any notices delivered electronically under clause 2 in the attached, please also
send a copy to: post_howland@nylinvestors.com and clara_fagan@nylinvestors.com.

 

9



--------------------------------------------------------------------------------

TABLE OF CONTENTS

NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION

INSTITUTIONALLY OWNED LIFE INSURANCE SEPARATE ACCOUNT (BOLI 30E)

(Tax I.D. No. 13-3044743)

 

(1) All payments by wire or intrabank transfer of immediately available funds
to:

Provided to Company under separate cover

All notices of payments, written confirmations of such wire transfers and any
audit confirmation:

New York Life Insurance and Annuity Corporation

Institutionally Owned Life Insurance Separate Account

c/o NYL Investors LLC

51 Madison Avenue

2nd Floor, Room 208

New York, New York 10010-1603

 

  Attention: Investment Services

       Private Group

       2nd Floor Room 201

       Fax #: 908-840-3385

with a copy sent electronically to:

FIIGLibrary@nylim.com

TraditionalPVtOps@nylim.com

Any changes in the foregoing payment instructions shall be confirmed by e-mail
to NYLIMWireConfirmation@nylim.com prior to becoming effective.

 

(2) All other communications:

New York Life Insurance and Annuity Corporation

Institutionally Owned Life Insurance Separate Account

c/o NYL Investors LLC

51 Madison Avenue

2nd Floor, Room 208

New York, New York 10010-1603

 

  Attention: Private Capital Investors

       2nd Floor

       Fax #: 908-840-3385

with a copy sent electronically to:

FIIGLibrary@nylim.com

TraditionalPVtOps@nylim.com

and with a copy of any notices regarding defaults or Events of Default under the
operative documents to:

 

  Attention: Office of General Counsel

       Investment Section, Room 1016

       Fax #: (212) 576-8340

 

(3) Note(s) to be registered in the name of: New York Life Insurance and Annuity
Corporation Institutionally Owned Life Insurance Separate Account (BOLI 30E)

NYL Locked 2.26.2015

 

10



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE A

INFORMATION RELATING TO PURCHASERS

 

Name of Purchaser

  

Principal Amount of Notes

to be Purchased

The Bank of New York Mellon, a banking corporation organized under the laws of
New York, not in its individual capacity but solely as Trustee under that
certain Trust Agreement dated as of July 1st, 2015 between New York Life
Insurance Company, as Grantor, John Hancock Life Insurance Company (U.S.A.), as
Beneficiary, John Hancock Life Insurance Company of New York, as Beneficiary,
and The Bank of New York Mellon, as Trustee

   $1,200,000

Schedule A information is attached on the following page. Also, with respect to
any notices delivered electronically under clause 2 in the attached, please also
send a copy to: post_howland@nylinvestors.com and clara_fagan@nylinvestors.com.

 

11



--------------------------------------------------------------------------------

TABLE OF CONTENTS

The Bank of New York Mellon, a banking corporation organized under the laws of
New York, not in

its individual capacity but solely as Trustee under that certain Trust Agreement
dated as of July

1st, 2015 between New York Life Insurance Company, as Grantor, John Hancock Life
Insurance

Company (U.S.A), as Beneficiary, John Hancock Life Insurance Company of New
York, as

Beneficiary, and The Bank of New York Mellon, as Trustee

(Note(s) to be registered in the name of “Hare & Co. LLC.”)

(Tax I.D. No. 136062916)

 

(1) All payments by wire or intrabank transfer of immediately available funds
to:

Provided to Company under separate cover

All notices of payments, written confirmations of such wire transfers and any
audit confirmation:

BNY Mellon

US Income

2 Hanson Place

Private placement Dept 10th floor

Brooklyn, NY 11217

with a copy sent electronically to:

TraditionalPVtOps@nylim.com

Any changes in the foregoing payment instructions shall be confirmed by e-mail
to Purisima.Teylan@bnymellon.com, malinda.gomba.pollack@bnymellon.com, and
NYLIMWireConfirmation@nylim.com prior to becoming effective.

 

(2) All other communications:

New York Life Insurance Company

c/o NYL Investors LLC

51 Madison Avenue

2nd Floor, Room 208

New York, New York 10010

 

  Attention: Private Capital Investors

       2nd Floor

       Fax #: 908-840-3385

with a copy sent electronically to:

FIIGLibrary@nylim.com

TraditionalPVtOps@nylim.com

 

12



--------------------------------------------------------------------------------

TABLE OF CONTENTS

and with a copy of any notices regarding defaults or Events of Default under the
operative documents to:

 

  Attention: Office of General Counsel

       Investment Section, Room 1016

       Fax #: (212) 576-8340

 

(3) Note(s) to be registered in the name of: Hare & Co. LLC.

 

(4) Physical address for notes delivery.

Provided to Company under separate cover

NYL Locked 7.1.2015

 

13



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE A

INFORMATION RELATING TO PURCHASERS

 

Name of Purchaser

  

Principal Amount of Notes

to be Purchased

THE LINCOLN NATIONAL LIFE INSURANCE COMPANY

   $25,000,000

 

(1) All scheduled payments of principal and interest by wire transfer of
immediately available funds to:

Provided to Company under separate cover.

 

(2) All notices of payments and written confirmations of wire transfers:

The Lincoln National Life Insurance Company

c/o Barings LLC

1500 Main Street — Suite 2200

Springfield, MA 01115-5189

With notification to:

privateplacements@barings.com

kevin.patterson@barings.com

 

(3) All other communications:

The Lincoln National Life Insurance Company

c/o Barings LLC

1500 Main Street — Suite 2200

Springfield, MA 01115-5189

With notification to:

privateplacements@barings.com

kevin.patterson@barings.com

 

(4) Email Address for Electronic Delivery:

privateplacements@barings.com

kevin.patterson@barings.com

 

14



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(5) Address for delivery of Notes:

The Depository Trust Company

570 Washington Blvd — 5th Floor

Jersey City, NJ 07310

Attention — BNY Mellon/Branch Deposit Department

Ref: Custody A/C — 941547 (LFGPPST)

Name — LNL007 Lincoln National Life Ins Co Private Placement Pool Short

With a copy to:

Michelle.kearney@barings.com

Diane.murphy@barings.com

Lori.king@barings.com

Anthony.goodman@barings.com

 

(6) Tax ID: Provided to Company under separate cover.

 

15



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE A

INFORMATION RELATING TO PURCHASERS

 

Name of Purchaser

  

Principal Amount of Notes

to be Purchased

MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY

   $19,700,000

 

(1) All scheduled payments of principal and interest by wire transfer of
immediately available funds to:

Provided to Company under separate cover.

With advice of payment to the Treasury Operations Securities Management
Department at Massachusetts Mutual Life Insurance Company at
mmincometeam@massmutual.com or (413) 226-4295 (facsimile).

 

(2) All notices of payments and written confirmations of wire transfers:

Massachusetts Mutual Life Insurance Company

Treasury Operations Securities Management

1295 State Street

Springfield, MA 01111

Attn: Janelle Tarantino

With a copy to:

Massachusetts Mutual Life Insurance Company

c/o Barings LLC

1500 Main Street — Suite 2200

PO Box 15189

Springfield, MA 01115

With notification to:

privateplacements@barings.com

kevin.patterson@barings.com

 

16



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(3) All other communications:

Massachusetts Mutual Life Insurance Company

c/o Barings LLC

1500 Main Street — Suite 2200

PO Box 15189

Springfield, MA 01115-5189

With notification to:

privateplacements@barings.com

kevin.patterson@barings.com

 

(4) Email Address for Electronic Delivery:

privateplacements@barings.com

kevin.patterson@barings.com

 

(5) Address for delivery of Notes:

Massachusetts Mutual Life Insurance Company

1295 State Street, MIP: E415

Springfield, MA 01111

Attention: Janelle Tarantino, Treasury Operations Securities Management

Telephone: 413-744-1885

E-mail: Jtarantino@massmutual.com

With a copy to:

Michelle.kearney@barings.com

Diane.murphy@barings.com

Lori.king@barings.com

Anthony.goodman@barings.com

 

(6) Tax ID: Provided to Company under separate cover.

 

17



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE A

INFORMATION RELATING TO PURCHASERS

 

Name of Purchaser

  

Principal Amount of Notes

to be Purchased

MASSMUTUAL ASIA LIMITED

   $4,000,000

Register Notes in name of: Gerlach & Co.

 

(1) All scheduled payments of principal and interest by wire transfer of
immediately available funds to:

Provided to Company under separate cover.

With advice of payment to the Treasury Operations Securities Management
Department at Massachusetts Mutual Life Insurance Company at
mmincometeam@massmutual.com or (413) 226-4295 (facsimile).

 

(2) All notices of payments and written confirmations of wire transfers:

MassMutual Asia Limited

Treasury Operations Securities Management

1295 State Street

Springfield, MA 01111

Attn: Janelle Tarantino

With a copy to:

MassMutual Asia Limited

c/o Barings LLC

1500 Main Street — Suite 2200

PO Box 15189

Springfield, MA 01115

With notification to:

privateplacements@barings.com

kevin.patterson@barings.com

 

(3) All other communications:

MassMutual Asia Limited

c/o Barings LLC

1500 Main Street — Suite 2200

PO Box 15189

Springfield, MA 01115-5189

 

18



--------------------------------------------------------------------------------

TABLE OF CONTENTS

With notification to:

privateplacements@barings.com

kevin.patterson@barings.com

Send Corporate Action Notification to:

Citigroup Global Securities Services

Attn: Corporate Action Dept

3800 Citibank Center Tampa

Building B Floor 3

Tampa, FL 33610-9122

 

(4) Email Address for Electronic Delivery:

privateplacements@barings.com

kevin.patterson@barings.com

 

(5) Address for delivery of Notes:

Citibank NA

399 Park Avenue

Level B Vault

New York, NY 10022

Acct. #849195

With a copy to:

Michelle.kearney@barings.com

Diane.murphy@barings.com

Lori.king@barings.com

Anthony.goodman@barings.com

 

(6) Tax ID: Provided to Company under separate cover.

 

19



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE A

INFORMATION RELATING TO PURCHASERS

 

Name of Purchaser

  

Principal Amount of Notes

to be Purchased

MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY

   $1,300,000

 

(1) All scheduled payments of principal and interest by wire transfer of
immediately available funds to:

Provided to Company under separate cover.

With advice of payment to the Treasury Operations Securities Management
Department at Massachusetts Mutual Life Insurance Company at
mmincometeam@massmutual.com or (413) 226-4295 (facsimile).

 

(2) All notices of payments and written confirmations of wire transfers:

Massachusetts Mutual Life Insurance Company

Treasury Operations Securities Management

1295 State Street

Springfield, MA 01111

Attn: Janelle Tarantino

With a copy to:

Massachusetts Mutual Life Insurance Company

c/o Barings LLC

1500 Main Street — Suite 2200

PO Box 15189

Springfield, MA 01115

With notification to:

privateplacements@barings.com

kevin.patterson@barings.com

 

(3) All other communications:

Massachusetts Mutual Life Insurance Company

c/o Barings LLC

1500 Main Street — Suite 2200

PO Box 15189

Springfield, MA 01115-5189

 

20



--------------------------------------------------------------------------------

TABLE OF CONTENTS

With notification to:

privateplacements@barings.com

kevin.patterson@barings.com

 

(4) Email Address for Electronic Delivery:

privateplacements@barings.com

kevin.patterson@barings.com

 

(5) Address for delivery of Notes:

Citibank NA

399 Park Avenue

Level B Vault

New York, NY 10022

Acct. #240146

With a copy to:

Michelle.kearney@barings.com

Diane.murphy@barings.com

Lori.king@barings.com

Anthony.goodman@barings.com

 

(6) Tax ID: Provided to Company under separate cover.

 

21



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE A

INFORMATION RELATING TO PURCHASERS

 

Name of Purchaser

  

Principal Amount of Notes

to be Purchased

TEACHERS INSURANCE AND ANNUITY ASSOCIATION OF AMERICA

   $25,000,000

 

(1) All scheduled payments of principal and interest by wire transfer of
immediately available funds to:

Provided to Company under separate cover.

 

(2) All notices of payments and written confirmations of wire transfers:

Teachers Insurance and Annuity Association of America

730 Third Avenue

New York, New York 10017

Attention: Securities Accounting Division

Phone: (212) 916-5504

Email: jpiperato@tiaa.org or mwolfe@tiaa.org

With a copy to:

JPMorgan Chase Bank, N.A.

P.O. Box 35308

Newark, New Jersey 07101

And to:

Teachers Insurance and Annuity Association of America

c/o Nuveen Alternatives Advisors LLC

8500 Andrew Carnegie Boulevard

Charlotte, North Carolina 28262

Attention: Global Private Markets

  Telephone: (704) 988-4349 (Ho Young Lee)

       (704) 988-1000 (General Number)

  Facsimile: (704) 988-4916

  Email: hoyoung.lee@tiaainvestments.com and to

       TIAAPrivatePlacements@tiaainvestments.com

Contemporaneous written confirmation of any electronic funds transfer shall be
sent to the above addresses setting forth (1) the full name, private placement
number, interest rate and maturity date of the Notes, (2) allocation of payment
between principal, interest, Make-Whole Amount, other premium or any special
payment and (3) the name and address of the bank from which such electronic
funds transfer was sent.

 

22



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(3) All other communications:

Teachers Insurance and Annuity Association of America

c/o Nuveen Alternatives Advisors LLC

8500 Andrew Carnegie Boulevard

Charlotte, North Carolina 28262

Attention: Global Private Markets

  Telephone: (704) 988-4349 (Ho Young Lee)

       (704) 988-1000 (General Number)

  Facsimile: (704) 988-4916

  Email: hoyoung.lee@tiaainvestments.com and to

       TIAAPrivatePlacements@tiaainvestments.com

 

(4) Email Address for Electronic Delivery:

hoyoung.lee@tiaainvestments.com

TIAAPrivatePlacements@tiaainvestments.com

 

(5) Address for delivery of Notes:

JPMorgan Chase Bank, N.A.

4 Chase Metrotech Center

3rd Floor

Brooklyn, New York 11245-0001

Attention: Physical Receive Department

For TIAA A/C #G07040

 

(6) Tax ID: Provided to Company under separate cover.

 

23



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE A

INFORMATION RELATING TO PURCHASERS

 

Name of Purchaser

  

Principal Amount of Notes

to be Purchased

AMERICAN UNITED LIFE INSURANCE COMPANY

   $10,000,000

 

(1) All scheduled payments of principal and interest by wire transfer of
immediately available funds to:

Provided to Company under separate cover.

Payments should contain sufficient information to identify the breakdown of
principal and interest and should identify the full description of the note(s)
and the payment date.

 

(2) All notices of payments and written confirmations of wire transfers:

American United Life Insurance Company

Attn: Mike Bullock, Securities Department

One American Square, Suite 1017

Post Office Box 368

Indianapolis, IN 46206

mike.bullock@oneamerica.com

 

(3) All other communications:

American United Life Insurance Company

Attn: Mike Bullock, Securities Department

One American Square, Suite 1017

Post Office Box 368

Indianapolis, IN 46206

mike.bullock@oneamerica.com

 

(4) Email Address for Electronic Delivery:

mike.bullock@oneamerica.com

 

(5) Address for delivery of Notes:

The Depository Trust Company

Attn: BNY Mellon/Branch Deposit Dept.

Acct # 186683 American United Life Ins. Co.

570 Washington Blvd. — 5th Floor

Jersey City, NJ 07310

 

(6) Tax ID: Provided to Company under separate cover.

 

24



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE A

INFORMATION RELATING TO PURCHASERS

 

Name of Purchaser

  

Principal Amount of Notes

to be Purchased

THE STATE LIFE INSURANCE COMPANY

   $5,000,000

 

(1) All scheduled payments of principal and interest by wire transfer of
immediately available funds to:

Provided to Company under separate cover.

Payments should contain sufficient information to identify the breakdown of
principal and interest and should identify the full description of the note(s)
and the payment date.

 

(2) All notices of payments and written confirmations of wire transfers:

American United Life Insurance Company

Attn: Mike Bullock, Securities Department

One American Square, Suite 1017

Post Office Box 368

Indianapolis, IN 46206

mike.bullock@oneamerica.com

 

(3) All other communications:

American United Life Insurance Company

Attn: Mike Bullock, Securities Department

One American Square, Suite 1017

Post Office Box 368

Indianapolis, IN 46206

mike.bullock@oneamerica.com

 

(4) Email Address for Electronic Delivery:

mike.bullock@oneamerica.com

 

(5) Address for delivery of Notes:

The Depository Trust Company

Attn: BNY Mellon/Branch Deposit Dept.

Acct # 343761 State Life, c/o AUL

570 Washington Blvd. — 5th Floor

Jersey City, NJ 07310

 

(6) Tax ID: Provided to Company under separate cover.

 

25



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE B

DEFINED TERMS

As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:

“Affiliate” means, at any time, and with respect to any Person, (a) any other
Person that at such time directly or indirectly through one or more
intermediaries Controls, or is Controlled by, or is under common Control with,
such first Person, and (b) any Person beneficially owning or holding, directly
or indirectly, 10% or more of any class of voting or equity interests of the
Company or any Subsidiary or any Person of which the Company and its
Subsidiaries beneficially own or hold, in the aggregate, directly or indirectly,
10% or more of any class of voting or equity interests. Unless the context
clearly requires otherwise, any reference to an “Affiliate” is a reference to an
Affiliate of the Company. Notwithstanding anything in the foregoing to the
contrary, a Person that (i) would be an Affiliate of the Company solely by
virtue of its ownership of voting or equity interests of the Company and (ii) is
eligible pursuant to Rule 13d-1(b) under the Exchange Act to file a statement
with the Securities and Exchange Commission on Schedule 13G, shall not be deemed
to be an Affiliate.

“Anti-Corruption Laws” means any law or regulation in a U.S. or any non-U.S.
jurisdiction regarding bribery or any other corrupt activity, including the U.S.
Foreign Corrupt Practices Act and the U.K. Bribery Act 2010.

“Anti-Money Laundering Laws” means any law or regulation in a U.S. or any
non-U.S. jurisdiction regarding money laundering, drug trafficking,
terrorist-related activities or other money laundering predicate crimes,
including the Currency and Foreign Transactions Reporting Act of 1970 (otherwise
known as the Bank Secrecy Act) and the USA PATRIOT Act.

“Asset Disposition” means any Transfer except:

 

  (a) any

(i) Transfer from a Subsidiary to the Company or a Wholly Owned Subsidiary;

(ii) Transfer from the Company to a Wholly Owned Subsidiary; and

(iii) Transfer from the Company to a Subsidiary (other than a Wholly Owned
Subsidiary) or from a Subsidiary to another Subsidiary (other than a Wholly
Owned Subsidiary), which in either case is for fair market value,

so long as immediately before and immediately after the consummation of any such
Transfer and after giving effect thereto, no Default or Event of Default exists;

 

  (b) any Transfer made in the ordinary course of business; or

(c) any Transfer by the Company or a Subsidiary pursuant to a Contract Purchase
Facility or as part of a Permitted Receivables Securitization Transaction.

 

Schedule B



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Blocked Person” means (a) a Person whose name appears on the list of Specially
Designated Nationals and Blocked Persons published by OFAC, (b) a Person,
entity, organization, country or regime that is blocked or a target of sanctions
that have been imposed under U.S. Economic Sanctions Laws or (c) a Person that
is an agent, department or instrumentality of, or is otherwise beneficially
owned by, controlled by or acting on behalf of, directly or indirectly, any
Person, entity, organization, country or regime described in clause (a) or (b).

“Business Day” means (a) for the purposes of Section 8.7 only, any day other
than a Saturday, a Sunday or a day on which commercial banks in New York City
are required or authorized to be closed, and (b) for the purposes of any other
provision of this Agreement, any day other than a Saturday, a Sunday or a day on
which commercial banks in St. Paul, Minnesota or New York City are required or
authorized to be closed.

“Capital Lease” means, at any time, a lease with respect to which the lessee is
required concurrently to recognize the acquisition of an asset and the
incurrence of a liability in accordance with GAAP.

“Capital Stock” means (a) in the case of a corporation, capital stock, (b) in
the case of a partnership, partnership interests (whether general or limited)
(c) in the case of a limited liability company, membership interests and (d) any
other interest or participation in a Person that confers on the holder the right
to receive a share of the profits and losses of, or distributions of assets of,
such Person.

“Cash Equivalent Investments” means (a) short-term obligations of, or fully
guaranteed by, the United States of America, (b) commercial paper rated A-1 or
better by Standard & Poor’s Financial Services, LLC, a subsidiary of S&P Global,
and P or P-1 or better by Moody’s Investors Service, Inc., (c) demand deposit
accounts maintained in the ordinary course of business, (d) certificates of
deposit issued by and time deposits with commercial banks (whether domestic or
foreign) having capital and surplus in excess of $100,000,000, and (e) money
market funds investing primarily in assets of the type described in clauses
(a) and (b) of this definition; provided in each case that the same provides for
payment of both principal and interest (and not principal alone or interest
alone) and is not subject to any contingency regarding the payment of principal
or interest.

“Change of Control” means an event or series of events by which any person or
“group” (within the meaning of Sections 13(d) and 14(d)(2) of the Exchange Act)
(such person or persons hereinafter referred to as an “Acquiring Person”)
becomes the “beneficial owner” (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of more than 50% of the voting power of the then
outstanding Voting Stock of the Company.

“Change of Control Prepayment Certificate” is defined in Section 8.3(a).

“Closing” is defined in Section 3.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time.

 

B-2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Company” means Patterson Companies, Inc., a Minnesota corporation.

“Confidential Information” is defined in Section 20.

“Consolidated Adjusted EBITDA” means, for any period and for any Person, the sum
of Consolidated EBIT for such period, plus consolidated depreciation and
amortization for such period. If, during the period for which Consolidated
Adjusted EBITDA of the Company is being calculated, the Company or any
Subsidiary has (i) acquired sufficient Capital Stock of a Person to cause such
Person to become a Subsidiary; (ii) acquired all or substantially all of the
assets or operations, division or line of business of a person; or
(iii) disposed of one or more Subsidiaries (or disposed of all or substantially
all of the assets or operations, division or line of business of a Subsidiary or
other person), Consolidated Adjusted EBITDA shall be calculated after giving pro
forma effect thereto as if all of such acquisitions and dispositions had
occurred on the first day of such period.

“Consolidated Adjusted Net Income” means, for any period and for any Person, the
Consolidated Net Income of such Person, provided that, if, during the period for
which Consolidated Net Income of the Company is being calculated, the Company or
any Subsidiary has (i) acquired sufficient Capital Stock of a Person to cause
such Person to become a Subsidiary; (ii) acquired all or substantially all of
the assets or operations, division or line of business of a Person; or
(iii) disposed of one or more Subsidiaries (or disposed of all or substantially
all of the assets or operations, division or line of business of a Subsidiary or
other Person), Consolidated Net Income shall be calculated after giving pro
forma effect thereto as if all of such acquisitions and dispositions had
occurred on the first day of such period.

“Consolidated Debt” means, as of any date, the outstanding Debt of the Company
and its Subsidiaries on such date, determined on a consolidated basis in
accordance with GAAP.

“Consolidated EBIT” means, for any period, Consolidated Net Income plus, to the
extent deducted from revenues in determining Consolidated Net Income,
(i) Consolidated Interest Expense, and (ii) expense for federal, state, local
and foreign income and franchise taxes paid or accrued, all calculated for such
Person and its Subsidiaries on a consolidated basis in accordance with GAAP.

“Consolidated Interest Expense” means, for any period, the consolidated interest
expense of the Company and its Subsidiaries for such period (including
capitalized interest and the interest component of Capital Leases), determined
on a consolidated basis in accordance with GAAP.

“Consolidated Net Income” means, for any period and for any Person, the net
income (or loss) of such Person and its Subsidiaries, determined on a
consolidated basis in accordance with GAAP, excluding any non-cash charges,
non-cash employee stock option expense and any gains that are unusual,
non-recurring or extraordinary.

“Consolidated Total Assets” means, as of any date, the total assets of the
Company and its Subsidiaries as of such date, determined on a consolidated basis
in accordance with GAAP.

 

B-3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Contract Purchase Facility” means (a) the Receivables Sale Agreement dated as
of May 10, 2002, among the originators named therein and PDC Funding Company,
LLC, as buyer, as amended by Amendment No. 1 thereto, dated as of May 9, 2003,
as further amended by Amendment No. 2 thereto, dated as of October 7, 2004, and
as further amended by Amendment No. 3 thereto, dated as of December 3, 2010, and
the Third Amended and Restated Receivables Purchase Agreement dated as of
December 3, 2010 among PDC Funding Company, LLC, the Company, the conduits party
thereto, the financial institutions party thereto, the purchase agents party
thereto and The Bank of Tokyo-Mitsubishi UFJ, Ltd. New York Branch, as agent, as
such agreements have been and may be amended, restated, extended or otherwise
modified from time to time, (b) the Amended and Restated Contract Purchase
Agreement, dated as of August 12, 2011 among the Company, PDC Funding Company
II, LLC, the purchasers party thereto and Fifth Third Bank, as agent, as amended
by that First Amendment thereto dated as of September 9, 2011, and the Amended
and Restated Receivables Sale Agreement dated as of August 12, 2011 among the
originators named therein and PDC Funding Company II, LLC, as buyer, as such
agreements have been and may be amended, restated, extended or otherwise
modified from time to time, and (c) any comparable additional or replacement
facility made available to the Company or any Subsidiary, provided that such
facilities: (i) provide for the sale by the Company or such Subsidiary of rights
to payment arising under Customer Installment Contracts; (ii) provide for a
purchase price in an amount that represents the reasonably equivalent value of
the assets subject thereto (determined as of the date of such sale);
(iii) evidence the intent of the parties that for accounting and all other
purposes, such sale is to be treated as a sale by the Company or a Subsidiary,
as the case may be, and a purchase by such institution(s) or special purpose
entity (and not as a lending transaction); (iv) provide for the delivery of
opinions of outside counsel to the effect that, under, applicable bankruptcy,
insolvency and similar laws (subject to assumptions and qualifications customary
for opinions of such type), such transaction will be treated as a true sale and
not as a lending transaction and that the assets of any purchasing special
purpose entity will not be consolidated with the assets of the selling entity,
the Company or any Affiliate of the Company; (v) provide for the parties to such
transaction to, and such parties do, treat such transaction as a sale for all
other accounting purposes; and (vi) provide that such sale is without recourse
to the Company or such Subsidiary, except to the extent of normal and customary
conditions and rights of limited recourse that are consistent with the opinions
referred to in clause (iv) and with the treatment of such sale as a true sale
for accounting purposes.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise; and the
terms “Controlled” and “Controlling” shall have meanings correlative to the
foregoing.

“Control Event” means the execution by the Company of a definitive written
agreement that, when fully performed by the parties thereto, would result in a
Change of Control.

“Controlled Entity” means (a) any of the Subsidiaries of the Obligors and any of
their or the Obligors’ respective Controlled Affiliates and (b) if an Obligor
has a parent company, such parent company and its Controlled Affiliates.

 

B-4



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Credit Agreement” means the Amended and Restated Credit Agreement dated as of
January 27, 2017, among the Company, the lenders from time to time party
thereto, the Bank of Tokyo-Mitsubishi UFJ, Ltd., as administrative agent, Bank
of America, N.A. as syndication agent, and JPMorgan Chase Bank, N.A., U.S. Bank
National Association, Wells Fargo Bank, National Association, Fifth Third Bank,
and Royal Bank of Canada, as co-documentation agents, as such agreement may be
amended, restated, supplemented, refinanced, increased or reduced from time to
time, and any successor credit agreement or similar facility.

“Customer Installment Contract” means a contract between the Company or any
Subsidiary and a customer providing for the installment sale, licensing or
secured financing of equipment, furnishings or computer software.

“Debt” with respect to any Person means, at any time, without duplication,

(a) its liabilities for borrowed money and its redemption obligations in respect
of mandatorily redeemable preferred stock;

(b) its liabilities for the deferred purchase price of property acquired by such
Person (excluding accounts payable and other accrued liabilities arising in the
ordinary course of business but including all liabilities created or arising
under any conditional sale or other title retention agreement with respect to
any such property);

(c) all liabilities appearing on its balance sheet in accordance with GAAP in
respect of Capital Leases;

(d) all liabilities for borrowed money secured by any Lien with respect to any
property owned by such Person (whether or not it has assumed or otherwise become
liable for such liabilities);

(e) all of its liabilities in respect of letters of credit or instruments
serving a similar function issued or accepted for its account by banks and other
financial institutions (whether or not representing obligations for borrowed
money);

(f) Swaps of such Person;

(g) any recourse liability of such Person under or in connection with a Contract
Purchase Facility or Permitted Receivables Securitization Transaction; and

(h) any Guaranty of such Person with respect to liabilities of a type described
in any of clauses (a) through (g) hereof.

“Debt Prepayment Application” means, with respect to any Transfer of property,
the application by the Company or a Subsidiary of cash in an amount equal to the
Net Proceeds Amount with respect to such Transfer to pay Senior Debt other than
Senior Debt owing to the Company, any Subsidiary or any of their respective
Affiliates; provided that in the course of making such application the Company
shall offer to prepay each outstanding Note at par, in accordance with
Section 8.2(c), in a principal amount that equals the Ratable Portion of the

 

B-5



--------------------------------------------------------------------------------

TABLE OF CONTENTS

holder of such Note in respect of such Transfer. If any holder of a Note fails
to accept such offer of prepayment, then, for purposes of the preceding sentence
only, the Company nevertheless will be deemed to have paid Senior Debt in an
amount equal to the Ratable Portion of the holder of such Note in respect of
such Transfer.

“Debt Prepayment Notice” is defined in Section 8.2(c)(i).

“Debt Prepayment Transfer” is defined in Section 8.2(c)(i).

“Debt to Adjusted EBITDA Ratio” means the ratio of (i) (a) Consolidated Debt (as
of the end of any fiscal quarter of the Company) minus (b) unrestricted cash and
Cash Equivalent Investments of the Company and its Subsidiaries at such time not
in excess of $200,000,000, to (ii) Consolidated Adjusted EBITDA (for the
Company’s most recently completed four fiscal quarters).

“Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.

“Default Rate” means that rate of interest per annum that is the greater of
(i) 2% above the rate of interest stated in clause (a) of the first paragraph of
the Notes or (ii) 2% over the rate of interest publicly announced by JPMorgan
Chase, N.A. in New York City is as its “base” or “prime” rate.

“Dental Holdings” is defined in the preamble.

“Disclosure Default” means a default by any Obligor or any other Subsidiary in
the timely performance of or compliance with any term requiring the delivery of
notice, a certificate, management letter, audit report or a financial report
required in connection with any evidence of any Debt that is outstanding in an
aggregate principal amount of at least the greater of $50,000,000 or 2% of
Consolidated Total Assets or of any mortgage, indenture or other agreement
relating thereto.

“Disposition Value” means, at any time, with respect to any property:

(a) in the case of property that does not constitute Subsidiary Stock, the book
value thereof, valued at the time of such disposition in good faith by the
Company; and

(b) in the case of property that constitutes Subsidiary Stock, an amount equal
to that percentage of book value of the assets of the Subsidiary that issued
such stock as is equal to the percentage that the book value of such Subsidiary
Stock represents of the book value of all of the outstanding capital stock of
such Subsidiary (assuming, in making such calculations, that all securities
convertible into such capital stock are so converted and giving full effect to
all transactions that would occur or be required in connection with such
conversion) determined at the time of the disposition thereof, in good faith by
the Obligors.

“Domestic Subsidiary” means any Subsidiary of a Person that is not a Foreign
Subsidiary.

 

B-6



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including but not limited to
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder from
time to time in effect.

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is treated as a single employer together with the Company under section 414 of
the Code.

“Event of Default” is defined in Section 11.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“FATCA” means (a) sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), together with any current or
future regulations or official interpretations thereof, (b) any treaty, law or
regulation of any other jurisdiction, or relating to an intergovernmental
agreement between the United States of America and any other jurisdiction, which
(in either case) facilitates the implementation of the foregoing clause (a), and
(c) any agreements entered into pursuant to section 1471(b)(1) of the Code.

“Foreign Subsidiary” means any Subsidiary of a Person that is not organized
under the laws of the United States or any state thereof (including the District
of Columbia) and any Subsidiary of such Person regardless of where it is
organized.

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States of America.

“Governmental Authority” means

(a) the government of

(i) the United States of America or any State or other political subdivision
thereof, or

(ii) any jurisdiction in which the Company or any Subsidiary conducts all or any
part of its business, or which asserts jurisdiction over any properties of the
Company or any Subsidiary, or

(b) any entity exercising executive, legislative, judicial, regulatory or
administrative functions of, or pertaining to, any such government.

 

B-7



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Governmental Official” means any governmental official or employee, employee of
any government-owned or government-controlled entity, political party, any
official of a political party, candidate for political office, official of any
public international organization or anyone else acting in an official capacity.

“Guaranty” means, with respect to any Person, any obligation (except the
endorsement in the ordinary course of business of negotiable instruments for
deposit or collection) of such Person guaranteeing or in effect guaranteeing any
indebtedness, dividend or other obligation of any other Person in any manner,
whether directly or indirectly, including (without limitation) obligations
incurred through an agreement, contingent or otherwise, by such Person:

(a) to purchase such indebtedness or obligation or any property constituting
security therefor;

(b) to advance or supply funds (i) for the purchase or payment of such
indebtedness or obligation, or (ii) to maintain any working capital or other
balance sheet condition or any income statement condition of any other Person or
otherwise to advance or make available funds for the purchase or payment of such
indebtedness or obligation;

(c) to lease properties or to purchase properties or services primarily for the
purpose of assuring the owner of such indebtedness or obligation of the ability
of any other Person to make payment of the indebtedness or obligation; or

(d) otherwise to assure the owner of such indebtedness or obligation against
loss in respect thereof.

In any computation of the indebtedness or other liabilities of the obligor under
any Guaranty, the indebtedness or other obligations that are the subject of such
Guaranty shall be assumed to be direct obligations of such obligor.

“Hazardous Materials” means any and all pollutants, toxic or hazardous wastes or
any other substances that might pose a hazard to health or safety, the removal
of which may be required or the generation, manufacture, refining, production,
processing, treatment, storage, handling, transportation, transfer, use,
disposal, release, discharge, spillage, seepage, or filtration of which is or
shall be restricted, prohibited or penalized by any applicable law (including,
without limitation, asbestos, urea formaldehyde foam insulation and
polycholorinated biphenyls).

“holder” means, with respect to any Note, the Person in whose name such Note is
registered in the register maintained by the Company pursuant to Section 13.1.

“Incremental Interest” is defined in Section 1.2.

“INHAM Exemption” is defined in Section 6.2(e).

“Institutional Investor” means (a) any original purchaser of a Note, (b) any
holder of more than $2,000,000 in aggregate principal amount of the Notes at the
time

 

B-8



--------------------------------------------------------------------------------

TABLE OF CONTENTS

outstanding, and (c) any bank, trust company, savings and loan association or
other financial institution, any pension plan, any investment company, any
insurance company, any broker or dealer, or any other similar financial
institution or entity, regardless of legal form.

“Lien” means, with respect to any Person, any mortgage, lien, pledge, charge,
security interest or other encumbrance, or any interest or title of any vendor,
lessor, lender or other secured party to or of such Person under any conditional
sale or other title retention agreement or Capital Lease, upon or with respect
to any property or asset of such Person (including in the case of stock,
stockholder agreements, voting trust agreements and all similar arrangements).

“Loan Agreements” means, collectively, the Credit Agreement and any other
credit, term loan, note purchase or similar agreement providing for loans or
other extensions of credit, including the issuance and sale of senior notes, to
the Company and one or more of its Subsidiaries and under or pursuant to which
one or more of the Company’s Subsidiaries is a borrower, obligor or guarantor.

“Make-Whole Amount” is defined in Section 8.7.

“Material” means material in relation to the business, operations, affairs,
financial condition, assets or properties of the Company and its Subsidiaries
taken as a whole.

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, affairs, financial condition, assets or properties of the Company
and its Subsidiaries taken as a whole, or (b) the ability of any Obligor to
perform its obligations under this Agreement and the Notes, or (c) the ability
of any Subsidiary Guarantor to perform its obligation under the Subsidiary
Guaranty, or (d) the validity or enforceability of this Agreement, the Notes or
the Subsidiary Guaranty.

“Material Domestic Subsidiary” means any Domestic Subsidiary, aside from any
SPV, with Consolidated Adjusted Net Income of 15% or more of the Company’s
Consolidated Adjusted Net Income, in each case for the four consecutive fiscal
quarters most recently ended.

“Memorandum” is defined in Section 5.3.

“Multiemployer Plan” means any Plan that is a “multiemployer plan” (as such term
is defined in section 4001(a)(3) of ERISA).

“NAIC Annual Statement” is defined in Section 6.2(a).

“Net Proceeds Amount” means, with respect to any Transfer of any property by any
Person, an amount equal to:

(a) the aggregate amount of the consideration (valued at the fair market value
of such consideration at the time of the consummation of such Transfer) received
by such Person in respect of such Transfer, minus

 

B-9



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b) all ordinary and reasonable out-of-pocket costs and expenses actually
incurred by such Person in connection with such Transfer.

“Non-Obligor Subsidiary” is defined in Section 10.6(b).

“Notes” is defined in Section 1.1.

“Obligors” means the Company, PDSI, Dental Holdings, Patterson Veterinary and
Patterson Management, and any other Subsidiary that assumes the obligations of
an Obligor pursuant to Section 10.6(b).

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“OFAC Sanctions Program” means any economic or trade sanction that OFAC is
responsible for administering and enforcing.
A list of OFAC Sanctions Programs may be found at http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx.

“Officer’s Certificate” means a certificate of a Senior Financial Officer or of
any other officer of the Company whose responsibilities extend to the subject
matter of such certificate.

“Optional Prepayment Notice” is defined in Section 8.2(a)

“Other Purchasers” is defined in Section 2.

“Patterson Management” is defined in the preamble.

“Patterson Veterinary” is defined in the preamble.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA or any successor.

“PDSI” is defined in the preamble.

“Permitted Receivables Securitization Transaction” means a transaction or series
of transactions in which the Company or any Subsidiary sells receivables, other
than those derived from Customer Installment Contracts, directly or indirectly
to a special purpose entity, satisfying the following criteria: (i) such sale is
pursuant to an agreement or agreements evidencing the intent of the parties that
for accounting and all other purposes, such sale is to be treated as a sale by
the Company or a Subsidiary, as the case may be, and a purchase by such special
purpose entity (and not as a lending transaction); (ii) the agreement(s)
referred to in clause (i) provide for the delivery of opinions of outside
counsel to the effect that, under, applicable bankruptcy, insolvency and similar
laws (subject to assumptions and qualifications customary for opinions of such
type), such transaction will be treated as a true sale and not as a lending
transaction and that the assets of any purchasing special purpose entity will
not be consolidated with the assets of the selling entity, the Company or any
Affiliate of the Company; (iii) the parties to such transaction shall treat such
transaction as a sale for all other accounting

 

B-10



--------------------------------------------------------------------------------

TABLE OF CONTENTS

purposes; (iv) the purchase price shall be an amount that represents the
reasonably equivalent value of the receivables or other assets subject thereto
(determined as of the date of such sale); (v) such sale shall be without
recourse to the Company or such Subsidiary, except to the extent of normal and
customary conditions that are consistent with the opinion referred to in clause
(ii); and (vi) the aggregate principal amount outstanding in connection with all
such transactions does not exceed $200,000,000 at any time.

“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, business entity or
Governmental Authority.

“Plan” means an “employee benefit plan” (as defined in section 3(3) of ERISA)
that is or, within the preceding five years, has been established or maintained,
or to which contributions are or, within the preceding five years, have been
made or required to be made, by the Company or any ERISA Affiliate or with
respect to which the Company or any ERISA Affiliate may have any liability.

“Prepayment Offer” is defined in Section 8.2(c)(i).

“Priority Debt” means, as of any date, the sum (without duplication) of
(a) outstanding unsecured Debt of Subsidiaries (other than Obligors) not
otherwise permitted by Sections 10.5(a) through (e) and (b) Debt of the Company
and its Subsidiaries secured by Liens not otherwise permitted by Sections
10.4(a) through (j).

“property” or “properties” means, unless otherwise specifically limited, real or
personal property of any kind, tangible or intangible, choate or inchoate.

“Property Reinvestment Application” means, with respect to any Transfer of
property, the application of an amount equal to the Net Proceeds Amount with
respect to such Transfer to the acquisition by the Company or any Subsidiary of
operating assets of the Company or such Subsidiary to be used in the principal
business of such Person as conducted immediately prior to such Transfer.

“Purchaser” means each purchaser listed in Schedule A.

“QPAM Exemption” is defined in Section 6.2(d).

“Qualified Acquisition” means any acquisition of either or both the Capital
Stock or assets of any Person or Persons (or any portion thereof), or the last
to occur of a series of such acquisitions consummated within a period of six
consecutive months, if the aggregate amount of Debt incurred by one or more of
the Obligors and their Subsidiaries to finance the purchase price of, or assumed
by one or more of them in connection with the acquisition of, such stock and
property is at least $500,000,000.

“Ratable Portion” means, in respect of any holder of any Note and any Transfer
contemplated by the definition of Debt Prepayment Application, an amount equal
to the product of (x) the Net Proceeds Amount being applied to the payment of
Senior Debt in connection with such Transfer multiplied by (y) a fraction the
numerator of which is the outstanding principal

 

B-11



--------------------------------------------------------------------------------

TABLE OF CONTENTS

amount of such Note at the time of such Transfer and the denominator of which is
the aggregate principal amount of Senior Debt of the Company and its
Subsidiaries at the time of such Transfer determined on a consolidated basis in
accordance with GAAP.

“Required Holders” means, at any time, the holders of at least 51% in principal
amount of the Notes at the time outstanding (exclusive of Notes then owned by
any Obligor or any of its Affiliates).

“Responsible Officer” means any Senior Financial Officer and any other officer
of the Company with responsibility for the administration of the relevant
portion of this Agreement.

“Securities Act” means the Securities Act of 1933, as amended from time to time.

“Senior Debt” means (a) any Debt of any Obligor, other than any Debt that is in
any manner subordinated in right of payment or security in any respect to the
Notes, and (b) any Debt of any Subsidiary.

“Senior Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or comptroller of the Company.

“Source” is defined in Section 6.2.

“SPV” means any special purpose entity established for the purpose of purchasing
receivables in connection with a Permitted Receivables Securitization
Transaction or Contract Purchase Facility.

“State Sanctions List” means a list that is adopted by any state Governmental
Authority within the United States of America pertaining to Persons that engage
in investment or other commercial activities in Iran or any other country that
is a target of economic sanctions imposed under U.S. Economic Sanctions Laws.

“Subsidiary” means, as to any Person, any corporation, association or other
business entity in which such Person directly or indirectly owns sufficient
equity or voting interests to enable it or them (as a group) ordinarily, in the
absence of contingencies, to elect a majority of the directors (or Persons
performing similar functions) of such entity, and any partnership, limited
liability company or joint venture if more than a 50% interest in the profits or
capital thereof is directly or indirectly owned by such Person (unless such
partnership, limited liability company or joint venture can and does ordinarily
take major business actions without the prior approval of such Person or one or
more of its Subsidiaries). Unless the context otherwise clearly requires, any
reference to a “Subsidiary” is a reference to a Subsidiary of the Company.

“Subsidiary Guarantor” means any Subsidiary of the Company that executes and
delivers, or becomes a party to, the Subsidiary Guaranty.

“Subsidiary Guaranty” is defined in Section 1.3.

 

B-12



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Subsidiary Stock” means, with respect to any Person, the capital stock (or any
options or warrants to purchase stock, shares or other securities exchangeable
for or convertible into stock or shares) of any Subsidiary of such Person.

“Swaps” means, with respect to any Person, payment obligations with respect to
interest rate swaps, currency swaps and similar obligations obligating such
Person to make payments, whether periodically or upon the happening of a
contingency. For the purposes of this Agreement, the amount of the obligation
under any Swap shall be the amount determined in respect thereof as of the end
of the then most recently ended fiscal quarter of such Person, based on the
assumption that such Swap had terminated at the end of such fiscal quarter, and
in making such determination, if any agreement relating to such Swap provides
for the netting of amounts payable by and to such Person thereunder or if any
such agreement provides for the simultaneous payment of amounts by and to such
Person, then in each such case, the amount of such obligation shall be the net
amount so determined.

“Temporary Increase Period” is defined in Section 10.1.

“this Agreement” or “the Agreement” is defined in Section 17.3.

“Transfer” means, with respect to any Person, any transaction in which such
Person sells, conveys, transfers or leases (as lessor) any of its property,
including Subsidiary Stock. For purposes of determining the application of the
Net Proceeds Amount in respect of any Transfer, the Company may designate any
Transfer as one or more separate Transfers each yielding a separate Net Proceeds
Amount. In any such case, (a) the Disposition Value of any property subject to
each such separate Transfer and (b) the amount of Consolidated Total Assets
attributable to any property subject to each such separate Transfer shall be
determined by ratably allocating the aggregate Disposition Value of, and the
aggregate Consolidated Total Assets attributable to, all property subject to all
such separate Transfers to each such separate Transfer on a proportionate basis.

“Transfer Prepayment Date” is defined in Section 8.2(c)(i).

“United States Person” has the meaning set forth in Section 7701(a)(30) of the
Code.

“USA PATRIOT Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT Act) Act of 2001, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.

“U.S. Economic Sanctions Laws” means those laws, executive orders, enabling
legislation or regulations administered and enforced by the United States
pursuant to which economic sanctions have been imposed on any Person, entity,
organization, country or regime, including the Trading with the Enemy Act, the
International Emergency Economic Powers Act, the Iran Sanctions Act, the Sudan
Accountability and Divestment Act and any other OFAC Sanctions Program.

 

B-13



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Voting Stock” means, with respect to any Person, any class of shares of stock
or other equity interests of such Person having general voting power under
ordinary circumstances to elect a majority of the board of directors or other
managing entities, as appropriate, of such Person (irrespective of whether or
not at the time stock of any other class or classes or other equity interests of
such Person shall have or might have voting power by reason of the happening of
any contingency).

“Weighted Average Life to Maturity” means when applied to any Debt at any date,
the number of years obtained by dividing (i) the sum of the products obtained by
multiplying (a) the amount of each then remaining installment, sinking fund,
serial maturity or other required scheduled payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment, by (ii) the then outstanding principal amount of
such Debt.

“Wholly Owned Subsidiary” means, at any time, any Subsidiary 100% of all of the
equity interests (except directors’ qualifying shares) and voting interests of
which are owned directly or indirectly by the Company at such time.

 

B-14



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE 4.9

CHANGES IN CORPORATE STRUCTURE

None.

 

Schedule 4.9



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE 5.3

DISCLOSURE MATERIALS

The Company’s Current Report on Form 8-K filed May 1, 2017

The Company’s Current Report on Form 8-K filed May 25, 2017

The Company’s Current Report on Form 8-K filed June 1, 2017

The Company’s Current Report on Form 8-K filed June 6, 2017

The Company’s Current Report on Form 8-K filed June 21, 2017

The Company’s Current Report on Form 8-K filed July 12, 2017

The Company’s Current Report on Form 8-K filed August 24, 2017

The Company’s Current Report on Form 8-K filed September 21, 2017

The Company’s Current Report on Form 8-K filed October 24, 2017

The Company’s Current Report on Form 8-K filed November 21, 2017

The Company’s Current Report on Form 8-K filed December 19, 2017

The Company’s Current Report on Form 8-K filed January 9, 2018

The Company’s Current Report on Form 8-K filed March 1, 2018

The Company’s Current Report on Form 8-K filed March 14, 2018

 

Schedule 5.3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE 5.4

SUBSIDIARIES AND AFFILIATES

A. Subsidiaries of Patterson Companies, Inc.

 

NAME

   JURISDICTION    PERCENTAGE OWNED

Animal Health International, Inc.

   Colorado    100%

Patterson Dental Holdings, Inc.

   Minnesota    100%

PDC Funding Company, LLC

   Minnesota    100%

PDC Funding Company II, LLC

   Minnesota    100%

PDCO Holdco (Canada), Inc.

   Canada    100%

Patterson Veterinary Supply, Inc.

   Minnesota    100%

Patterson (PDCO) Holdings UK Limited

   England
and Wales    100%

B. Subsidiaries of Animal Health International, Inc.

 

NAME

   JURISDICTION    PERCENTAGE OWNED

Advanced Veterinary Services, LLC

   Colorado    100%

Aspen Veterinary Resources, Ltd.

   Colorado    100%

Hawaii Mega-Cor., Inc.

   Hawaii    100%

IAH Properties, LLC

   Colorado    100%

Indiana Animal Health, LLC

   Colorado    100%

Turnkey Computer Systems, LLC

   Texas    100%

C. Subsidiaries of Advanced Veterinary Resources, Ltd.

 

NAME

   JURISDICTION    PERCENTAGE OWNED

AVS West, Inc.

   California    100%

D. Subsidiaries of Patterson Dental Holdings, Inc.

 

NAME

   JURISDICTION    PERCENTAGE OWNED

Patterson Dental Supply, Inc.

   Minnesota    100%

Direct Dental Supply Co.

   Nevada    100%

 

Schedule 5.4



--------------------------------------------------------------------------------

TABLE OF CONTENTS

E. Subsidiaries of Patterson Dental Supply, Inc.

 

NAME

   JURISDICTION    PERCENTAGE OWNED

Patterson Office Supplies, Inc.

   Minnesota    100%

Patterson Technology Center, Inc.

   Minnesota    100%

Patterson Logistics Services, Inc.

   Minnesota    100%

Dolphin Imaging Systems, LLC

   Delaware    100%

Dolphin Practice Management, LLC

   Delaware    100%

F. Subsidiaries of PDCO Holdco (Canada) Inc.

 

NAME

   JURISDICTION    PERCENTAGE OWNED

Patterson Dental Canada, Inc.

   Canada    100%

Kane Veterinary Supplies, Ltd.

   Canada    100%

G. Subsidiaries of Patterson Dental Canada, Inc.

 

NAME

   JURISDICTION    PERCENTAGE OWNED

PCI Limited I, LLC

   Delaware    100%

PCI Limited II, LLC

   Delaware    100%

H. Subsidiaries of Patterson (PDCO) Holdings UK Limited

 

NAME

   JURISDICTION    PERCENTAGE OWNED

National Veterinary Services Limited

   England and
Wales    100%

I. Other

 

NAME

   JURISDICTION   

PERCENTAGE OWNED

Patterson Management, LP

   Minnesota    99% Patterson Veterinary Supply, Inc.


1% Patterson Dental Supply, Inc.

PCI Two Limited Partnership

   England    0.01% PCI Limited I, LLC


99.99% PCI Limited II, LLC

 

Schedule 5.4



--------------------------------------------------------------------------------

TABLE OF CONTENTS

A. Affiliates of Animal Health International, Inc.

 

NAME

   JURISDICTION   

PERCENTAGE OWNED

AgStrata, LLC

   Delaware    46.5% — Animal Health


46.5% — MWI

7.0% — Third Party

Animalytix LLC

(Product Dev & Distribution)

   Delaware    18.34% — Animal Health


16.67% — PVSI

65.00% — Third Parties

Clipper Distribution Company, LLC

(Distribution)

   Missouri    45% — Animal Health


55% — Third Parties

D&H Airways LLC

(Aircraft Services)

   Colorado    40% — Animal Health


60% — Third Parties

EXL Laboratories, LLC

(Dairy Chemicals)

   Delaware    50% — Animal Health


50% — Hypred & TIMAB, Inc.

Subsidiary of EXL Laboratories

AN-FO Pacifica, LLC

   California    100% — EXL Laboratories

Sparhawk Laboratories, Inc.

(Pharmaceutical Manufacturing)

   Kansas    25% — Animal Health


75% — Third Parties

VetBridge Animal Health, LLC

(Product Dev & Distribution)

   Missouri    18% — Animal Health


18% — Patterson Mgmt LP

64% — Third Parties

Subsidiary of VetBridge Animal Health

VetBridge Product Development I

(NM, OMP). LLC

   Missouri    11.5% — Animal Health


11.5% —Patterson Mgmt LP

27.0% —VetBridge AH Members

50.0% —VetBridge Animal Health

Vets Plus, Inc.

(Product Dev & Distribution)

   Wisconsin    25% — Animal Health


75% — Rajiv Lall

WML, LLC

(Product Dev & Distribution)

   Delaware    50% — Animal Health


50% — MWI

Modern Pork Partnerships, LLC

   Delaware    33% — Animal Health


33% — Carthage Vet Svc, LLC

33% — The Maschhoffs, LLC

 

Schedule 5.4



--------------------------------------------------------------------------------

TABLE OF CONTENTS

B. Affiliates of PDCO Holdco (Canada) Inc.

 

NAME

   JURISDICTION   

PERCENTAGE OWNED

Vet Success Inc.

   Canada    40% —PDCO Holdco (Canada)


60% — Martin Traub-Werner

C. Affiliates of Patterson Management, LP

 

NAME

   JURISDICTION   

PERCENTAGE OWNED

VetBridge Animal Health, LLC

(Product Dev & Distribution)

   Missouri    18% —Patterson Mgmt LP


18% — Animal Health

64% — Third Parties

Subsidiary of VetBridge Animal Health

VetBridge Product Development I

(NM, OMP). LLC

   Missouri    11.5% —Patterson Mgmt LP


11.5% — Animal Health

27.0% —VetBridge AH Members

50.0% —VetBridge Animal Health

D. Affiliates of Patterson Veterinary Supply, Inc.

 

NAME

   JURISDICTION   

PERCENTAGE OWNED

Animalytix LLC

(Product Dev & Distribution)

   Delaware    16.67% — PVSI


18.34% —Animal Health

65.00% — Third Parties

VetSource

(Strategic Pharmaceutical Solutions, Inc.

d/b/a VetSource)

   Oregon    26.10% — PVSI


73.90% — Third Parties

 

Schedule 5.4



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Patterson Companies, Inc.

DIRECTORS

 

Alex N. Blanco

   John D. Buck, Chairman of the Board

Jody H. Feragen

   Robert C. Frenzel

Ellen A. Rudnick

   Neil A. Schrimsher

Mark S. Walchirk

   Les C. Vinney

James W. Wiltz

  

OFFICERS

 

Mark S. Walchirk

   President and Chief Executive Officer

Dennis W. Goedken

   Interim Chief Financial Officer, Treasurer, Controller and Assistant
Secretary

Les B. Korsh

   Vice President, General Counsel and Secretary

David M. Lardy

   Chief Information Officer

Todd C. Marshall

   Chief Marketing and Digital Officer

John M. Wright

   VP Investor Relations

Michelle M. Bragg

   Assistant Treasurer – Tax

Karsten R. Williams

   Assistant Treasurer and Assistant Secretary

5.4(d). Restrictive Agreements on payment of dividends or distributions of
profits by Subsidiaries:

Amended and Restated Credit Agreement dated as of January 27, 2017 by and among
Patterson Companies, Inc., as Borrower, The Bank of Tokyo-Mitsubishi, UFJ, Ltd.,
and the other lenders party thereto.

 

Schedule 5.4



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE 5.5

FINANCIAL STATEMENTS

The Company has delivered the financial statements included in each of the
reports listed below:

The Company’s Annual Report on Form 10-K for the fiscal year ended April 27,
2013

The Company’s Annual Report on Form 10-K for the fiscal year ended April 26,
2014

The Company’s Annual Report on Form 10-K for the fiscal year ended April 25,
2015

The Company’s Annual Report on Form 10-K for the fiscal year ended April 30,
2016

The Company’s Annual Report on Form 10-K for the fiscal year ended April 29,
2017

The Company’s Quarterly Report on Form 10-Q for the fiscal quarter ended
July 29, 2017

The Company’s Quarterly Report on Form 10-Q for the fiscal quarter ended
October 28, 2017

The Company’s Quarterly Report on Form 10-Q for the fiscal quarter ended
January 27, 2018

 

Schedule 5.5



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE 5.8

LITIGATION

None.

 

Schedule 5.8



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE 5.11

LICENSES, PERMITS, ETC.

None.

 

Schedule 5.11



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE 5.14

USE OF PROCEEDS

To refinance or pay amounts outstanding under the Note Purchase Agreement dated
as of March 19, 2008 listed as item #3 on Schedule 5.15 and for general
corporate purposes.

 

Schedule 5.14



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE 5.15

EXISTING DEBT

(a) Existing Debt, as at March 1, 2018

 

  1. $250,000,000 in Senior Notes issued under the Note Purchase Agreement dated
as of March 23, 2015

 

  2. $325,000,000 in Senior Notes issued under the Note Purchase Agreement dated
as of December 8, 2011

 

  3. $150,000,000 in Senior Notes issued under the Note Purchase Agreement dated
as of March 19, 2008

 

  4. $525,321,250 outstanding under the Amended and Restated Credit Agreement
dated as of January 27, 2017 by and among Patterson Companies, Inc., as
Borrower, The Bank of Tokyo-Mitsubishi, UFJ, Ltd., and the other lenders party
thereto

 

  5. $82,305,337 outstanding under the Amended and Restated Contact Purchase
Agreement dated as of August 12, 2011 by and among PDC Funding Company II, LLC,
Patterson Companies, Inc. and Fifth Third Bank

 

  6. $369,806,890 outstanding under the Third Amended and Restated Receivables
Purchase Agreement dated as of December 3, 2010 by and among The Bank of
Tokyo-Mitsubishi, UFJ, Ltd., Victory Receivables Corporation, PDC Funding
Company, LLC, Patterson Companies, Inc., Royal Bank of Canada and Thunder Bay
Funding LLC

(b) Future Liens

None.

 

Schedule 5.15



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE 10.4

EXISTING LIENS

None.

 

Schedule 10.4



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE 10.5

SUBSIDIARY DEBT

None.

 

Schedule 10.5



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT 1.1

[FORM OF SENIOR NOTE]

PATTERSON COMPANIES, INC.

PATTERSON DENTAL HOLDINGS, INC.

PATTERSON DENTAL SUPPLY, INC.

PATTERSON VETERINARY SUPPLY, INC.

PATTERSON MANAGEMENT, LP

3.79% SENIOR NOTE, DUE MARCH 30, 2028

 

No. R-[            ]   [            ] $[            ]   PPN: 70344# AA2

FOR VALUE RECEIVED, the undersigned, PATTERSON COMPANIES, INC., a Minnesota
corporation (the “Company”), PATTERSON DENTAL HOLDINGS, INC., a Minnesota
corporation (“Dental Holdings”), PATTERSON DENTAL SUPPLY, INC., a Minnesota
corporation (“PDSI”), PATTERSON VETERINARY SUPPLY, INC., a Minnesota corporation
(“Patterson Veterinary”), and PATTERSON MANAGEMENT, LP, a Minnesota limited
partnership (“Patterson Management” and, collectively with the Company, Dental
Holdings, PDSI and Patterson Veterinary, the “Obligors”), jointly and severally,
promise to pay to [            ], or registered assigns, the principal sum of
$[            ] on March 30, 2028, with interest (computed on the basis of a
360-day year of twelve 30-day months) (a) on the unpaid balance thereof at the
rate of 3.79% per annum from the date hereof, payable semiannually, on March 30
and September 30, in each year, commencing with the September 30 next succeeding
the date hereof, until the principal hereof shall have become due and payable,
and (b) to the extent permitted by law on any overdue payment (including any
overdue prepayment) of principal, any overdue payment of interest and any
overdue payment of any Make-Whole Amount (as defined in the Note Purchase
Agreement referred to below), payable semiannually as aforesaid (or, at the
option of the registered holder hereof, on demand), at a rate per annum from
time to time equal to the greater of (i) 5.79% or (ii) 2% over the rate of
interest publicly announced by JPMorgan Chase Bank, N.A., or its successor, from
time to time in New York City as its “base” or “prime” rate.

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at the
principal office of JPMorgan Chase Bank, N.A. in New York City or at such other
place as the Company shall have designated by written notice to the holder of
this Note as provided in the Note Purchase Agreement referred to below.

This Note is a Senior Note (herein called the “Note”) and is issued pursuant to
a Note Purchase Agreement dated as of March 29, 2018 (as from time to time
amended, the “Note Purchase Agreement”), between the Obligors and the respective
Purchasers named therein and is entitled to the benefits thereof. Each holder of
this Note will be deemed, by its acceptance hereof, (i) to have agreed to the
confidentiality provisions set forth in Section 20 of the Note Purchase
Agreement and (ii) to have made the representations set forth in Section 6.2 of
the Note Purchase Agreement.

 

Exhibit 1.1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder’s attorney duly authorized in writing, a new Note
for a like principal amount will be issued to, and registered in the name of,
the transferee. Prior to due presentment for registration of transfer, the
Obligors may treat the person in whose name this Note is registered as the owner
hereof for the purpose of receiving payment and for all other purposes, and the
Obligors will not be affected by any notice to the contrary.

This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement but
not otherwise.

If an Event of Default, as defined in the Note Purchase Agreement, occurs and is
continuing, the principal of this Note may be declared or otherwise become due
and payable in the manner, at the price (including any applicable Make-Whole
Amount) and with the effect provided in the Note Purchase Agreement.

 

Exhibit 1.1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

This Note shall be construed and enforced in accordance with, and the rights of
the Obligors and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would require the application of the laws of a jurisdiction other than such
State.

 

PATTERSON COMPANIES, INC.

        By:    

        Name:

  Dennis W. Goedken         Title:   Interim Chief Financial Officer, Treasurer,
Controller and Assistant Secretary

 

PATTERSON DENTAL HOLDINGS, INC.

PATTERSON DENTAL SUPPLY, INC.

PATTERSON VETERINARY SUPPLY, INC.

        By:    

        Name:

  Dennis W. Goedken         Title:   Vice President and Treasurer of Patterson
Dental Holdings, Inc., Patterson Dental Supply, Inc., and Patterson Veterinary
Supply, Inc.

 

PATTERSON MANAGEMENT, LP By: PATTERSON VETERINARY SUPPLY, INC.,     its General
Partner         By:             Name:   Dennis W. Goedken         Title:   Vice
President and Treasurer

 

Exhibit 1.1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT 1.3

[FORM OF SUBSIDIARY GUARANTY]

THIS GUARANTY (this “Guaranty”) dated as of March 29, 2018 is made by the
undersigned (each, a “Guarantor”), in favor of the holders from time to time of
the Notes hereinafter referred to, including each purchaser named in the Note
Purchase Agreement hereinafter referred to, and their respective successors and
assigns (collectively, the “Holders” and each individually, a “Holder”).

W I T N E S S E T H:

WHEREAS, PATTERSON COMPANIES, INC., a Minnesota corporation (the “Company”),
PATTERSON DENTAL HOLDINGS, INC., a Minnesota corporation (“Dental Holdings”),
PATTERSON DENTAL SUPPLY, INC., a Minnesota corporation (“PDSI”), PATTERSON
VETERINARY SUPPLY, INC., a Minnesota corporation (“Patterson Veterinary”), and
PATTERSON MANAGEMENT, LP, a Minnesota limited partnership (“Patterson
Management” and, collectively with the Company, Dental Holdings, PDSI and
Patterson Veterinary, the “Obligors”), jointly and severally, and the initial
Holders entered into a Note Purchase Agreement dated as of March 29, 2018 (the
Note Purchase Agreement as amended, supplemented, restated or otherwise modified
from time to time in accordance with its terms, the “Note Purchase Agreement”);

WHEREAS, the Note Purchase Agreement provides for the issuance by the Obligors
of $150,000,000 aggregate principal amount of Notes (as defined in the Note
Purchase Agreement);

WHEREAS, the Company owns, directly or indirectly, all of the issued and
outstanding capital stock of the Guarantor;

WHEREAS, it is a requirement under the Note Purchase Agreement that the
Guarantor shall execute and deliver this Guaranty to the Holders and the
Guarantor will derive substantial benefit from the transaction requiring
execution and delivery of this Guaranty; and

WHEREAS, the Guarantor desires to execute and deliver this Guaranty to satisfy
the conditions described in the preceding paragraph;

NOW, THEREFORE, in consideration of the premises and other benefits to each
Guarantor and for other good and valuable consideration, the receipt and
sufficiency of which are acknowledged, each Guarantor makes this Guaranty as
follows:

SECTION 1. Definitions. Any capitalized terms not otherwise herein defined shall
have the meanings attributed to them in the Note Purchase Agreement.

SECTION 2. Guaranty. Each Guarantor, jointly and severally with each other
Guarantor, unconditionally and irrevocably guarantees to the Holders the due,
prompt and complete payment by the Obligors of the principal of, Make-Whole
Amount, if any, and interest on, and each other amount due under, the Notes or
the Note Purchase Agreement, when and as the same shall become due and payable
(whether at stated maturity or by required or optional

 

Exhibit 1.3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

prepayment or by declaration or otherwise) in accordance with the terms of the
Notes and the Note Purchase Agreement (the Notes and the Note Purchase Agreement
being sometimes hereinafter collectively referred to as the “Note Documents” and
the amounts payable by the Obligors under the Note Documents, and all other
monetary obligations of the Obligors thereunder (including any attorneys’ fees
and expenses), being sometimes collectively hereinafter referred to as the
“Obligations”). This Guaranty is a guaranty of payment and not just of
collectability and is in no way conditioned or contingent upon any attempt to
collect from the Obligors or upon any other event, contingency or circumstance
whatsoever. If for any reason whatsoever the Obligors shall fail or be unable
duly, punctually and fully to pay such amounts as and when the same shall become
due and payable, each Guarantor, without demand, presentment, protest or notice
of any kind, will forthwith pay or cause to be paid such amounts to the Holders
under the terms of such Note Documents, in lawful money of the United States, at
the place specified in the Note Purchase Agreement, or perform or comply with
the same or cause the same to be performed or complied with, together with
interest (to the extent provided for under such Note Documents) on any amount
due and owing from the Obligors. Each Guarantor, promptly after demand, will pay
to the Holders the reasonable costs and expenses of collecting such amounts or
otherwise enforcing this Guaranty, including, without limitation, the reasonable
fees and expenses of counsel. Notwithstanding the foregoing, the right of
recovery against each Guarantor under this Guaranty is limited to the extent it
is judicially determined with respect to any Guarantor that entering into this
Guaranty would violate Section 548 of the United States Bankruptcy Code or any
comparable provisions of any state law, in which case such Guarantor shall be
liable under this Guaranty only for amounts aggregating up to the largest amount
that would not render such Guarantor’s obligations hereunder subject to
avoidance under Section 548 of the United States Bankruptcy Code or any
comparable provisions of any state law.

SECTION 3. Guarantor’s Obligations Unconditional. The obligations of each
Guarantor under this Guaranty shall be primary, absolute and unconditional
obligations of each Guarantor, shall not be subject to any counterclaim,
set-off, deduction, diminution, abatement, recoupment, suspension, deferment,
reduction or defense based upon any claim each Guarantor or any other person may
have against the Obligors or any other person, and to the full extent permitted
by applicable law shall remain in full force and effect without regard to, and
shall not be released, discharged or in any way affected by, any circumstance or
condition whatsoever (whether or not each Guarantor or the Obligors shall have
any knowledge or notice thereof), including:

(a) any termination, amendment or modification of or deletion from or addition
or supplement to or other change in any of the Note Documents or any other
instrument or agreement applicable to any of the parties to any of the Note
Documents;

(b) any furnishing or acceptance of any security, or any release of any
security, for the Obligations, or the failure of any security or the failure of
any person to perfect any interest in any collateral;

(c) any failure, omission or delay on the part of the Obligors to conform or
comply with any term of any of the Note Documents or any other instrument or
agreement referred to in paragraph (a) above, including, without limitation,
failure to give notice to any Guarantor of the occurrence of a “Default” or an
“Event of Default” under any Note Document;

 

Exhibit 1.3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(d) any waiver of the payment, performance or observance of any of the
obligations, conditions, covenants or agreements contained in any Note Document,
or any other waiver, consent, extension, indulgence, compromise, settlement,
release or other action or inaction under or in respect of any of the Note
Documents or any other instrument or agreement referred to in paragraph
(a) above or any obligation or liability of the Obligors, or any exercise or
non-exercise of any right, remedy, power or privilege under or in respect of any
such instrument or agreement or any such obligation or liability;

(e) any failure, omission or delay on the part of any of the Holders to enforce,
assert or exercise any right, power or remedy conferred on such Holder in this
Guaranty, or any such failure, omission or delay on the part of such Holder in
connection with any Note Document, or any other action on the part of such
Holder;

(f) any voluntary or involuntary bankruptcy, insolvency, reorganization,
arrangement, readjustment, assignment for the benefit of creditors, composition,
receivership, conservatorship, custodianship, liquidation, marshaling of assets
and liabilities or similar proceedings with respect to the Obligors, any
Guarantor or to any other person or any of their respective properties or
creditors, or any action taken by any trustee or receiver or by any court in any
such proceeding;

(g) any discharge, termination, cancellation, frustration, irregularity,
invalidity or unenforceability, in whole or in part, of any of the Note
Documents or any other agreement or instrument referred to in paragraph
(a) above or any term hereof;

(h) any merger or consolidation of the Obligors or any Guarantor into or with
any other corporation, or any sale, lease or transfer of any of the assets of
the Obligors or any Guarantor to any other person;

(i) any change in the ownership of any shares of capital stock of the Obligors
or any change in the corporate relationship between the Obligors and any
Guarantor, or any termination of such relationship;

(j) any release or discharge, by operation of law, of any Guarantor from the
performance or observance of any obligation, covenant or agreement contained in
this Guaranty; or

(k) any other occurrence, circumstance, happening or event whatsoever, whether
similar or dissimilar to the foregoing, whether foreseen or unforeseen, and any
other circumstance which might otherwise constitute a legal or equitable defense
or discharge of the liabilities of a guarantor or surety or which might
otherwise limit recourse against any Guarantor.

 

Exhibit 1.3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Notwithstanding any other provision contained in this Guaranty, each Guarantor’s
liability with respect to the principal amount of the Notes shall be no greater
than the liability of the Obligors with respect thereto.

SECTION 4. Full Recourse Obligations. The obligations of each Guarantor set
forth herein constitute the full recourse obligations of such Guarantor
enforceable against it to the full extent of all its assets and properties.

SECTION 5. Waiver. Each Guarantor unconditionally waives, to the extent
permitted by applicable law, (a) notice of any of the matters referred to in
Section 3, (b) notice to such Guarantor of the incurrence of any of the
Obligations, notice to such Guarantor or the Obligors of any breach or default
by such Obligors with respect to any of the Obligations or any other notice that
may be required, by statute, rule of law or otherwise, to preserve any rights of
the Holders against such Guarantor, (c) presentment to or demand of payment from
the Obligors or the Guarantor with respect to any amount due under any Note
Document or protest for nonpayment or dishonor, (d) any right to the
enforcement, assertion or exercise by any of the Holders of any right, power,
privilege or remedy conferred in the Note Purchase Agreement or any other Note
Document or otherwise, (e) any requirement of diligence on the part of any of
the Holders, (f) any requirement to exhaust any remedies or to mitigate the
damages resulting from any default under any Note Document, (g) any notice of
any sale, transfer or other disposition by any of the Holders of any right,
title to or interest in the Note Purchase Agreement or in any other Note
Document and (h) any other circumstance whatsoever which might otherwise
constitute a legal or equitable discharge, release or defense of a guarantor or
surety or which might otherwise limit recourse against such Guarantor.

SECTION 6. Subrogation, Contribution, Reimbursement or Indemnity. Until one year
and one day after all Obligations have been indefeasibly paid in full, each
Guarantor agrees not to take any action pursuant to any rights which may have
arisen in connection with this Guaranty to be subrogated to any of the rights
(whether contractual, under the United States Bankruptcy Code, as amended,
including Section 509 thereof, under common law or otherwise) of any of the
Holders against the Obligors or against any collateral security or guaranty or
right of offset held by the Holders for the payment of the Obligations. Until
one year and one day after all Obligations have been indefeasibly paid in full,
each Guarantor agrees not to take any action pursuant to any contractual, common
law, statutory or other rights of reimbursement, contribution, exoneration or
indemnity (or any similar right) from or against the Obligors which may have
arisen in connection with this Guaranty. So long as the Obligations remain, if
any amount shall be paid by or on behalf of the Obligors to any Guarantor on
account of any of the rights waived in this paragraph, such amount shall be held
by such Guarantor in trust, segregated from other funds of such Guarantor, and
shall, forthwith upon receipt by such Guarantor, be turned over to the Holders
(duly endorsed by such Guarantor to the Holders, if required), to be applied
against the Obligations, whether matured or unmatured, in such order as the
Holders may determine. The provisions of this paragraph shall survive the term
of this Guaranty and the payment in full of the Obligations.

SECTION 7. Effect of Bankruptcy Proceedings, etc. This Guaranty shall continue
to be effective or be automatically reinstated, as the case may be, if at any
time payment, in whole or in part, of any of the sums due to any of the Holders
pursuant to the terms

 

Exhibit 1.3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

of the Note Purchase Agreement or any other Note Document is rescinded or must
otherwise be restored or returned by such Holder upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of the Obligors or any
other person, or upon or as a result of the appointment of a custodian,
receiver, trustee or other officer with similar powers with respect to the
Obligors or other person or any substantial part of its property, or otherwise,
all as though such payment had not been made. If an event permitting the
acceleration of the maturity of the principal amount of the Notes shall at any
time have occurred and be continuing, and such acceleration shall at such time
be prevented by reason of the pendency against the Obligors or any other person
of a case or proceeding under a bankruptcy or insolvency law, each Guarantor
agrees that, for purposes of this Guaranty and its obligations hereunder, the
maturity of the principal amount of the Notes and all other Obligations shall be
deemed to have been accelerated with the same effect as if any Holder had
accelerated the same in accordance with the terms of the Note Purchase Agreement
or other applicable Note Document, and such Guarantor shall forthwith pay such
principal amount, Make-Whole Amount, if any, and interest thereon and any other
amounts guaranteed hereunder without further notice or demand.

SECTION 8. Term of Agreement. This Guaranty and all guaranties, covenants and
agreements of each Guarantor contained herein shall continue in full force and
effect and shall not be discharged until such time as all of the Obligations
shall be paid and performed in full and all of the agreements of such Guarantor
hereunder shall be duly paid and performed in full.

SECTION 9. Representations and Warranties. Each Guarantor represents and
warrants to each Holder that:

(a) such Guarantor is duly organized, validly existing and in good standing
under the laws of its jurisdiction of organization and has the requisite power
and authority to own and operate its property, to lease the property it operates
as lessee and to conduct the business in which it is currently engaged;

(b) such Guarantor has the requisite power and authority and the legal right to
execute and deliver, and to perform its obligations under, this Guaranty, and
has taken all necessary action to authorize its execution, delivery and
performance of this Guaranty;

(c) this Guaranty constitutes a legal, valid and binding obligation of such
Guarantor enforceable in accordance with its terms, except as enforceability may
be limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles (regardless of whether such enforceability is considered in
a proceeding in equity or at law);

(d) the execution, delivery and performance of this Guaranty will not violate
any provision of any requirement of law or material contractual obligation of
such Guarantor and will not result in or require the creation or imposition of
any Lien on any of the properties, revenues or assets of the Guarantor pursuant
to the provisions of any material contractual obligation of such Guarantor or
any requirement of law;

 

Exhibit 1.3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(e) no consent or authorization of, filing with, or other act by or in respect
of, any arbitrator or governmental authority is required in connection with the
execution, delivery, performance, validity or enforceability of this Guaranty;

(f) no litigation, investigation or proceeding of or before any arbitrator or
governmental authority is pending or, to the knowledge of such Guarantor,
threatened by or against such Guarantor or any of its properties or revenues
(i) with respect to this Guaranty or any of the transactions contemplated hereby
or (ii) which could reasonably be expected to have a material adverse effect
upon the business, operations or financial condition of such Guarantor and its
Subsidiaries taken as a whole;

(g) the execution, delivery and performance of this Guaranty will not violate
any provision of any order, judgment, writ, award or decree of any court,
arbitrator or Governmental Authority, domestic or foreign, or of the charter,
by-laws, or other organizational documents of such Guarantor or of any
securities issued by such Guarantor; and

(h) after giving effect to the transactions contemplated herein, (i) the present
value of the assets of such Guarantor, at a fair valuation, is in excess of the
amount that will be required to pay its probable liability on its existing debts
as said debts become absolute and matured, (ii) such Guarantor has received
reasonably equivalent value for executing and delivering this Guaranty,
(iii) the property remaining in the hands of such Guarantor is not an
unreasonably small capital, and (iv) such Guarantor is able to pay its debts as
they mature.

SECTION 10. Notices. All notices under the terms and provisions hereof shall be
in writing, and shall be delivered or sent by e-mail or facsimile or mailed by
first-class mail, postage prepaid, addressed (a) if to the Obligors or any
Holder at the address set forth in, the Note Purchase Agreement or (b) if to a
Guarantor, in care of the Company at the Company’s address set forth in the Note
Purchase Agreement, or in each case at such other address as the Company, any
Holder or such Guarantor shall from time to time designate in writing to the
other parties. Any notice so addressed shall be deemed to be given when actually
received.

SECTION 11. Survival. All warranties, representations and covenants made by each
Guarantor herein or in any certificate or other instrument delivered by it or on
its behalf hereunder shall be considered to have been relied upon by the Holders
and shall survive the execution and delivery of this Guaranty, regardless of any
investigation made by any of the Holders. All statements in any such certificate
or other instrument shall constitute warranties and representations by such
Guarantor hereunder.

SECTION 12. Submission to Jurisdiction. Each Guarantor irrevocably submits to
the jurisdiction of the courts of the State of New York and of the courts of the
United States of America having jurisdiction in the State of New York for the
purpose of any legal action or proceeding in any such court with respect to, or
arising out of, this Guaranty, the Note Purchase Agreement or the Notes. Each
Guarantor consents to process being served in any suit, action or proceeding by
mailing a copy thereof by registered or certified mail, postage prepaid, return
receipt requested, to the address of such Guarantor specified in or designated
pursuant to the

 

Exhibit 1.3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Note Purchase Agreement. Each Guarantor agrees that such service upon receipt
(i) shall be deemed in every respect effective service of process upon it in any
such suit, action or proceeding and (ii) shall, to the fullest extent permitted
by law, be taken and held to be valid personal service upon and personal
delivery to such Obligor.

SECTION 13. Miscellaneous. Any provision of this Guaranty which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. To the extent permitted by applicable law, each Guarantor
hereby waives any provision of law that renders any provisions hereof prohibited
or unenforceable in any respect. The terms of this Guaranty shall be binding
upon, and inure to the benefit of, each Guarantor and the Holders and their
respective successors and assigns. No term or provision of this Guaranty may be
changed, waived, discharged or terminated orally, but only by an instrument in
writing signed by each Guarantor and the Holders. The section and paragraph
headings in this Guaranty are for convenience of reference only and shall not
modify, define, expand or limit any of the terms or provisions hereof, and all
references herein to numbered sections, unless otherwise indicated, are to
sections in this Guaranty. This Guaranty shall in all respects be governed by,
and construed in accordance with, the laws of the State of New York, including
all matters of construction, validity and performance.

 

Exhibit 1.3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be duly executed
as of the day and year first above written.

 

ANIMAL HEALTH INTERNATIONAL, INC.

By:     Name:   Dennis W. Goedken Title:   Vice President and Chief Financial
Officer

 

Exhibit 1.3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

FORM OF JOINDER TO SUBSIDIARY GUARANTY

The undersigned (the “Guarantor”), joins in the Subsidiary Guaranty dated as of
March 29, 2018 from the Guarantors named therein in favor of the Holders, as
defined therein, and agrees to be bound by all of the terms thereof and
represents and warrants to the Holders that:

(a) the Guarantor is duly organized, validly existing and in good standing under
the laws of its jurisdiction of organization and has the requisite power and
authority to own and operate its property, to lease the property it operates as
lessee and to conduct the business in which it is currently engaged;

(b) the Guarantor has the requisite power and authority and the legal right to
execute and deliver this Joinder to Subsidiary Guaranty (“Joinder”) and to
perform its obligations hereunder and under the Subsidiary Guaranty and has
taken all necessary action to authorize its execution and delivery of this
Joinder and its performance of the Subsidiary Guaranty;

(c) the Joinder and the Subsidiary Guaranty constitutes a legal, valid and
binding obligation of the Guarantor enforceable in accordance with its terms,
except as enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (regardless of
whether such enforceability is considered in a proceeding in equity or at law);

(d) the execution, delivery and performance of this Joinder and the Subsidiary
Guaranty will not violate any provision of any requirement of law or material
contractual obligation of the Guarantor and will not result in or require the
creation or imposition of any Lien on any of the properties, revenues or assets
of the Guarantor pursuant to the provisions of any material contractual
obligation of such Guarantor or any requirement of law;

(e) no consent or authorization of, filing with, or other act by or in respect
of, any arbitrator or governmental authority is required in connection with the
execution, delivery, performance, validity or enforceability of this Joinder and
the Subsidiary Guaranty;

(f) no litigation, investigation or proceeding of or before any arbitrator or
governmental authority is pending or, to the knowledge of the Guarantor,
threatened by or against the Guarantor or any of its properties or revenues
(i) with respect to this Joinder, the Subsidiary Guaranty or any of the
transactions contemplated hereby or thereby or (ii) that could reasonably be
expected to have a material adverse effect upon the business, operations or
financial condition of the Guarantor and its subsidiaries taken as a whole;

(g) the execution, delivery and performance of this Joinder and the Subsidiary
Guaranty will not violate any provision of any order, judgment, writ, award or
decree of

 

Exhibit 1.3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

any court, arbitrator or Governmental Authority, domestic or foreign, or of the
charter, by-laws, or other organizational documents of the Guarantor or of any
securities issued by the Guarantor; and

(h) after giving effect to the transactions contemplated herein, (i) the present
value of the assets of the Guarantor, at a fair valuation, is in excess of the
amount that will be required to pay its probable liability on its existing debts
as said debts become absolute and matured, (ii) the Guarantor has received
reasonably equivalent value for executing and delivering this Guaranty,
(iii) the property remaining in the hands of the Guarantor is not an
unreasonably small capital, and (iv) the Guarantor is able to pay its debts as
they mature.

Capitalized terms used but not defined herein have the meanings ascribed in the
Subsidiary Guaranty.

IN WITNESS WHEREOF, the undersigned has caused this Joinder to Subsidiary
Guaranty to be duly executed as of                 ,             .

 

[Name of Guarantor] By:     Name:     Title:    

 

Exhibit 1.3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT 4.4(a)

FORM OF OPINIONS OF COUNSEL

TO THE OBLIGORS AND SUBSIDIARY GUARANTOR

The opinions of Briggs and Morgan, P.A., Les Korsh, Esq. and Hogan Lovells US
LLP, counsel to the Obligors and the Subsidiary Guarantor, shall be to the
effect that:

1. Each Obligor, each Subsidiary Guarantor, and each other Subsidiary organized
under the laws of the United States or any state thereof (including the District
of Columbia) is a corporation or limited partnership validly existing and in
good standing under the laws of its jurisdiction of organization, and each has
all requisite corporate or partnership power and authority to own and operate
its properties, to carry on its business as now conducted, and, in the case of
each Obligor, to enter into and perform the Agreement and to issue and sell the
Notes, and, in the case of each Subsidiary Guarantor, to execute, deliver, and
perform the Subsidiary Guaranty.

2. The Agreement and the Notes have been duly authorized by proper corporate
action on the part of each Obligor, have been duly executed and delivered by an
authorized officer of each Obligor and constitute the legal, valid and binding
agreements of each Obligor, enforceable in accordance with their terms, except
to the extent that enforcement thereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws of general application
relating to or affecting the enforcement of the rights of creditors or by
equitable principles, regardless of whether enforcement is sought in a
proceeding in equity or at law.

3. The Subsidiary Guaranty has been duly authorized by proper action on the part
of each Subsidiary Guarantor, has been duly executed and delivered by an
authorized officer of each Subsidiary Guarantor, and is the legal, valid, and
binding agreement of the Subsidiary Guarantor, enforceable in accordance with
its terms, except to the extent that enforcement thereof may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws of
general application relating to or affecting the enforcement of the rights of
creditors or by equitable principles, regardless of whether enforcement is
sought in a proceeding in equity or at law.

4. A Minnesota court, or a Federal court sitting in Minnesota, would honor the
choice of New York law to govern the Agreement and the Notes.

5. The offer, sale and delivery of the Notes and the Subsidiary Guaranty do not
require the registration of the Notes or the Subsidiary Guaranty under the
Securities Act of 1933, as amended, or the qualification of an indenture under
the Trust Indenture Act of 1939, as amended.

6. No authorization, approval or consent of, and no designation, filing,
declaration, registration and/or qualification with, any Governmental Authority
is necessary or required in connection with the execution, delivery and
performance by each Obligor of the Note Purchase Agreement, the offer, issuance
and sale by each Obligor of the Notes, or the execution, delivery, and
consummation by each Subsidiary Guarantor of the Subsidiary Guaranty.

 

Exhibit 4.4(a)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

7. The issuance and sale of the Notes by each Obligor, and the execution,
delivery and performance by each Obligor of the terms and conditions of the
Notes and the Agreement do not result in any breach or violation of any of the
provisions of, or constitute a default under, or result in the creation or
imposition of any Lien on, the property of any Obligor or any other Subsidiary
pursuant to the provisions of (i) the certificate or articles of incorporation
or bylaws, or other organizational documents of any Obligor or any other
Subsidiary, (ii) the Credit Agreement or any other loan or receivables purchase
or sale agreement to which any Obligor or any other Subsidiary is a party or by
which any of them or their property is bound, (iii) any other agreement or
instrument to which any Obligor or any other Subsidiary is a party or by which
any of them or their property is bound that is filed (or incorporated by
reference) as an exhibit to the Company’s Annual Report on Form 10-K for the
fiscal year ended April 29, 2017 or any other report or registration statement
subsequently filed by the Company with the Securities and Exchange Commission,
(iv) any law (including usury laws) or regulation applicable to any Obligor, or
(v) to the knowledge of such counsel, any order, writ, injunction or decree of
any court or Governmental Authority applicable to any Obligor.

8. The execution, delivery and performance by each Subsidiary Guarantor of the
terms and conditions of each Subsidiary Guaranty do not result in a breach or
violation of any of the provisions of, or constitute a default under, or result
in the creation or imposition of any Lien on, the property of each Subsidiary
Guarantor pursuant to the provisions of (i) the certificate or articles of
incorporation or bylaws, or other organizational documents of such Subsidiary
Guarantor, (ii) the Credit Agreement or any other loan or receivables purchase
or sale agreement to which such Subsidiary Guarantor is a party or by which it
or its property is bound, (iii) any other agreement or instrument to which such
Subsidiary Guarantor is a party or by which it or its property is bound that is
filed (or incorporated by reference) as an exhibit to the Company’s Annual
Report on Form 10-K for the fiscal year ended April 29, 2017 or any other report
or registration statement subsequently filed by the Company with the Securities
and Exchange Commission, (iv) any law (including usury laws) or regulation
applicable to such Subsidiary Guarantor, (v) to the knowledge of such counsel,
any order, writ, injunction or decree of any court or Governmental Authority
applicable to such Subsidiary Guarantor.

9. Except as disclosed in Schedule 5.8 to the Note Purchase Agreement, to such
counsel’s knowledge there are no actions, suits or proceedings pending, or
threatened against the Company or any Subsidiary, at law or in equity or before
or by any Governmental Authority, that are likely to result, individually or in
the aggregate, in a Material Adverse Effect.

10. Neither the Company nor any Subsidiary is an “investment company” or a
company “controlled” by an “investment company,” as such terms are defined in
the Investment Company Act of 1940, as amended.

11. The issuance of the Notes and the intended use of the proceeds of the sale
of the Notes do not violate or conflict with Regulation U, T or X of the Board
of Governors of the Federal Reserve System.

The opinions of Briggs and Morgan, P.A., Les Korsh, Esq. and Hogan Lovells US
LLP shall cover such other matters relating to the sale of the Notes as the
Purchasers may reasonably request. With respect to matters of fact on which such
opinions are based, such counsel shall be

 

2

Exhibit 4.4(a)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

entitled to rely on appropriate certificates of public officials and officers of
the Obligors and the Subsidiary Guarantor. With respect to matters governed by
the laws of any jurisdiction other than the United States of America and the
State of Minnesota, such counsel may rely upon the opinions of counsel deemed
(and stated in their opinion to be deemed) by them to be competent and reliable.
For purposes of their opinion as to enforceability in Section 2 and as to no
conflicts with laws in Section 6(iv), such counsel may assume that Minnesota law
governs the Note Purchase Agreement and the Notes. Such opinions shall state
that subsequent transferees and assignees of the Notes may rely thereon.

 

3

Exhibit 4.4(a)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT 4.4(b)

FORM OF OPINION OF SPECIAL COUNSEL

TO THE PURCHASERS

The opinion of Foley & Lardner LLP, special counsel to the Purchasers, shall be
to the effect that:

1. The Agreement and the Notes have been duly authorized, executed and delivered
by and constitute the legal, valid and binding agreements of each Obligor,
enforceable in accordance with their terms, except to the extent that
enforcement thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws of general application relating to or
affecting the enforcement of the rights of creditors or by equitable principles,
regardless of whether enforcement is sought in a proceeding in equity or at law.

2. The Subsidiary Guaranty is enforceable in accordance with its terms, except
to the extent that enforcement thereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws of general application
relating to or affecting the enforcement of the rights of creditors or by
equitable principles, regardless of whether enforcement is sought in a
proceeding in equity or at law.

3. Based on the representations set forth in the Agreement, the offer, sale and
delivery of the Notes and delivery of the Subsidiary Guaranty do not require the
registration of the Notes or the Subsidiary Guaranty under the Securities Act of
1933, as amended, or the qualification of an indenture under the Trust Indenture
Act of 1939, as amended.

4. No approval, consent or withholding of objection on the part of, or filing,
registration or qualification with, any governmental body, Federal or state, is
necessary in connection with the execution and delivery of the Note Purchase
Agreement or the Notes.

For purposes of its opinions in paragraphs 1 and 2 as to authorization,
execution and delivery, Foley & Lardner LLP may rely on the opinions of Briggs
and Morgan, P.A., Les Korsh, Esq. and Hogan Lovells US LLP delivered to you
pursuant to the Agreement. The opinion of Foley & Lardner LLP shall state that
such opinions are satisfactory in form and scope to it, and that, in its
opinion, the Purchasers and it are justified in relying thereon. The opinion
shall state that subsequent transferees and assignees of the Notes may rely
thereon and shall cover such other matters relating to the sale of the Notes as
the Purchasers may reasonably request.

 

Exhibit 4.4(b)